Exhibit 10.1

EXECUTION VERSION

Published CUSIP Number: 60935QAG1

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF JUNE 26, 2019

AMONG

MONEYGRAM INTERNATIONAL, INC.,

as the Borrower,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

and

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

 

BANK OF AMERICA, N.A.,

WELLS FARGO SECURITIES, LLC and

UNITED TEXAS BANK,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

          PAGE  

ARTICLE 1

 

DEFINITIONS

 

Section 1.01.

   Definitions      2  

Section 1.02.

   Terms Generally      38  

Section 1.03.

   Rounding      38  

Section 1.04.

   Times of Day      38  

Section 1.05.

   Timing of Payment or Performance      38  

Section 1.06.

   Accounting      39  

Section 1.07.

   Pro Forma Calculations      39  

Section 1.08.

   Letter of Credit Amount      40  

Section 1.09.

   Interest Rates      40  

Section 1.10.

   LLC Division/Series Transactions      40  

Section 1.11.

   Cashless Rollovers      40  

ARTICLE 2

 

THE CREDITS

 

Section 2.01.

   Term Loans      41  

Section 2.02.

   Term Loan Repayment      41  

Section 2.03.

   Revolving Credit Commitments      41  

Section 2.04.

   Other Required Payments      42  

Section 2.05.

   Ratable Loans      42  

Section 2.06.

   Types of Advances      42  

Section 2.07.

   Swing Line Loans      42  

Section 2.08.

   Commitment Fee; Reductions in Aggregate Revolving Credit Commitment      43  

Section 2.09.

   Minimum Amount of Each Advance      44  

Section 2.10.

   Optional and Mandatory Principal Payments      44  

Section 2.11.

   Method of Selecting Types and Interest Periods for New Advances      46  

Section 2.12.

   Conversion and Continuation of Outstanding Advances      46  

Section 2.13.

   Changes in Interest Rate, Etc.      47  

Section 2.14.

   Rates Applicable After Default      47  

Section 2.15.

   Method of Payment      47  

Section 2.16.

   Noteless Agreement; Evidence of Indebtedness      48  

Section 2.17.

   Telephonic Notices      48  

Section 2.18.

   Interest Payment Dates; Interest and Fee Basis      48  

Section 2.19.

   Notification of Advances, Interest Rates, Prepayments and Revolving Credit
Commitment Reductions      49  

Section 2.20.

   Lending Installations      49  

Section 2.21.

   Non Receipt of Funds by the Administrative Agent      49  

Section 2.22.

   Letters of Credit      49  

Section 2.23.

   Mitigation Obligations; Replacement of Lender      54  

Section 2.24.

   Pro Rata Treatment      55  

 

i



--------------------------------------------------------------------------------

Section 2.25.

   Incremental Credit Facilities      56  

Section 2.26.

   Defaulting Lenders      59  

ARTICLE 3

 

YIELD PROTECTION; TAXES

 

Section 3.01.

   Yield Protection      61  

Section 3.02.

   Changes in Capital Adequacy Regulations      62  

Section 3.03.

   Availability of Types of Advances      62  

Section 3.04.

   Funding Indemnification      62  

Section 3.05.

   Taxes      63  

Section 3.06.

   Lender Statements; Survival of Indemnity      65  

Section 3.07.

   Inability to Determine Rates; Replacement of LIBOR      66  

Section 3.08.

   Illegality      67  

ARTICLE 4

 

CONDITIONS PRECEDENT

 

Section 4.01.

   Conditions to Initial Credit Extension      68  

Section 4.02.

   Each Subsequent Credit Extension      69  

ARTICLE 5

 

REPRESENTATIONS AND WARRANTIES

 

Section 5.01.

   Existence and Standing      70  

Section 5.02.

   Authorization and Validity      70  

Section 5.03.

   No Conflict; Government Consent      70  

Section 5.04.

   Financial Statements      71  

Section 5.05.

   Material Adverse Change      71  

Section 5.06.

   Taxes      71  

Section 5.07.

   Litigation      71  

Section 5.08.

   Subsidiaries; Capital Stock; Loan Parties      71  

Section 5.09.

   ERISA; Labor Matters      71  

Section 5.10.

   Accuracy of Information      72  

Section 5.11.

   Regulation U      72  

Section 5.12.

   Compliance With Laws      72  

Section 5.13.

   Ownership of Properties      73  

Section 5.14.

   Plan Assets; Prohibited Transactions      73  

Section 5.15.

   Environmental Matters      73  

Section 5.16.

   Investment Company Act      73  

Section 5.17.

   Sanctions and Anti-Corruption Laws      73  

Section 5.18.

   Intellectual Property      74  

Section 5.19.

   Collateral      74  

Section 5.20.

   Revolver Drawings      74  

Section 5.21.

   Solvency      74  

Section 5.22.

   Beneficial Ownership Certification      74  

 

ii



--------------------------------------------------------------------------------

ARTICLE 6

 

COVENANTS

 

Section 6.01.

   Financial Reporting      75  

Section 6.02.

   Use of Proceeds      77  

Section 6.03.

   Notices      77  

Section 6.04.

   Conduct of Business      77  

Section 6.05.

   Payment of Obligations      78  

Section 6.06.

   Insurance      78  

Section 6.07.

   Compliance with Laws      78  

Section 6.08.

   Maintenance of Properties      78  

Section 6.09.

   Inspection      78  

Section 6.10.

   Compliance with Environmental Laws      78  

Section 6.11.

   Further Assurances      79  

Section 6.12.

   Maintenance of Ratings      79  

Section 6.13.

   Restricted Payments      79  

Section 6.14.

   Indebtedness      80  

Section 6.15.

   Merger      84  

Section 6.16.

   Sale of Assets      85  

Section 6.17.

   Investments and Acquisitions      87  

Section 6.18.

   Liens      89  

Section 6.19.

   Affiliates      91  

Section 6.20.

   Amendments to Agreements      92  

Section 6.21.

   Inconsistent Agreements      92  

Section 6.22.

   Revolver Financial Covenants      94  

Section 6.23.

   Subsidiary Guarantees      96  

Section 6.24.

   Collateral      96  

Section 6.25.

   Commodity Exchange Act Keepwell Provisions      97  

Section 6.26.

   Anti-Corruption Laws      97  

Section 6.27.

   Term Financial Covenant      97  

Section 6.28.

   Limitations on Dispositions of Material Registered IP      98  

ARTICLE 7

 

DEFAULTS

 

Section 7.01.

   Representation or Warranty      98  

Section 7.02.

   Non-Payment      98  

Section 7.03.

   Specific Defaults      98  

Section 7.04.

   Other Defaults      98  

Section 7.05.

   Cross-Default      99  

Section 7.06.

   Insolvency; Voluntary Proceedings      99  

Section 7.07.

   Involuntary Proceedings      99  

Section 7.08.

   Judgments      99  

Section 7.09.

   Reportable Event; ERISA Event      99  

Section 7.10.

   Change in Control      99  

Section 7.11.

   Withdrawal Liability      99  

Section 7.12.

   Loan Document      100  

 

iii



--------------------------------------------------------------------------------

ARTICLE 8

 

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

Section 8.01.

   Acceleration      100  

Section 8.02.

   Amendments      100  

Section 8.03.

   Replacement Loans      102  

Section 8.04.

   Errors      103  

Section 8.05.

   Preservation of Rights      103  

ARTICLE 9

 

GENERAL PROVISIONS

 

Section 9.01.

   Survival of Representations      103  

Section 9.02.

   Governmental Regulation      103  

Section 9.03.

   Headings      103  

Section 9.04.

   Entire Agreement      103  

Section 9.05.

   Several Obligations; Benefits of This Agreement      103  

Section 9.06.

   Expenses; Indemnification; Damage Waiver      104  

Section 9.07.

   Severability of Provisions      105  

Section 9.08.

   Non-Liability of Lenders      105  

Section 9.09.

   Confidentiality      106  

Section 9.10.

   Non-Reliance      107  

Section 9.11.

   Disclosure      107  

Section 9.12.

   No Advisory or Fiduciary Responsibility      107  

Section 9.13.

   USA PATRIOT Act      107  

Section 9.14.

   Lender ERISA Representations      108  

Section 9.15.

   Acknowledgement Regarding Any Supported QFCs      109  

ARTICLE 10

 

THE ADMINISTRATIVE AGENT

 

Section 10.01.

   Appointment and Authority      109  

Section 10.02.

   Rights as a Lender      110  

Section 10.03.

   Exculpatory Provisions      110  

Section 10.04.

   Reliance by Administrative Agent      111  

Section 10.05.

   Delegation of Duties      111  

Section 10.06.

   Resignation of Administrative Agent      112  

Section 10.07.

   Non-Reliance on Administrative Agent and Other Lenders      113  

Section 10.08.

   No Other Duties, Etc.      113  

Section 10.09.

   Administrative Agent May File Proofs of Claim      113  

Section 10.10.

   Collateral and Guaranty Matters      113  

Section 10.11.

   Intercreditor Agreement      114  

Section 10.12.

   The Platform      114  

 

iv



--------------------------------------------------------------------------------

ARTICLE 11

 

SETOFF; RATABLE PAYMENTS

 

Section 11.01.

   Setoff      115  

Section 11.02.

   Ratable Payments      115  

ARTICLE 12

 

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

Section 12.01.

   Successors and Assigns      115  

Section 12.02.

   Dissemination of Information      121  

Section 12.03.

   Tax Treatment      121  

ARTICLE 13

 

NOTICES

 

Section 13.01.

   Notices; Effectiveness; Electronic Communication      121  

ARTICLE 14

 

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION; NO NOVATION

 

Section 14.01.

   Counterparts; Effectiveness      124  

Section 14.02.

   Electronic Execution of Assignments      124  

Section 14.03.

   Amendment and Restatement; No Novation      124  

Section 14.04.

   Reaffirmation of Obligations; Amendment and Restatement      124  

ARTICLE 15

 

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL;

ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS

 

 

Section 15.01.

   Choice of Law      125  

Section 15.02.

   Consent to Jurisdiction      125  

Section 15.03.

   Waiver of Jury Trial      125  

Section 15.04.

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions      125
 

 

v



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

Schedules

Commitment Schedule

 

Schedule 2    –    Scheduled Restricted Investments (Section 1.01) and Specified
Securities (Section 1.01) Schedule 2.22    –    Outstanding Letters of Credit
Schedule 5.08    –    Subsidiaries Schedule 5.13    –    Ownership of Properties
Schedule 6.14    –    Existing Indebtedness Schedule 6.16    –    Investment
Writedowns Schedule 6.17(i)    –    Existing Investments Schedule 6.18    –   
Existing Liens Schedule 6.19    –    Existing Affiliate Transactions Exhibits   
   Exhibit A    –    Form of Revolving Credit Note Exhibit B    –    Form of
Term Note Exhibit C    –    Form of Swing Line Note Exhibit D    –    Form of
Assignment and Assumption Agreement Exhibit E    –    Form of Compliance
Certificate Exhibit F    –    [Reserved] Exhibit G    –    Form of Solvency
Certificate Exhibit H    –    Auction Procedures

 

vi



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Second Amended and Restated Credit Agreement dated as of June 26, 2019
(originally dated as of May 18, 2011 and initially amended and restated on
March 28, 2013) among MoneyGram International, Inc., a Delaware corporation (the
“Borrower”), as the borrower, each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”) and Bank of America,
N.A., a national banking association (“Bank of America”), as LC Issuer, as the
Swing Line Lender, as Administrative Agent and as Collateral Agent.

R E C I T A L S

1. The Borrower is party to the Amended and Restated Credit Agreement, dated as
of March 28, 2013 (as amended, supplemented or otherwise modified from time to
time prior to the Closing Date (as defined below), the “Existing Credit
Agreement”), with the Existing Lenders (as defined below) and Bank of America,
as letter of credit issuer, swing line lender, administrative agent and
collateral agent (“Existing Agent”), under which the Existing Lenders extended
certain loans and commitments to the Borrower, as borrower under the Existing
Credit Agreement.

2. The Borrower has requested that the Existing Credit Agreement be amended and
restated in the form of this Agreement to, among other things, refinance the
Existing Debt (as defined below) in full with the loans and commitments provided
for under this Agreement and the Second Lien Credit Agreement (as defined
below).

3. Such amendments to the Existing Credit Agreement may be implemented pursuant
to Section 8.02 and Section 2.23(b)(v) thereof with the consent of each
“Affected Lender” (as defined in the Existing Credit Agreement), with any
Existing Lender (as defined below) who does not consent to such amendments (such
Existing Lender, a “Non-Extending Lender”) having its Existing Debt repaid in
full in accordance with Section 2.23(b) of the Existing Credit Agreement.

4. The persons signatory hereto as “Existing Revolving Lenders” and “Existing
Term Lenders”, collectively, constitute the “Required Lenders” pursuant to the
Existing Credit Agreement, and Bank of America, in its capacity as “Refinancing
Lender” hereunder, is providing sufficient loans and commitments hereunder to
replace all Non-Extending Lenders.

5. Upon the release of the signature pages hereto of the “Required Lenders” and
“Refinancing Lender” described above in the fourth recital, together with the
signature pages of the Existing Agent and the Borrower and the Guarantors (as
defined below), and the satisfaction (or waiver) of the conditions precedent set
forth in Section 4.01 below, the Existing Credit Agreement shall be amended and
restated in the form of this Agreement.

6. Therefore, in consideration of the premises and of the mutual agreements made
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Lenders and the
Administrative Agent hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions. As used in this Agreement:

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which the Borrower or any of its
Subsidiaries (i) acquires any going business or all or substantially all of the
assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.

“Act” is defined in Section 9.13.

“Additional Lender” is defined in Section 2.25(c).

“Additional Revolving Facility” is defined in Section 2.25(a).

“Additional Revolving Facility Lender” is defined in Section 2.25(d).

“Administrative Agent” means Bank of America in its capacity as administrative
agent of the Lenders pursuant to Article 10, and not in its individual capacity
as a Lender, and any successor Administrative Agent appointed pursuant to
Article 10.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Advance” means an advance of funds hereunder, (i) made by the applicable
Lenders on the same Borrowing Date, or (ii) converted or continued by the
applicable Lenders on the same date of conversion or continuation, consisting,
in either case, of the aggregate amount of the several Loans of the same Type
and Class and, in the case of Eurodollar Advances, for the same Interest Period.
The term “Advance” shall include Swing Line Loans unless otherwise expressly
provided.

“Affected Lender” is defined in Section 2.23(b).

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

“Affiliated Lender” means, at any time, any Lender that is a Sponsor at such
time; provided that, notwithstanding the foregoing, “Affiliated Lender” shall
not include the Borrower, any Subsidiary of the Borrower, any Specified Debt
Fund or any natural person.

“Agent Parties” is defined in Section 10.12.

“Aggregate Outstanding Revolving Credit Exposure” means, at any time, the
aggregate of the Outstanding Revolving Credit Exposure of all the Revolving
Lenders.

“Aggregate Revolving Credit Commitment” means the aggregate of the Revolving
Credit Commitments of all the Revolving Lenders, as reduced or increased from
time to time pursuant to the terms hereof. The Aggregate Revolving Credit
Commitment as of the Closing Date is $35,000,000.

 

2



--------------------------------------------------------------------------------

“Agreement” means this second amended and restated credit agreement, as it may
be further amended, restated, amended and restated or otherwise modified and in
effect from time to time.

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the highest of (i) the Prime Rate in effect on such day, (ii) the sum of the
Federal Funds Effective Rate for such day plus 1⁄2 of 1.00% per annum and
(iii) the Eurodollar Rate determined on such date for a one-month Interest
Period plus 1.00%. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the one-month Eurodollar Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the one-month Eurodollar Rate,
respectively. Notwithstanding anything else herein, in no event shall the
Alternate Base Rate be less than zero under this Agreement.

“Applicable Commitment Fee Rate” means, with respect to the commitment fee
provided for in Section 2.08(a), the applicable rate per annum set forth below:

 

Facility

   Commitment
Fee Rate     Commitment Fee
Rate during
Step-Down Period  

Revolving Loan

     0.75 %      0.60 % 

For purposes of the foregoing, each change in the Applicable Commitment Fee Rate
resulting from a change in the First Lien Leverage Ratio after the Closing Date
shall be effective during the period commencing on and including the Business
Day following the date of delivery to the Administrative Agent of the Compliance
Certificate indicating such change and ending on the date immediately preceding
the effective date of the next such change; provided that such Applicable
Commitment Fee Rate shall be based on the rates per annum set forth above for
non Step-Down Periods if the Borrower fails to deliver the Compliance
Certificate required to be delivered within the time periods specified for such
delivery pursuant to Section 6.01, during the period commencing on and including
the day of the occurrence of a Default resulting from such failure and until the
Business Day following the delivery thereof. In the event that any financial
statement or Compliance Certificate delivered is inaccurate, and such
inaccuracy, if corrected would have led to the application of a higher
Applicable Commitment Fee Rate for any period (an “Applicable Period”) than the
Applicable Commitment Fee Rate applied for such Applicable Period, then (i) the
Borrower shall immediately deliver to the Administrative Agent a corrected
financial statement and a corrected Compliance Certificate for such Applicable
Period, (ii) the Applicable Commitment Fee Rate shall be determined based on the
corrected Compliance Certificate for such Applicable Period and (iii) the
Borrower shall immediately pay to the Administrative Agent (for the account of
the Revolving Lenders during the Applicable Period or their successor and
assigns) the accrued additional commitment fees owing as a result of such
increased Applicable Commitment Fee Rate for such Applicable Period.

“Applicable Margin” means, for any Loan of any Type or Class, the applicable
rate per annum set forth below opposite such Type or Class:

 

Facility

   Floating Rate     Floating Rate during
Step-Down Period     Eurodollar
Rate     Eurodollar Rate
during
Step-Down Period  

Revolving Loan

     5.00 %      4.75 %      6.00 %      5.75 % 

Term Loan

     5.00 %      N/A       6.00 %      N/A  

Swing Line Loan

     5.00 %      4.75 %      N/A       N/A  

 

3



--------------------------------------------------------------------------------

For purposes of the foregoing, each change in the Applicable Margin with respect
to a Revolving Loan or Swing Line Loan resulting from a change in the First Lien
Leverage Ratio after the Closing Date shall be effective during the period
commencing on and including the Business Day following the date of delivery to
the Administrative Agent of the Compliance Certificate indicating such change
and ending on the date immediately preceding the effective date of the next such
change; provided that such Applicable Margin shall be based on the rates per
annum set forth above for non Step-Down Periods if the Borrower fails to deliver
the Compliance Certificate required to be delivered within the time periods
specified for such delivery pursuant to Section 6.01, during the period
commencing on and including the day of the occurrence of a Default resulting
from such failure and until the Business Day following the delivery thereof. In
the event that any financial statement or Compliance Certificate delivered is
inaccurate, and such inaccuracy, if corrected would have led to the application
of a higher Applicable Margin for any period (an “Applicable Period”) than the
Applicable Margin applied for such Applicable Period, then (i) the Borrower
shall immediately deliver to the Administrative Agent a corrected financial
statement and a corrected Compliance Certificate for such Applicable Period,
(ii) the Applicable Margin shall be determined based on the corrected Compliance
Certificate for such Applicable Period and (iii) the Borrower shall immediately
pay to the Administrative Agent (for the account of the Lenders during the
Applicable Period or their successor and assigns) the accrued additional
interest owing as a result of such increased Applicable Margin for such
Applicable Period.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means each of Bank of America, Wells Fargo Securities, LLC and United
Texas Bank and each of their respective successors, in their capacity as joint
lead arranger.

“ASC” means the Accounting Standards Codification of the Financial Accounting
Standards Board.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.01) and accepted by the Administrative Agent, in the form
of Exhibit D or any other form approved by the Administrative Agent.

“Auction Procedures” means the auction procedures with respect to non-pro rata
assignments of Term Loans pursuant to Sections 12.01(h) and 12.01(i) set forth
in Exhibit H hereto.

“Authorized Officer” means any of the Chairman, Chief Executive Officer,
President, Chief Operating Officer, Chief Financial Officer, Treasurer,
Assistant Treasurer or Controller of any Person, acting singly and, solely for
purposes of notices given pursuant to Article 2, any other officer or employee
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent. Unless otherwise specified
herein, each reference to an “Authorized Officer” shall be deemed to be a
reference to an Authorized Officer of the Borrower. Any document delivered
hereunder that is signed by an Authorized Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Authorized Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

4



--------------------------------------------------------------------------------

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” has the meaning specified in the introductory paragraph to
this Agreement.

“Basket Amount” means, at any time, the sum of:

(a) the Retained Excess Cash Flow Amount at such time; plus

(b) 100% of the aggregate amount of cash contributed to the common equity
capital of the Borrower following the Closing Date (other than (i) by a
Subsidiary of the Borrower or (ii) proceeds of a Specified Equity Contribution);
plus

(c) to the extent a positive amount and not already included in Excess Cash
Flow, an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by the Borrower of any Subsidiary in respect
of any Investment made after the Closing Date pursuant to Section 6.17(a) or
6.17(t) utilizing the then-available Remaining Basket Amount.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act. The terms “Beneficial Ownership” and “Beneficially
Own” have a corresponding meaning.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“BHC Act Affiliate” has the meaning specified in Section 9.15(b) hereof.

“Bookrunners” means Bank of America, Wells Fargo Securities, LLC and United
Texas Bank and each of their respective successors, in their capacities as joint
bookrunners.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrower Materials” is defined in Section 6.01.

“Borrowing Date” means a date on which a Credit Extension is made hereunder.

“Borrowing Notice” is defined in Section 2.11.

“Business Combination” means (i) any reorganization, consolidation, merger,
share exchange or similar business combination transaction involving the
Borrower with any Person (other than, in the case of clause (b)(A) of the
definition of “Change of Control”, any sale of the Capital Stock of the
Borrower) or (ii) the sale, assignment, conveyance, transfer, lease or other
disposition by the Borrower of all or substantially all of its assets.

 

5



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s office is located and, if
such day relates to any Eurodollar Advance, means any such day that is also a
London Banking Day.

“Calculation Date” is defined in Section 1.07.

“Call Premium” means, for a prepayment, refinancing or replacement of Closing
Date Term Loans described in Section 2.10(b) and occurring (i) prior to the
first anniversary of the Closing Date, 4.00% of the Closing Date Term Loans
subject to such prepayment, refinancing or replacement, (ii) on or after the
first anniversary of the Closing Date but prior to the second anniversary of the
Closing Date, 2.00% of the Closing Date Term Loans subject to such prepayment,
refinancing or replacement, (iii) on or after the second anniversary of the
Closing Date but prior to the third anniversary of the Closing Date, 1.00% of
the Closing Date Term Loans subject to such prepayment, refinancing or
replacement and (iv) on or after the third anniversary of the Closing Date,
0.00% of the Closing Date Term Loans; provided that clause (i) above shall not
apply if the “make-whole” premium is due pursuant to the terms of
Section 2.10(b).

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person other than a corporation and any and
all warrants, rights or options to purchase any of the foregoing (but excluding
any debt security that is convertible into, or exchangeable for, Capital Stock).
The Purchase Agreement Equity shall be Capital Stock, whether or not classified
as indebtedness for purposes of GAAP.

“Cash and Cash Equivalents” means:

(a) U.S. dollars, Canadian dollars, Australian dollars or Pounds Sterling;

(b) (x) euros or any national currency of any participating member state of the
EMU or (y) such local currencies held from time to time in the ordinary course
of business;

(c) Government Securities;

(d) securities issued by any agency of the United States or U.S.
government-sponsored enterprise, which may or may not be backed by the full
faith and credit of the United States, in each case maturing within 24 months or
less and, in the case of securities issued by a government-sponsored enterprise
that is not backed by the full faith and credit of the United States, with a
rating, or guaranteed on a senior basis by an entity with a rating of its senior
unsecured debt, of A3/A- or better from two of the following three rating
agencies: (i) Moody’s, (ii) S&P or (iii) Fitch Ratings, Inc.;

(e) certificates of deposit, time deposits and eurodollar time deposits with
maturities of 24 months or less from the date of acquisition, banker’s
acceptances with maturities not exceeding 24 months and overnight bank deposits,
in each case with any commercial bank having capital and surplus in excess of
$500,000,000 in the case of a domestic bank and $250,000,000 (or the U.S. dollar
equivalent as of the date of determination) in the case of a foreign bank;

(f) commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P and in
each case maturing within 13 months after the date of creation thereof;

 

6



--------------------------------------------------------------------------------

(g) investment funds investing not less than 95% of their assets in securities
of the types described in clauses (a) through (f) above or clause (i) below;

(h) readily marketable direct obligations issued by any state of the United
States of America or any political subdivision thereof having one of the two
highest rating categories obtainable from either Moody’s or S&P with maturities
of 24 months or less from the date of acquisition;

(i) overnight repurchase obligations for underlying securities or other
investments of the types described in clauses (a) through (h) above with any
bank or trust company organized under the laws of any state of the United States
or any national banking association or any government securities dealer which is
listed as reporting to the market statistics division of the Federal Reserve
Bank of New York, in each case with such entity having capital and surplus in
excess of $500,000,000 in the case of a domestic entity and $250,000,000 (or the
U.S. dollar equivalent as of the date of determination) in the case of a foreign
entity; and

(j) Scheduled Restricted Investments.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of one or more of the LC Issuers or Lenders,
as collateral for the LC Exposure, cash or deposit account balances or, if the
Administrative Agent and each applicable LC Issuer shall agree in their sole
discretion, other credit support, in each case in an amount equal to 101% of
such LC Exposure, pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and each applicable LC Issuer.

“Cash Collateral” shall have a meaning correlative to the foregoing definition
of “Cash Collateralize” and shall include the proceeds of such cash collateral
and other credit support.

“Cash Management Agreement” means any agreement, document or other instrument
governing Cash Management Obligations incurred by the Borrower or any of its
Subsidiaries.

“Cash Management Bank” means (a) any Person that, at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender or (b) any
Lender or Affiliate of a Lender that entered into a Cash Management Agreement
prior to the Closing Date, in either case in its capacity as a party to such
Cash Management Agreement.

“Cash Management Obligation” means any obligations incurred (including by way of
a guaranty) by the Borrower or any of its Subsidiaries in respect of treasury,
depositary and cash management services or automated clearinghouse transfer of
funds (including, without limitation, controlled disbursement, return items,
interstate depository network services, corporate card services and
international wire services).

“Change” is defined in Section 3.02.

“Change in Control” means the occurrence of any of the following:

(a) any Person (other than the Sponsors) acquires Beneficial Ownership, directly
or indirectly, of 50% or more of the combined voting power of the
then-outstanding voting securities of the Borrower entitled to vote generally in
the election of directors (“Outstanding Corporation Voting Stock”);

(b) the consummation of a Business Combination pursuant to which either (A) the
Persons that were the Beneficial Owners of the Outstanding Corporation Voting
Stock immediately prior to such Business Combination Beneficially Own, directly
or indirectly, less than 50% of the combined voting

 

7



--------------------------------------------------------------------------------

power of the then-outstanding voting securities entitled to vote generally in
the election of directors (or equivalent) of the entity resulting from such
Business Combination (including, without limitation, a company that, as a result
of such transaction, owns the Borrower or all or substantially all of the
Borrower’s assets either directly or through one or more subsidiaries), or
(B) any Person (other than the Sponsors) Beneficially Owns, directly or
indirectly, 50% or more of the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or
equivalent) of the entity resulting from such Business Combination;

(c) the failure by the Borrower to directly or indirectly own 100% of the
Capital Stock of MPSW or MoneyGram Payment Systems, Inc., a Delaware corporation
(“MPSI”), in each case, other than in connection with the merger of MPSW or MPSI
with and into the Borrower or another Guarantor; or

(d) the adoption of a plan relating to the liquidation of the Borrower.

“Class”, when used in reference to any Commitment, Loan or Advance, refers to
whether such Commitment, Loan, or the Loans comprising such Advance, are
Revolving Credit Commitments, Revolving Loans, Additional Revolving Facilities,
Term Loans, Incremental Term Loans or Swing Line Loans.

“Closing Date” means June 26, 2019.

“Closing Date Term Loans” means Term Loans made by the Lenders to the Borrower
on the Closing Date pursuant to Section 2.01.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Collateral” means all property with respect to which any security interests
have been granted (or purported to be granted) to the Collateral Agent pursuant
to any Collateral Document.

“Collateral Agent” means Bank of America, in the capacity of collateral agent
for the Lenders and the other Secured Parties named in the Collateral Documents.

“Collateral Documents” means each security agreement, pledge agreement, mortgage
and other document or instrument pursuant to which security is granted to the
Collateral Agent pursuant hereto for the benefit of the Secured Parties to
secure the Secured Obligations, including without limitation that certain Second
Amended and Restated Security Agreement, Second Amended and Restated Pledge
Agreement, Second Amended and Restated Trademark Security Agreement and Second
Amended and Restated Patent Security Agreement, in each case dated as of the
Closing Date and made between the Borrower and one or more other Loan Parties
and the Collateral Agent and as amended, supplemented or otherwise modified and
in effect from time to time.

“Commitment” means a Revolving Credit Commitment or a Term Loan Commitment.

“Commitment Schedule” means the Schedule attached hereto identified as such.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a compliance certificate delivered and/or
required to be delivered pursuant to Section 6.01, in substantially the form of
Exhibit E and signed by a Financial Officer.

 

8



--------------------------------------------------------------------------------

“Consolidated Cash Interest Expense” means, with respect to any Person for any
period, Consolidated Interest Expense of such Person for such period, but
excluding (A) amortization of deferred financing fees, debt issuance costs,
commissions, fees, expenses and original issue discount resulting from the
issuance of indebtedness at less than par, (B) debt refinancing costs, debt
retirement costs, fees and costs of entering into and unwinding Rate Management
Transactions, administrative agency fees and rating agency fees and (C) interest
not paid in cash, whether in such period or any other.

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees of such Person
and its Subsidiaries for such period on a consolidated basis.

“Consolidated EBITDA” means with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:

(a) increased (without duplication) to the extent deducted in computing the
Consolidated Net Income of such Person for such period by:

(i) provision for taxes based on income or profits or capital gains of such
Person and its Subsidiaries (including any tax sharing arrangements) and,
without duplication, any tax settlements, costs or adjustments; plus

(ii) Consolidated Interest Expense of such Person (including costs of surety
bonds in connection with financing activities, to the extent included in
Consolidated Interest Expense); plus

(iii) Consolidated Depreciation and Amortization Expense of such Person; plus

(iv) any fees and expenses incurred, or any amortization thereof regardless of
how characterized by GAAP, in connection with the Transactions, any acquisition,
disposition, recapitalization, Investment, asset sale, issuance, early
retirement or repayment of Indebtedness, issuance of Capital Stock, refinancing
transaction or amendment or modification of any debt instrument (in each case,
including any such transaction consummated prior to the date hereof and any such
transaction undertaken but not completed) and any charges or non-recurring
merger costs incurred as a result of any such transaction; plus

(v) other non-cash charges reducing the Consolidated Net Income of such Person,
excluding any such charge that represents an accrual or reserve for a cash
expenditure for a future period; plus

(vi) the amount of any minority interest expense deducted in calculating the
Consolidated Net Income of such Person (less the amount of any cash dividends or
distributions paid to the holders of such minority interests); plus

(vii) (A) non-recurring or unusual losses or expenses (including costs and
expenses of litigation), (B) Government Settlement Costs and (C) severance,
legal settlement, forfeiture, relocation costs, curtailments or modifications to
pension and post-retirement employee benefit plans, the amount of any
restructuring charges or reserves deducted, including any restructuring costs
incurred in connection with acquisitions, costs related to the closure, opening
and/or consolidation of facilities, retention charges, systems establishment
costs, spin-off costs, transition costs associated with transferring operations

 

9



--------------------------------------------------------------------------------

offshore and other transition costs, signing, retention and completion bonuses,
conversion costs and excess pension charges and consulting fees incurred in
connection with any of the foregoing and amortization of signing bonuses;
provided that the aggregate amount of adjustments pursuant to this clause
(a)(vii) that are both (1) losses, expenses, costs or charges incurred and (2) a
type or category of Consolidated EBITDA add-back not utilized by the Borrower in
the calculation of “Adjusted EBITDA” as set forth in any of its financial
statements covering any fiscal quarter ending in 2017 or 2018 or the first
quarter of 2019, shall not exceed 10% of Consolidated EBITDA for any period, as
calculated before giving effect to any of such adjustments (it being understood
and agreed that Government Settlement Costs are a type and category of
Consolidated EBITDA add-back utilized by the Borrower in the calculation of
“Adjusted EBITDA” in its financial statements during such periods).

(b) to the extent deducted or added in computing Consolidated Net Income of such
Person for such period, increased or decreased by (without duplication) any
non-cash net loss or gain resulting from currency remeasurements of
indebtedness;

(c) to the extent deducted or added in computing Consolidated Net Income of such
Person for such period, increased or decreased by (without duplication) any loss
or gain resulting from Rate Management Transactions; and

(d) decreased (without duplication) to the extent included in computing
Consolidated Net Income of such Person for such period by:

(i) non-cash items increasing Consolidated Net Income of such Person and its
Subsidiaries, excluding any items which represent the reversal of any accrual
of, or cash reserve for, anticipated cash charges in any prior period; plus

(ii) non-recurring or unusual gains increasing Consolidated Net Income of such
Person and its Subsidiaries.

“Consolidated Interest Expense” means with respect to any Person for any period,
the sum, without duplication, of:

(a) consolidated interest expense of such Person and its Subsidiaries for such
period, to the extent such expense was deducted in computing Consolidated Net
Income for such period (including (A) amortization of deferred financing fees,
debt issuance costs, commissions, fees, expenses and original issue discount
resulting from the issuance of indebtedness at less than par, (B) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers’ acceptances, (C) non-cash interest payments (but excluding
any non-cash interest expense attributable to the movement in the mark-to-market
valuation of Rate Management Obligations or other derivative instruments
pursuant to ASC Topic 815 (Derivatives and Hedging)), (D) the interest component
of Finance Lease Obligations and (E) net payments, if any, pursuant to interest
rate Rate Management Obligations with respect to Indebtedness); plus

(b) consolidated capitalized interest of such Person and its Subsidiaries for
such period, whether paid or accrued.

For purposes of this definition, interest on a Finance Lease Obligation shall be
deemed to accrue at an interest rate implicit in such Finance Lease Obligation
in accordance with GAAP. For purposes of clarity, no obligations in respect of
Purchase Agreement Equity, whether or not classified as indebtedness in
accordance with GAAP, shall constitute interest expense.

 

10



--------------------------------------------------------------------------------

“Consolidated Net Income” means, with respect to any Person for any period, the
Net Income of such Person and its Subsidiaries calculated on a consolidated
basis for such period; provided, however, that, to the extent included in Net
Income for such period and without duplication:

(i) there shall be excluded in computing Consolidated Net Income (A) all
extraordinary gains and losses and (B) solely for the purpose of determining the
Basket Amount at any time, all non-recurring or unusual losses or expenses
(including costs and expenses of litigation and Government Settlement Costs) and
costs, fees and expenses of the Transactions;

(ii) the Net Income for such period shall not include the cumulative effect of a
change in accounting principles or policies during such period, whether effected
through a cumulative effect adjustment or a retroactive application in each case
in accordance with GAAP;

(iii) any net after-tax income (loss) from disposed or discontinued operations
and any net after-tax gains or losses on disposal of disposed or discontinued
operations shall be excluded;

(iv) any net after-tax gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions other than in the ordinary course of
business, as determined in good faith by the Borrower, shall be excluded;

(v) the Net Income for such period of any Person that is not a Subsidiary
thereof or that is accounted for by the equity method of accounting, shall be
excluded, except to the extent of the amount of dividends or distributions or
other payments that are actually paid in cash (or to the extent converted into
cash) to the referent Person or a Subsidiary thereof in respect of such period;

(vi) solely for the purpose of determining the Basket Amount at any time, the
Net Income or loss for such period of any Subsidiary of such Person will be
excluded to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of its Net Income is not at the date of
determination permitted without any prior governmental approval (that has not
been obtained) or, directly or indirectly, by the operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule, or
governmental regulation applicable to that Subsidiary or its stockholders,
unless such restriction with respect to the payment of dividends or similar
distributions has been legally waived or such income has been dividended or
distributed to the Borrower or any of its Subsidiaries without such restriction
(in which case the amount of such dividends or distributions or other payments
that are actually paid in cash (or converted into cash) to the referent Person
in respect of such period shall be included in Net Income); provided, however,
that for the avoidance of doubt, any restrictions based solely on (1) financial
maintenance requirements imposed as a matter of state regulatory requirements or
(2) the type of restriction set forth in Section 6.18(q) or excluded from the
definition of Liens pursuant to clause (b) or (d) of the definition thereof
shall not result in the exclusion of Net Income (loss); and provided further
that any net loss of any Subsidiary of such Person shall not be excluded
pursuant to this clause (vi);

(vii) without duplication of any amount excluded under clause (vi) above, and
solely for the purpose of determining the Basket Amount at any time, any amount
deducted in arriving at Excess Cash Flow for the relevant period pursuant to
clause (xviii) of the definition thereof shall be deducted in arriving at
Consolidated Net Income for the Borrower for such period;

 

11



--------------------------------------------------------------------------------

(viii) any net after-tax income (loss) from the early extinguishment of
Indebtedness or Rate Management Obligations or other derivative instruments
shall be excluded;

(ix) any Net Income (loss) for such period will be excluded to the extent it
relates to the impairment or appreciation of, or it is realized out of the
income (or loss) generated by, or from the sale or disposition of, any assets
included in the Scheduled Restricted Investments;

(x) any Net Income (loss) for such period will be excluded to the extent it
relates to the impairment or appreciation of, or it is realized out of the
income (or loss) generated by, or from the sale or disposition of, any Specified
Security or any asset included in the Restricted Investment Portfolio;

(xi) any impairment charge or asset write-off pursuant to ASC Topic 350
(Intangibles-Goodwill and Others) or ASC Topic 360 (Property, Plant and
Equipment) and the amortization of intangibles arising pursuant to ASC Topic 805
(Business Combinations) will be excluded;

(xii) any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
and any non-cash charges associated with the rollover, acceleration or payout of
Capital Stock by management of the Borrower in connection with the Transactions
shall be excluded; and

(xiii) any non-cash items included in the Consolidated Net Income of the
Borrower as a result of an agreement of the Sponsors or the Borrower in respect
of any equity participation shall be excluded.

For purposes of clarity, any impact in respect of Purchase Agreement Equity,
whether or not classified as indebtedness in accordance with GAAP, shall be
excluded from Consolidated Net Income.

Notwithstanding the foregoing, for the purpose of Section 6.13 only and in order
to avoid double counting, there shall be excluded from Consolidated Net Income
any income arising from any sale or other disposition of Investments made by the
Borrower and its Subsidiaries, any repurchases and redemptions of Investments
from the Borrower and its Subsidiaries, any repayments of loans and advances
that constitute Investments by the Borrower or any Subsidiary, in each case to
the extent such amounts increase clause (c) of the definition of Basket Amount.

“Consolidated Total Indebtedness” means, at any time, the amount of Indebtedness
of the type referred to in clauses (i), (iii), (iv) and (v) of the definition
thereof.

“Contingent Obligation” is defined in the definition of Indebtedness.

“Contract” is defined in Section 5.03.

 

12



--------------------------------------------------------------------------------

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

“Conversion/Continuation Notice” is defined in Section 2.12.

“Covered Entity” has the meaning specified in Section 9.15(b) hereof.

“Covered Party” has the meaning specified in Section 9.15 hereof.

“CPA Change” means (x) any adoption or change in law, order, policy, rule or
regulation, in each case to the extent occurring or arising after the Closing
Date, (y) any request, rule, guideline or directive to implement or further
effect the policies of the Dodd-Frank Wall Street Reform and Consumer Protection
Act and (z) any requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III (any of the
foregoing, an “Implementation”), which shall be deemed to be effective on the
date on which Implementation is adopted or effected (and not on the date on
which such act was initially enacted).

“Credit Extension” means the making of an Advance or the issuance, amendment,
renewal or extension of a Letter of Credit.

“Credit Extension Date” means the Borrowing Date for an Advance or the date of
the issuance, amendment (to the extent it increases the amount available for
draw thereunder), renewal or extension of a Letter of Credit.

“Default” means an event described in Article 7.

“Defaulting Lender” means an Affected Lender of the type described in clause
(iii) or (iv) of Section 2.23(b) (other than an Affected Lender of the type
described in subclause (y) of clause (iii) of Section 2.23(b) if the applicable
writing or public statement relating to such Lender’s obligation to fund a Loan
hereunder states that such position is based on such Lender’s good faith
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, is specifically identified in such writing
or public statement) cannot be satisfied).

“Default Right” has the meaning specified in Section 9.15(b) hereof.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disgorged Recovery” means the portion, if any, of any payment or other
distribution received by a Lender in satisfaction of Obligations of a Loan Party
to such Lender, that is required in any Insolvency Proceedings or otherwise to
be disgorged, turned over or otherwise paid to such Loan Party, such Loan
Party’s estate or creditors of such Loan Party, whether because the transfer of
such payment or other property is avoided or otherwise, including, without
limitation, because it was determined to be a fraudulent or preferential
transfer.

“Disqualified Affiliate Lender” is defined in Section 12.01(i).

“Disqualified Assignee” is defined in Section 12.01(i).

 

13



--------------------------------------------------------------------------------

“Disqualified Institutions” means those (a) (i) banks and financial institutions
and (ii) other Persons that are, in the case of this clause (ii), competitors of
the Borrower and its Subsidiaries (“Competitors”), in each case that are
identified by the Borrower as such in writing to the Administrative Agent (who
will inform the Lenders by making available a list of Disqualified Institutions)
on or prior to the Closing Date, (b) additional “Disqualified Institutions”
identified by the Borrower as such in writing to the Administrative Agent (who
will inform the Lenders by making available a list of Disqualified Institutions)
from time to time; provided that, except in the case of a Competitor that is not
an Incidental Competitor (as defined below), the inclusion of any Person as a
Disqualified Institution following the Closing Date shall be reasonably
acceptable to the Administrative Agent, and (c) any Affiliate of any of the
foregoing that is reasonably identifiable solely on the basis of its name. As
used herein, “Incidental Competitor” means any commercial bank with global funds
transfer or payment services capabilities that are merely incidental to its
primary business.

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for which it is putable or exchangeable, or upon the happening
of any event, matures or is mandatorily redeemable (other than as a result of a
change of control or asset sale), pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof (other than as a
result of a change of control or asset sale) in whole or in part, in each case
prior to the date 91 days after the Term Loan Maturity Date; provided, however,
that if such Capital Stock is issued to any plan for the benefit of employees,
directors, managers or consultants of the Borrower or its Subsidiaries (or their
direct or indirect parent) or by any such plan to such employees, directors,
managers, consultants (or their respective estates, heirs, beneficiaries,
transferees, spouses or former spouses), such Capital Stock shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Borrower or its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations. For purposes hereof, the amount (or principal amount) of
any Disqualified Stock shall be equal to its voluntary or involuntary
liquidation preference.

“Dollars” means lawful currency of the United States of America.

“Domestic Subsidiary” means any Subsidiary of the Borrower that is organized
under the laws of the United States of America, any state thereof or the
District of Columbia.

“Dutch Auction” means an auction conducted by the Borrower, any of their
Subsidiaries or an Affiliated Lender in order to purchase Term Loans as
contemplated by Section 12.01(h) or Section 12.01(j), as applicable, in
accordance with the procedures set forth in Exhibit H.

“DQ List” is defined in Section 12.01(k).

“ECF Percentage” means, for any fiscal year of the Borrower, if the First Lien
Leverage Ratio determined on the last day of such fiscal year is (i) greater
than 2.500:1.000, 75%, (ii) less than or equal to 2.500:1.000 but greater than
2.000:1.000, 50%, (iii) less than or equal to 2.000:1.000 but greater than
1.500:1.000, 25% and (iv) less than or equal to 1.500:1.000, 0%.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

14



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.01(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.01(b)(iii)); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower, any Subsidiary of the Borrower or any Affiliated Lender (it being
understood that assignments to the Borrower, any Subsidiary of the Borrower or
an Affiliated Lender may only be made pursuant to Section 12.01(h) or
Section 12.01(i), as applicable). For the avoidance of doubt, no Specified Debt
Fund shall be deemed to be an Affiliate of the Borrower or any Sponsor for
purposes of the definition of “Eligible Assignee”.

“EMU” means the economic and monetary union as contemplated in the Treaty on
European Union.

“Environmental Laws” means any Laws relating to pollution, emissions,
contamination, the indoor or outdoor environment, human health and safety as
such relates to the environment or natural resources or the use, treatment,
storage, disposal, transport, handling, cleanup, or remediation of any hazardous
or toxic substance.

“Equity Purchase Agreement” means that certain Amended and Restated Purchase
Agreement, dated as of March 17, 2008, among the Borrower and the several
“Investors” named therein, including all exhibits and schedules thereto, as in
effect on the Original Effective Date.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any applicable rule or regulation issued thereunder.

“ERISA Event” means, with respect to Borrower or any member of the Controlled
Group, (a) the withdrawal of Borrower or any member of the Controlled Group from
a Plan during a plan year in which it was a “substantial employer,” as defined
in Section 4001(a)(2) of ERISA, with the attendant incurrence of liability by
the Borrower or any member of its Controlled Group in accordance with
Section 4062 of ERISA; (b) the filing of a notice of intent to terminate a Plan
or the treatment of an amendment to such a Plan as a termination under section
4041 of ERISA at a time when the Plan has Unfunded Liabilities; (c) the
institution of proceedings to terminate a Plan by the PBGC; or (d) any other
event or condition which might reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.14, bears interest based on clause (a) of the definition of Eurodollar
Rate plus the Applicable Margin.

“Eurodollar Base Rate” means:

(a) for any Interest Period with respect to a Eurodollar Advance, the rate per
annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for U.S. Dollars for a period equal in length to such Interest
Period) (“LIBOR”) as published on the applicable Bloomberg screen page (or such
other commercially

 

15



--------------------------------------------------------------------------------

available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period;

(b) for any interest calculation with respect to a Floating Rate Advance on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and

(c) if the Eurodollar Base Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to any Eurodollar Advance comprised of
Revolving Loans or Term Loans, a rate per annum determined by the Administrative
Agent pursuant to the following formula:

 

Eurodollar Rate =

  

            Eurodollar Base Rate

1.00 – Eurodollar Reserve Percentage

provided that with respect to any Eurodollar Advance comprised of Term Loans for
any Interest Period, the Eurodollar Rate shall not be less than 1.00% per annum;
or

(b) for any day with respect to any Floating Rate Advance, a rate per annum
determined by the Administrative Agent pursuant to the following formula:

 

Eurodollar Rate =

  

            Eurodollar Base Rate

1.00 – Eurodollar Reserve Percentage

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”). The Eurodollar
Rate for each outstanding Eurodollar Advance shall be adjusted automatically as
of the effective date of any change in the Eurodollar Reserve Percentage.

“Excess Cash Balance” means, as of the last day of the most recently ended
calendar month for which an internally prepared consolidated balance sheet of
the Borrower is available, the amount by which the amount set forth on the line
item entitled “Cash and cash equivalents” in such balance sheet as of the last
day of such calendar month exceeds $130,000,000, if any. For the time period
between the last day of the most recently ended calendar month through but not
including the date that the Borrower delivers to the Administrative Agent the
internally prepared consolidated balance sheet of the Borrower for the most
recently ended calendar month, the Excess Cash Balance as of the last day of
such calendar month shall be deemed to be $0.

 

16



--------------------------------------------------------------------------------

“Excess Cash Flow” means, for any Excess Cash Flow Period, the excess, if any,
of:

(a) the sum, without duplication, for such period of:

(i) Consolidated EBITDA of the Borrower for such period (it being understood,
for avoidance of doubt, that any Specified Equity Contribution shall not
increase Consolidated EBITDA for purposes of this definition);

(ii) foreign currency translation gains received in cash related to currency
remeasurements of indebtedness (including any net cash gain resulting from Rate
Management Transactions), to the extent not otherwise included in calculating
such Consolidated EBITDA;

(iii) net cash gains resulting in such period from Rate Management Obligations
and the application of ASC Topic 815 (Derivatives and Hedging) and International
Accounting Standards No. 39 and their respective pronouncements and
interpretations, to the extent not otherwise included in calculating such
Consolidated EBITDA, including pursuant to clause (ii) of EBITDA;

(iv) extraordinary, unusual or nonrecurring cash gains (other than gains on
asset sales in the ordinary course of business, including Portfolio Securities),
to the extent not otherwise included in calculating such Consolidated EBITDA;
and

(v) to the extent not otherwise included in calculating such Consolidated
EBITDA, cash gains from any sale or disposition outside the ordinary course of
business (excluding gains from Prepayment Events to the extent an amount equal
to the Net Proceeds therefrom was applied to the prepayment of Term Loans
pursuant to Section 2.10(c));

minus

(b) the sum, without duplication, for such period of (in each case, except as
expressly provided in clauses (vi) and (xvi) below, to the extent the same
increased or was not otherwise deducted in determining such Consolidated EBITDA
for such period):

(i) the amount of any taxes, including taxes based on income, profits or
capital, state, franchise and similar taxes, foreign withholding taxes and
foreign unreimbursed value added taxes (to the extent added in calculating such
Consolidated EBITDA), and including penalties and interest on any of the
foregoing, in each case, payable in cash by the Borrower and its Subsidiaries
(to the extent not otherwise deducted in calculating such Consolidated EBITDA);

(ii) Consolidated Interest Expense, including costs of surety bonds in
connection with financing activities (to the extent included in Consolidated
Interest Expense), to the extent payable in cash and not otherwise deducted in
calculating such Consolidated EBITDA;

(iii) foreign currency translation losses paid in cash related to currency
remeasurements of indebtedness (including any net cash loss resulting from Rate
Management Transactions), to the extent not otherwise deducted in calculating
such Consolidated EBITDA;

 

17



--------------------------------------------------------------------------------

(iv) without duplication of amounts deducted pursuant to this clause (iv) or
clause (xvi) below in respect of a prior fiscal year, capital expenditures of
the Borrower and its Subsidiaries made in cash prior to the date the applicable
Excess Cash Flow prepayment is required to be made pursuant to Section 2.10(d);

(v) repayments of long-term Indebtedness (including (i) payments of the
principal component of Finance Lease Obligations, (ii) the repayment of Loans
pursuant to Section 2.10 (but excluding prepayments of Loans to the extent
already deducted from Excess Cash Flow pursuant to clause (ii) of
Section 2.10(d)) and (iii) the aggregate amount of any premium, make-whole or
penalties paid in connection with any such repayments of Indebtedness, made by
the Borrower and its Subsidiaries, but only to the extent that, in each case,
such repayments (x) by their terms cannot be reborrowed or redrawn and (y) are
not financed with the proceeds of long-term Indebtedness (other than revolving
Indebtedness)) and increases in Consolidated Net Income due to a sale, transfer
or other disposition of an asset (including pursuant to a sale and leaseback
transaction or a casualty or condemnation or similar proceeding) but not in
excess of the amount of such increase;

(vi) without duplication of amounts deducted pursuant to this clause (vi) or
clause (xvi) below in respect of a prior fiscal year, the amount of Investments
permitted by Section 6.17 (other than Investments in (x) Cash Equivalents and
(y) the Borrower or any of its Subsidiaries, or any Investment funded with the
proceeds of Indebtedness) made by the Borrower and its Subsidiaries in cash
prior to the date the applicable Excess Cash Flow prepayment is required to be
made pursuant to Section 2.10(d);

(vii) letter of credit fees paid in cash, to the extent not otherwise deducted
in calculating such Consolidated EBITDA;

(viii) extraordinary, unusual or nonrecurring cash charges, to the extent not
otherwise deducted in calculating such Consolidated EBITDA;

(ix) cash fees and expenses incurred in connection with the Transactions, any
acquisition, disposition, recapitalization, Investment, asset sale, the issuance
or repayment of any Indebtedness, issuance of Capital Stock, refinancing
transaction or amendment or modification of any debt instrument (in each case,
including any such transaction consummated prior to the Closing Date and any
such transaction undertaken but not completed) and any cash charges or cash
non-recurring merger costs incurred during such period as a result of any such
transaction or other early extinguishment of Indebtedness permitted by this
Agreement (in each case, whether or not consummated);

(x) cash charges or losses added to such Consolidated EBITDA pursuant to clauses
(vi) or (vii) of the definition thereof (including all Government Settlement
Costs) or to Consolidated Net Income pursuant to clauses (ii), (viii), (ix), (x)
or (xi) of the definition thereof; provided that with respect to the Specified
Government Settlement Cost, the Borrower may (at its discretion) reduce Excess
Cash Flow dollar-for-dollar by all or a portion of such Specified Government
Settlement Cost for the Excess Cash Flow Period ending December 31, 2019, and
any amount not so applied shall reduce Excess Cash Flow dollar-for-dollar for
the Excess Cash Flow Period ending December 31, 2020;

(xi) the amount of Restricted Payments made pursuant to clause (d), (f), (g) or
(j) of Section 6.13, to the extent not funded with the proceeds of a
substantially contemporaneous incurrence of Indebtedness;

 

18



--------------------------------------------------------------------------------

(xii) cash expenditures in respect of Rate Management Obligations (including net
cash losses resulting in such period from Rate Management Obligations and the
application of ASC Topic 815 and International Accounting Standards No. 39 and
their respective pronouncements and interpretations), to the extent not
otherwise deducted in calculating such Consolidated EBITDA, including pursuant
to clause (b) or such Consolidated EBITDA;

(xiii) to the extent added to Consolidated Net Income, cash losses from any sale
or disposition outside the ordinary course of business;

(xiv) cash payments by the Borrower and its Subsidiaries in respect of long-term
liabilities (other than Indebtedness) of the Borrower and its Subsidiaries;

(xv) the aggregate amount of expenditures actually made by the Borrower and its
Subsidiaries in cash (including expenditures for the payment of financing fees)
to the extent that such expenditures are not expensed and signing bonus
expenditures;

(xvi) without duplication of amounts deducted from Excess Cash Flow in respect
of a prior fiscal year, the aggregate consideration required to be paid in cash
by the Borrower and its Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such fiscal year
relating to Investments permitted by Section 6.17 (other than Investments (x) in
Cash Equivalents, (y) in the Borrower or any of its Subsidiaries and (z) to be
funded with the proceeds of Indebtedness incurred for such purpose) or capital
expenditures to be consummated or made plus cash restructuring expenses to be
incurred, in each case, during the period of four consecutive fiscal quarters of
the Borrower following the end of such fiscal year; provided that to the extent
the aggregate amount actually utilized to finance such capital expenditures or
Investments during such period of four consecutive fiscal quarters is less than
the Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters;

(xvii) to the extent added to Consolidated Net Income and not deducted in
determining Consolidated EBITDA, Net Proceeds received by the Borrower or any
Subsidiary of the Borrower from the sale or other disposition of, or any payment
of principal of, or return on investment in respect of, Specified Securities;
and

(xviii) to the extent added in determining Consolidated Net Income and not
deducted in determining Consolidated EBITDA, any portion of “Excess Cash Flow”,
determined pursuant to all of the preceding clauses of this definition, that is
attributable to a Subsidiary of the Borrower that is required to maintain a
minimum net worth or similar requirement under applicable law, rule or
regulation or by order, decree or power of any Governmental Entity, to the
extent (and only to the extent) that the payment of cash by such Subsidiary to
the Borrower in respect of such portion of Excess Cash Flow (by way of dividend,
intercompany loan or otherwise) would result in such Subsidiary’s failure to
comply with such requirement.

“Excess Cash Flow Period” means (a) the period commencing from July 1, 2019 to
December 31, 2019 and (b) any subsequent fiscal year of the Borrower beginning
with the fiscal year ending December 31, 2020.

 

19



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor under the Guaranty, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act (determined after giving effect to any keepwell,
support or other agreement obtained for the benefit of such Guarantor and any
and all guarantees of such Guarantor’s Swap Obligations by other Loan Parties)
at the time the Guaranty, or a grant by such Guarantor of a security interest to
secure such Swap Obligation, becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest becomes illegal.

“Excluded Taxes” means, in the case of each Lender, LC Issuer, applicable
Lending Installation and the Administrative Agent or any other recipient of any
payment to be made by or on account of any obligation of the Borrower hereunder,
(a) taxes imposed on its overall net income, (b) franchise taxes and branch
profits taxes imposed on it, by (i) the jurisdiction under the laws of which
such Lender, LC Issuer or the Administrative Agent is incorporated or organized
or (ii) the jurisdiction in which the Administrative Agent’s or such Lender’s or
LC Issuer’s principal executive office or such Lender’s or LC Issuer’s
applicable Lending Installation is located, (c) in the case of a Non-U.S.
Lender, any withholding Tax that is imposed on amounts payable to such Non-U.S.
Lender at the time such Non-U.S. Lender becomes a party hereto (or designates a
new Lending Installation) or is attributable to such Non-U.S. Lender’s failure
or inability to comply with Section 3.05(d), (f) or (g), except to the extent
that such Non-U.S. Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Installation (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.05(a), and (d) any U.S. federal withholding taxes imposed under FATCA.

“Existing Agent” is defined in the first recital hereto.

“Existing Credit Agreement” is defined in the first recital hereto.

“Existing Debt” means, collectively, the Existing Revolving Loans and the
Existing Term Loans.

“Existing Lenders” means, collectively, the Existing Revolving Lenders and the
Existing Term Lenders.

“Existing Revolving Lenders” means all Persons holding Existing Revolving Loans
or commitments in respect thereof immediately prior to the Closing Date.

“Existing Revolving Loans” means all principal, interest, fees and other amounts
due or outstanding under the Existing Credit Agreement with respect to the
Revolving Credit Facility (as defined therein) immediately prior to the Closing
Date.

“Existing Term Lenders” means all Persons holding Existing Term Loans
immediately prior to the Closing Date.

 

20



--------------------------------------------------------------------------------

“Existing Term Loans” means all principal, premium, if any, interest, fees and
other amounts due or outstanding under the Existing Credit Agreement with
respect to the Term Facility (as defined therein) immediately prior to the
Closing Date.

“Facility” means the Revolving Credit Facility, the Term Facility, any
Incremental Facility or any Additional Revolving Facility, as the context may
require.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Fee Letter” means that certain fee letter agreement between the Borrower and
Bank of America, in its capacity as Administrative Agent, dated as of June 26,
2019.

“Finance Lease” shall have the meaning provided as of the Closing Date in ASC
Topic 842 (Leases).

“Finance Lease Obligations” means the amount of the obligations under Finance
Leases which would be shown as a liability on the balance sheet of a Person
prepared in accordance with GAAP.

“Financial Officer” means the Chief Financial Officer, the Controller, the
Treasurer, any Assistant Treasurer or any other officer with responsibilities
customarily performed by such officers.

“First Lien Indebtedness” means the sum of (a) Indebtedness of the Borrower and
its Subsidiaries of the types referred to in clauses (i), (iii) and (iv) of the
definition thereof, in each case to the extent secured by first-priority Liens
plus (b) Indebtedness of the Borrower and its Subsidiaries of the type referred
to in clause (v) of the definition thereof.

“First Lien Leverage Ratio” means at any time the ratio of (i) First Lien
Indebtedness to (ii) Consolidated EBITDA of the Borrower and its Subsidiaries
for the then most-recently ended four fiscal quarters for which financial
statements are available.

“First Lien/Second Lien Intercreditor Agreement” means that certain
Intercreditor Agreement, dated as of June 26, 2019, among the Administrative
Agent, in its capacity as representative of the Secured Parties, and the Second
Lien Administrative Agent, in its capacity as representative of the secured
parties with respect to the Second Lien Credit Agreement.

“Floating Rate” means, for any day, a rate per annum equal to the Alternate Base
Rate for such day, in each case changing when and as the Alternate Base Rate
changes.

 

21



--------------------------------------------------------------------------------

“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the Floating Rate plus the Applicable Margin.

“Foreign Plan” is defined in Section 5.09(d).

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” has the meaning set forth in Section 1.06.

“Government Securities” means securities that are:

(a) direct obligations of the United States of America for the timely payment of
which its full faith and credit is pledged; or

(b) obligations of a Person controlled or supervised by and acting as an agency
or instrumentality of the United States of America the timely payment of which
is unconditionally guaranteed as a full faith and credit obligation by the
United States of America, which, in either case, are not callable or redeemable
at the option of the issuer thereof, and shall also include a depository receipt
issued by a bank (as defined in Section 3(a)(2) of the Securities Act), as
custodian with respect to any such Government Securities or a specific payment
of the principal of or interest on any such Government Securities held by such
custodian for the account of the holder of such depository receipt; provided
that (except as required by law) such custodian is not authorized to make any
deduction from the amount payable to the holder of such depository receipt from
any amount received by the custodian in respect of the Government Securities or
the specific payment of the principal of or interest on the Government
Securities evidenced by such depository receipt.

“Government Settlement Costs” means any cash fines, penalties, forfeiture,
settlement payments and/or other similar payments made by any Loan Party to any
Governmental Entity, regardless of whether made before or after the Closing Date
and including, without limitation, the $55,000,000 settlement payment to be made
by the Borrower to the United States federal government in or around May, 2020
(such $55,000,000 settlement payment, the “Specified Government Settlement
Cost”).

“Governmental Entity” means any nation, sovereign or government, any state,
province, territory or other political subdivision thereof, any regulatory
agency, commission, court, body, entity or authority exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including a central bank or stock exchange (including any
supra-national bodies such as the European Union or the European Central Bank).

“GSMP Investors” means (i) GS Mezzanine Partners V, L.P., GS Mezzanine Partners
V Offshore, L.P. and GS Mezzanine Partners V Institutional, L.P., and any
successor investment funds to the foregoing funds managed by Goldman, Sachs &
Co., and (ii) any subsidiaries, investment vehicles, alternative investment
vehicles, special purpose vehicles and conduits through which such funds routes
funds or makes investments.

“GS Loan Funds” means (i) GS Loan Partners I, L.P., GS Loan Partners I Onshore,
L.P., GS Loan Partners I Offshore B, L.P. and GS Loan Partners Offshore C, L.P.,
and any successor investment funds to the foregoing funds managed by Goldman,
Sachs & Co., including entities and managed accounts managed by the Merchant
Banking Division of Goldman, Sachs &Co. and that invest primarily in senior
secured loans and (ii) any subsidiaries, investment vehicles, alternative
investment vehicles, special purpose vehicles and conduits through which such
funds routes funds or makes investments.

 

22



--------------------------------------------------------------------------------

“Guarantors” means (i) MPSW, MoneyGram Payment Systems, Inc., a Delaware
corporation, MoneyGram International Payment Systems, Inc., a Delaware
corporation, any Person which becomes a Guarantor pursuant to the last sentence
of Section 6.23 and (ii) any other Wholly-Owned Subsidiary that (A) is a
Material Domestic Subsidiary on the date hereof (other than any SPE) or (B) is
required to become a Guarantor after the date hereof pursuant to Section 6.23.

“Guaranty” means that certain Second Amended and Restated Guaranty dated as of
the Closing Date executed by each Guarantor in favor of the Administrative
Agent, for the ratable benefit of the Lenders and the Secured Parties, as it may
be amended, restated, amended and restated, supplemented or otherwise modified
(including by joinder agreement) and in effect from time to time.

“Hazardous Materials” means (i) petroleum, petroleum by-products, petroleum
derivatives, hydrocarbons, toxic mold, asbestos, lead based paint, radioactive
materials, medical or infectious wastes or polychlorinated biphenyls and
(ii) any other material, substance or waste that is prohibited, limited or
regulated by Environmental Law because of its hazardous, toxic or deleterious
properties or characteristics.

“Hedge Bank” means any Person that (i) at the time it enters into Rate
Management Transaction with the Borrower or any Subsidiary, is a Lender or an
Affiliate of a Lender or (ii) (x) is a party to a Rate Management Transaction
with the Borrower or any Subsidiary entered into prior to the Closing Date and
in existence on the date hereof, and (y) is a Lender or an Affiliate of a Lender
as of the Closing Date, in each case as a party to such Rate Management
Transaction.

“Impacted Loans” is defined in Section 3.07.

“Incremental Amendment” is defined in Section 2.25(c).

“Incremental Facilities” is defined in Section 2.25(b).

“Incremental Lender” is defined in Section 2.25(c).

“Incremental Term Loan” is defined in Section 2.25(a).

“Indebtedness” of a Person means, without duplication, such Person’s
(i) obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business), (iii) to the extent not
otherwise included in this definition, Indebtedness of another Person whether or
not assumed, secured by Liens or payable out of the proceeds or production from
Property now or hereafter owned or acquired by such Person, (iv) obligations
(or, without double counting, reimbursement obligations in respect thereof)
which are evidenced by notes, acceptances, or other similar instruments to the
extent not collateralized with Cash and Cash Equivalents or banker’s
acceptances, (v) Finance Lease Obligations, (vi) letters of credit or similar
instruments which are issued upon the application of such Person or upon which
such Person is an account party to the extent not collateralized with Cash and
Cash Equivalents or banker’s acceptances, (vii) to the extent not otherwise
included, any obligation (each, a “Contingent Obligation”) by such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the Indebtedness
of another Person, other than by endorsement of negotiable instruments for
collection in the ordinary course of business, (viii) Rate Management
Obligations, and (ix) any other financial accommodation which in accordance with
GAAP would be shown as a liability on the consolidated balance sheet of such
Person. For the purposes hereof,

 

23



--------------------------------------------------------------------------------

the amount of any Contingent Obligation shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by the guaranteeing Person in good faith. In respect of
Indebtedness of another Person secured by a Lien on the assets of the specified
Person, the amount of such Indebtedness shall be the lesser of the fair market
value of such assets at the date of determination and the amount of the
Indebtedness of the other Person secured by such asset. Notwithstanding the
foregoing, the following shall not constitute Indebtedness: (i) Payment Services
Obligations, (ii) obligations to repay Payment Instruments Funding Amounts,
(iii) Rate Management Obligations (to the extent incurred in the ordinary course
of business and not for speculative purposes), (iv) Purchase Agreement Equity
and (v) ordinary course contractual obligations with clearing banks relative to
clearing accounts.

“Indemnitee” is defined in Section 9.06(b).

“Insolvency Proceedings” means, with respect to any Person, any case or
proceeding with respect to such Person under U.S. federal bankruptcy laws or any
other state, federal or foreign bankruptcy, insolvency, reorganization,
liquidation, receivership or other similar laws, or the appointment, whether at
common law, in equity or otherwise, of any trustee, custodian, receiver,
liquidator or the like for all or any material portion of the property of such
Person.

“Intellectual Property” means the following and all rights pertaining thereto:
(i) patents, patent applications, (including all provisional divisional,
continuation, continuation in part, and renewal applications) and statutory
invention registrations (including all utility models and other patent rights
under the Laws of all countries) and any renewals, extensions or reissues of any
of the foregoing, (ii) trademarks, service marks, trade dress, logos, trade
names, service names, corporate names, domain names and other brand identifiers,
all goodwill associated with the foregoing, registrations and applications for
registration thereof, including all extensions, modifications and renewals of
any such registration or application (iii) copyrights, software, databases, and
registrations and applications for registration thereof, and any renewals or
extensions thereof, (iv) confidential and proprietary information, trade
secrets, and know-how, including any confidential inventions (whether patentable
or not) and (v) all similar rights, however denominated, throughout the world.

“Interest Coverage Ratio” means, for any date, the ratio of (i) Consolidated
EBITDA of the Borrower for the period of four consecutive fiscal quarters ended
on or most recently prior to such date to (ii) Consolidated Cash Interest
Expense of the Borrower for such period.

“Interest Period” means, with respect to a Eurodollar Advance, a period of 1, 2,
3 or 6 months (or, if acceptable to all relevant Lenders, 12 months) commencing
on a Business Day selected by the Borrower pursuant to this Agreement. Such
Interest Period shall end on the day which corresponds numerically to such date
one, two, three or six months (or other applicable period) thereafter, provided,
however, that (x) if there is no such numerically corresponding day in such
next, second, third or sixth (or other corresponding) succeeding month, such
Interest Period shall end on the last Business Day of such next, second, third
or sixth (or other corresponding) succeeding month, (y) if an Interest Period
would otherwise end on a day which is not a Business Day, such Interest Period
shall end on the next succeeding Business Day unless such next succeeding
Business Day falls in a new calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day, and (z) no Interest Period
shall extend beyond the Maturity Date of the Facility under which such Loan was
made.

“Investment” of a Person means all investments by such Person in any other
Person in the form of any loan, advance (other than commission, travel and
similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade), contribution of
capital by such Person or Capital Stock, bonds, mutual funds, notes, debentures
or other securities of such other Person.

 

24



--------------------------------------------------------------------------------

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the LC Issuer and the Borrower (or any Subsidiary) or in favor of the LC
Issuer and relating to such Letter of Credit.

“Law” means any federal, state, local or foreign law (including the common law),
statute, ordinance, rule, regulation, judgment, judicial decision, code, order,
injunction, arbitration award, writ, decree, agency requirement, license or
permit of any Governmental Entity.

“LC Disbursement” means a payment made by the LC Issuer pursuant to a Letter of
Credit which has not yet been reimbursed by or on behalf of the Borrower.

“LC Exposure” means, at any time, the sum of (i) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (ii) the aggregate amount of
all LC Disbursements at such time. The LC Exposure of any Lender at any time
shall be its Pro Rata Share of the total LC Exposure at such time.

“LC Fee” is defined in Section 2.22(k).

“LC Issuer” means Bank of America and each other Lender that agrees in writing
with the Borrower and the Administrative Agent to issue Letters of Credit, in
each case, in its capacity as the issuer of Letters of Credit hereunder, and its
successors in such capacity as provided in Section 2.22(i). Each LC Issuer may,
in its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of such LC Issuer, in which case the term “LC Issuer” shall include
any such Affiliate with respect to Letters of Credit issued by such Affiliate.
With respect to any Letter of Credit, “LC Issuer” shall mean the issuer thereof.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement, any Person which becomes a party hereto pursuant to Section 2.25 and
their respective successors and assigns. Unless otherwise specified, the term
“Lenders” includes a Lender in its capacity as the Swing Line Lender.

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof or on a Schedule or
otherwise selected by such Lender or the Administrative Agent pursuant to
Section 2.20.

“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement (including any Outstanding Letter of Credit).

“Letter of Credit Application” means a letter of credit application or agreement
entered into or submitted by the Borrower pursuant to Section 2.22(b).

“LIBOR” has the meaning specified in the definition of “Eurodollar Base Rate”

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

 

25



--------------------------------------------------------------------------------

“LIBOR Successor Rate” has the meaning specified in Section 3.07 hereof.

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Alternate Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Administrative Agent, to reflect the adoption of such
LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, encumbrance or preference, priority or other security agreement of
any kind or nature whatsoever (including, without limitation, the interest of a
vendor or lessor under any conditional sale, Finance Lease or other title
retention agreement). For the purposes hereof, none of the following shall be
deemed to be Liens: (i) setoff rights or statutory liens arising in the ordinary
course of business, (ii) restrictive contractual obligations with respect to
assets comprising the Payment Instruments Funding Amounts or Payment Service
Obligations; provided that such contractual obligations are no more restrictive
in nature than those in effect on the Closing Date, (iii) Liens purported to be
created under Repurchase Agreements; provided that such Liens do not extend to
any assets other than those that are the subject of such Repurchase Agreements,
(iv) ordinary course of business contractual obligations with clearing banks
relative to clearing accounts or (v) operating leases.

“Loan” means a Revolving Loan, a Term Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, any amendment hereto, any Letter of
Credit Application, any Notes issued pursuant to Section 2.16, the Guaranty,
each Incremental Amendment, any applicable intercreditor agreements (including
the First Lien/Second Lien Intercreditor Agreement) and the Collateral
Documents.

“Loan Parties” means the Borrower and each of the other Guarantors that is a
party to a Loan Document.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Majority Revolving Credit Facility Lenders” means the holders of more than 50%
of the Aggregate Outstanding Revolving Credit Exposure and unused Revolving
Commitments at such time, exclusive of any Defaulting Lenders.

“Material Adverse Effect” means any event, condition or circumstance that has
occurred since December 31, 2018 that could reasonably be expected to have a
material adverse effect on (i) the business, financial condition, results of
operations or assets of the Borrower and its Subsidiaries, taken as a whole,
(ii) the ability of the Loan Parties, taken as a whole, to perform their
obligations under the Loan Documents or (iii) the rights or remedies of the
Administrative Agent or the Lenders under the Loan Documents, taken as a whole.

“Material Domestic Subsidiary” means a Domestic Subsidiary (other than an SPE)
which, together with its Subsidiaries, either (i) has 5% or more of the
consolidated total assets (valued at the greater of book or fair market value)
of the Borrower and its Subsidiaries determined on a consolidated basis as of

 

26



--------------------------------------------------------------------------------

the fiscal quarter end next preceding the date of determination, (ii) accounted
for 5% or more of consolidated total revenues of the Borrower and its
Subsidiaries determined on a consolidated basis as of the last day of each
fiscal year of the Borrower for the four consecutive fiscal quarters then ended
or (iii) has been designated as a Material Domestic Subsidiary by the Borrower.

“Material Indebtedness” means Indebtedness and/or Rate Management Obligations in
an outstanding principal or net payment amount of $35,000,000 or more in the
aggregate (or the equivalent thereof in any currency other than U.S. dollars).

“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).

“Material Registered IP” is defined in Section 5.18(b).

“Maturity Date” shall mean (i) with respect to the Term Loans in effect on the
Closing Date, the Term Loan Maturity Date, (ii) with respect to the Revolving
Credit Commitments in effect on the Closing Date, the Revolving Credit Maturity
Date and (iii) with respect to any Incremental Term Loans or any Additional
Revolving Facility, the final maturity date as specified in the applicable
Incremental Amendment; provided that if any such day is not a Business Day, the
applicable Maturity Date shall be the Business Day immediately preceding such
day (notwithstanding anything to the contrary in Section 1.05).

“Moody’s” means Moody’s Investors Service, Inc.

“MPSW” means MoneyGram Payment Systems Worldwide, Inc., a Delaware corporation.

“Multiemployer Plan” is defined in Section 5.09(c).

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of preferred stock dividends.

“Net Proceeds” means, with respect to any event, (i) the cash proceeds received
in respect of such event, including (A) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment or earn-out, but excluding any reasonable interest payments),
but only as and when received, (B) in the case of a casualty, cash insurance
proceeds, and (C) in the case of a condemnation or similar event, cash
condemnation awards and similar payments received in connection therewith, minus
(ii) the sum of direct costs relating to such event and the sale or disposition
of such non-cash proceeds, including, without limitation, legal, accounting and
investment banking fees, brokerage and sales commissions, any relocation
expenses incurred as a result thereof, taxes paid or payable as a result thereof
(after taking into account any available tax credits or deductions and, if such
costs have not been incurred or invoiced, the Borrower’s or the applicable
Subsidiary’s good faith estimates thereof), amounts required to be applied to
the repayment of principal, premium or penalty, if any, and interest on
Indebtedness required to be paid as a result of such transaction and any
deduction of appropriate amounts to be provided by the Borrower or its
Subsidiaries as a reserve in accordance with GAAP against any liabilities
associated with the asset disposed of in such transaction and retained by the
Borrower or its Subsidiaries after such sale or other disposition thereof,
including, without limitation, pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction.

 

27



--------------------------------------------------------------------------------

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extending Lender” is defined in the third recital hereto.

“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Guarantor.

“Non-U.S. Lender” is defined in Section 3.05(d).

“Note” means any one or more of a Revolving Credit Note, Term Note or Swing Line
Note.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all reimbursement obligations with respect to LC Disbursements, all
accrued and unpaid fees and all expenses, reimbursements, indemnities and other
obligations of the Borrower and the other Loan Parties to the Lenders or to any
Lender, the Administrative Agent or any indemnified party arising under the Loan
Documents. For purposes of computing the amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.08. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“OID” is defined in Section 2.25(b).

“Original Effective Date” means May 18, 2011.

“Other Taxes” is defined in Section 3.05(b).

“Outstanding Letters of Credit” is defined in Section 2.22(l).

“Outstanding Revolving Credit Exposure” means, as to any Revolving Lender at any
time, the sum of (i) the aggregate principal amount of its Revolving Loans
outstanding at such time, plus (ii) an amount equal to its LC Exposure at such
time, plus (iii) an amount equal to its Swing Line Exposure at such time.

“Pari Passu First Lien Notes” has the meaning set forth in Section 2.25.

“Participant” is defined in Section 12.01(d).

“Participant Register” is defined in Section 12.01(d).

“Payment Date” means the last Business Day of each calendar year quarter.

“Payment Instruments Funding Amounts” means amounts advanced to and retained by
the Borrower and its Subsidiaries as advance funding for the payment instruments
or obligations arising under an official check agreement or a customer agreement
entered into in the ordinary course of business.

“Payment Service Obligations” means all liabilities of the Borrower and its
Subsidiaries calculated in accordance with GAAP for outstanding payment
instruments (as classified and defined as payment service obligations in the
Borrower’s latest Annual Report on Form 10-K under the Exchange Act, and if the
Borrower is not subject to the reporting requirements of Section 13(a) or
Section 15(d) of the Exchange Act, the Borrower’s most recent audited financial
statements).

 

28



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permits” means all permits, licenses, authorizations, orders and approvals of,
and filings, applications and registrations with, Governmental Entities.

“Permitted Liens” means Liens permitted by Section 6.18.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.

“Platform” is defined in Section 6.01.

“Portfolio Securities” means, collectively, portfolio securities (i) designated
as “available for sale investments” on the Borrower’s consolidated financial
statements or in the notes to the Borrower’s consolidated financial statements,
as the case may be, or (ii) otherwise designated as investments on the
Borrower’s consolidated financial statements or in the notes to the Borrower’s
consolidated financial statements, as the case may be.

“Prepayment Event” means:

(a) any sale, transfer or other disposition pursuant to Section 6.16(b), (j) or
(t) other than dispositions resulting in aggregate Net Proceeds not exceeding
(1) $5,000,000 in the case of any single transaction or series of related
transactions or (2) $10,000,000 for all such transactions during any fiscal year
of the Borrower; or

(b) the incurrence by the Borrower or any Domestic Subsidiary after the Closing
Date of any Indebtedness other than Indebtedness permitted under Section 6.14.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Bank of America as its prime rate. The “prime rate” is a rate set by
Bank of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Revolving Credit Commitment (or, if the
Aggregate Revolving Credit Commitment has expired or been terminated, such
Lender’s Revolving Credit Commitment immediately prior to such expiration or
termination, giving effect to any subsequent assignments made pursuant to the
terms hereof and any subsequent repayments of such Lender’s Revolving Loans and
reductions in such Lender’s

 

29



--------------------------------------------------------------------------------

participation exposure relative to Letters of Credit and Swing Line Loans) and
the denominator of which is the Aggregate Revolving Credit Commitments (or, if
the Aggregate Revolving Credit Commitment has expired or been terminated, the
Aggregate Revolving Credit Commitment immediately prior to such expiration or
termination, giving effect to any subsequent repayments of the Revolving Loans
and reductions in the aggregate participation exposure relative to Letters of
Credit and Swing Line Loans).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” is defined in Section 6.01.

“Purchase Agreement Equity” means Capital Stock of the Borrower issued to the
Sponsors pursuant to the terms of (a) the Equity Purchase Agreement, including
any Capital Stock into which such equity is converted or any additional Capital
Stock issued after the Original Effective Date pursuant to the terms of the
certificates of designation referred to in, and attached as exhibits to, the
Equity Purchase Agreement, or (b) the Recapitalization Agreement.

“QFC” has the meaning specified in Section 9.15(b) hereof.

“QFC Credit Support” has the meaning specified in Section 9.15 hereof.

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, (ii) any guaranty of obligations described under clause
(i) and (iii) any and all cancellations, buy backs, reversals, terminations or
assignments of any Rate Management Transactions.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by the Borrower or any
of its Subsidiaries which is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.

“Recapitalization Agreement” means that certain Recapitalization Agreement dated
as of March 7, 2011, among the Borrower, the THL Investors and the GS Investors
(each as defined in the Recapitalization Agreement), as amended from time to
time.

“Refinanced Commitment” and “Refinanced Term Loans” are each defined in
Section 8.03.

“Refinanced Restricted Indebtedness” is defined in Section 6.13(e)(i).

“Refinancing Indebtedness” is defined in Section 6.14(j).

“Refinancing Restricted Indebtedness” is defined in Section 6.13(e).

“Register” is defined in Section 12.01(c).

 

30



--------------------------------------------------------------------------------

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

“Regulatory Intercompany Debt” is defined in Section 6.14(v)(ii).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, emitting,
discharging, injecting, escaping, leaching, dumping, disposing or migrating into
or through the indoor or outdoor environment.

“Remaining Basket Amount” means, at any time, the excess (if any) of (i) the
Basket Amount determined at such time over (ii) the aggregate amount, from and
after the Closing Date up to the time of determination, of (A) all Restricted
Payments made pursuant to Section 6.13(g) and (B) Investments made in reliance
on subclause (II) of Section 6.17(a)(v) or 6.17(t), all determined at the time
of making any such Restricted Payment or Investment (each, in this definition, a
“transaction”), before giving effect to such transaction but after giving effect
to any and all other simultaneous transactions.

“Removal Effective Date” is defined in Section 10.06(b).

“Replacement Commitments” and “Replacement Term Loans” are each defined in
Section 8.03.

“Reportable Event” means a reportable event as defined in Section 4043(c) of
ERISA and the regulations issued under such section, with respect to a Single
Employer Plan, excluding, however, such events as to which the PBGC has by
regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within 30 days of the occurrence of such event, provided, however, that
a failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with either
Section 4043(a) of ERISA or Section 412(d) of the Code.

“Repurchase Agreement” means an agreement of a Person to purchase securities
arising out of or in connection with the sale of the same or substantially
similar securities.

“Required Amount of Loans” means, at any time, the amount of Loans required to
be held by Lenders in order for such Lenders to constitute “Required Lenders”
(without giving effect to the first proviso in Section 8.02).

“Required Lenders” means, at any time, Lenders having in the aggregate more than
50% of the sum of (i) the Term Balance at such time plus (ii) the sum of the
Aggregate Outstanding Revolving Credit Exposure and the unused Revolving Credit
Commitments at such time, in each case exclusive of any Defaulting Lenders and
subject to Section 12.01(h)(iv).

“Required Term Lenders” means, at any time, Term Lenders having in the aggregate
more than 50% of the sum of the Term Balance at such time.

 

31



--------------------------------------------------------------------------------

“Resignation Effective Date” is defined in Section 10.06(a).

“Restricted Investment Portfolio” means assets of the Borrower and its
Subsidiaries which are restricted by state law, contract or otherwise designated
by the Borrower for the payment of Payment Service Obligations.

“Restricted Payment” means (i) any dividend or distribution in respect of the
Capital Stock of the Borrower or any Subsidiary, (ii) any redemption,
repurchase, acquisition or other retirement of the Capital Stock of the Borrower
and (iii) any principal or other payment (other than payments of interest) on,
or any redemption, repurchase, defeasance, acquisition or other retirement of
any Subordinated Indebtedness (other than Indebtedness permitted under Sections
6.14(h), (s), (t), (v) and (w)) in each case prior to any scheduled repayment,
sinking fund or maturity.

“Retained Excess Cash Flow Amount” means, at any date, an amount, not less than
zero in the aggregate, determined on a cumulative basis equal to the aggregate
cumulative sum of the Retained Percentage of Excess Cash Flow for all Excess
Cash Flow Periods ending after the Closing Date and prior to such date.

“Retained Percentage” means, with respect to any Excess Cash Flow Period, (a)
100% minus (b) the ECF Percentage with respect to such Excess Cash Flow Period.

“Revolver Financial Covenants” shall mean the covenants set forth in
Section 6.22.

“Revolver Financial Covenant Default” means (i) a failure to comply with
Section 6.22 or (ii) the taking of any action by the Borrower or its
Subsidiaries if such action was prohibited hereunder solely due to the existence
of a Revolver Financial Covenant Default of the type described in clause (i) of
this definition. It is understood and agreed that this definition may not be
amended without the written consent of the Majority Revolving Credit Facility
Lenders.

“Revolver Termination Date” means the first date on which the Revolving Credit
Commitments shall have been terminated in full, all Revolving Loans shall have
been paid in full, all accrued and unpaid interest and fees payable in
connection with the Revolving Credit Commitments and the Revolving Loans shall
have been paid in full, and there shall be no Letter of Credit outstanding
hereunder that has not been fully Cash Collateralized or backstopped by a letter
of credit reasonably satisfactory to the applicable LC Issuer.

“Revolving Credit Commitment” shall mean, as to each Revolving Lender, the
commitment of such Lender to make Revolving Loans and to acquire participations
in Swing Line Loans and Letters of Credit as provided for herein, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Revolving Lender’s name, on the Commitment Schedule or
in the Assignment and Acceptance or Incremental Amendment pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Commitments at such time.

“Revolving Credit Maturity Date” means September 30, 2022 or, if such day is not
a Business Day, the next preceding Business Day.

 

32



--------------------------------------------------------------------------------

“Revolving Credit Note” means a promissory note in substantially the form of
Exhibit A hereto, with appropriate insertions, and payable to the order of a
Lender in the amount of its Revolving Credit Commitment, including any
amendment, modification, renewal or replacement of such promissory note.

“Revolving Lender” means a Lender having a Revolving Credit Commitment.

“Revolving Loan” means, with respect to a Revolving Lender, such Lender’s loans
made pursuant to Section 2.03 hereof and any Additional Revolving Facilities.

“S&P” means S&P Global Ratings, a division of S&P Global, Inc., and any
successor thereto.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union or Her Majesty’s Treasury (“HMT”).

“Scheduled Restricted Investments” means the securities listed on Schedule 2
hereto.

“Scheduled Unavailability Date” has the meaning specified in Section 3.07
hereof.

“SEC” means the United States Securities and Exchange Commission.

“Second Lien Administrative Agent” means Bank of America and its successors and
assigns, in its capacity as administrative agent and collateral agent for the
lenders under the Second Lien Credit Agreement.

“Second Lien Credit Agreement” means that certain Second Lien Credit Agreement,
dated as of June 26, 2019, among the Borrower, the lenders from time to time
party thereto, and the Second Lien Administrative Agent, together with any
permitted amendments, modifications, replacements, refinancings, refundings,
extensions, renewals or supplements to, or restatements of, the foregoing, in
each case in accordance with the First Lien/Second Lien Intercreditor Agreement.

“Secured Cash Management Obligation” means any Cash Management Obligation that
is owed by the Borrower or any of its Subsidiaries to any Cash Management Bank.

“Secured Hedge Obligation” means any Rate Management Obligation that is owing by
the Borrower or any of its Subsidiaries to any Hedge Bank regardless of whether
such Hedge Bank ceases to be a Lender or an Affiliate of a Lender, but excluding
(a) Rate Management Obligations arising from trades or confirmations entered
into after such Hedge Bank ceases to be a Lender or an Affiliate of a Lender and
(b) solely with respect to any Guarantor that is not an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder, Excluded Swap Obligations owing by such Guarantor.

“Secured Obligations” means, collectively, the Obligations, the Secured Cash
Management Obligations and the Secured Hedge Obligations.

“Secured Parties” means the Administrative Agent, the Collateral Agent, the
Lenders, the Hedge Banks and the Cash Management Banks.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

33



--------------------------------------------------------------------------------

“Settlement Assets” means all assets of the Borrower and its Subsidiaries held
for the payment of outstanding Payment Service Obligations, including cash and
cash equivalents, accounts receivable and Portfolio Securities (or substantially
equivalent categories or any other assets otherwise designated by the Borrower
for the payment of Payment Service Obligations and, in each case, which are
classified and defined as settlement assets in the Borrower’s latest Annual
Report on Form 10-K under the Exchange Act, and if the Borrower is not subject
to the reporting requirements of Section 13(a) or Section 15(d) of the Exchange
Act, the Borrower’s most recent audited financial statements).

“Similar Business” means (i) the global funds transfer and payment services
business conducted by the Borrower and its Subsidiaries, (ii) any other business
described under the heading “Business” in the Borrower’s Annual Report on Form
10-K under the Exchange Act for the fiscal year ended December 31, 2012, and
(iii) any business that is similar, reasonably related, incidental,
complementary or ancillary thereto or any reasonable extension thereof.

“Single Employer Plan” means a Plan other than a Multiemployer Plan.

“Solvent” means, after giving effect to the consummation of the Transactions,
including the making of the Loans under this Agreement on the Closing Date, and
after giving effect to the application of the proceeds of such Loans, (a) the
fair value of the assets of the Borrower and its Subsidiaries, on a consolidated
basis, exceeds, on a consolidated basis, their debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of the Borrower and its Subsidiaries, on a consolidated basis, is
greater than the amount that will be required to pay the probable liability, on
a consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) the Borrower and its Subsidiaries, on a consolidated basis, will be
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such liabilities become absolute and matured; and (d) the Borrower and its
Subsidiaries, on a consolidated basis, are not engaged in, and are not about to
engage in, business for which they have unreasonably small capital. For the
purposes of this definition, the amount of any contingent liability at any time
shall be computed as the amount that would reasonably be expected to become an
actual and matured liability.

“Specified Debt Fund” means (i) any GSMP Investors and any GS Loan Funds and
(ii) any other Affiliate of a Sponsor that is a bona fide debt fund or an
investment vehicle that is primarily engaged in or advises debt funds or other
investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
in the ordinary course and with respect to which a Sponsor and investment
vehicles managed or advised by a Sponsor that are not engaged primarily in
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit in the ordinary course of business do not make
the investment decisions for such entity.

“Specified Equity Contribution” is defined in Section 6.22 and, for the
avoidance of doubt, includes a “Specified Equity Contribution” as such term is
used in Section 6.27.

“Specified Government Settlement Cost” is defined in the definition of
“Government Settlement Costs”.

“Specified Securities” means the securities set forth on Schedule 2 listed under
“C-2” and “C-3”.

“SPEs” means Ferrum Trust, a Delaware business trust, and, to the extent the
formation thereof is not prohibited hereunder, any Wholly-Owned Subsidiary of
the Borrower or trust (which is consolidated with the Borrower for financial
statement purposes), in each case formed for the limited organizational purpose
of isolating and transferring a limited and specified pool of assets and related
rights and obligations

 

34



--------------------------------------------------------------------------------

with respect to Payment Service Obligations, which assets shall consist solely
of (i) Cash and Cash Equivalents, (ii) Portfolio Securities (including, for
purposes of clarity, Scheduled Restricted Investments), (iii) accounts
receivable and (iv) Rate Management Obligations (with respect to interest rate
hedging) that relate to Portfolio Securities and Payment Service Obligations.

“Sponsors” means Thomas H. Lee Partners L.P., Goldman Sachs Credit Partners L.P.
and Goldman Sachs Mezzanine Partners, and their respective affiliates.

“Step-Down Period” means, for Revolving Loans or Swing Line Loans, any period,
after the first six months after the Closing Date, during which the First Lien
Leverage Ratio is less than 2.500:1.000 (such period to be measured as provided
in the definition of Applicable Margin).

“Subordinated Indebtedness” means any Indebtedness which is by its terms
subordinated in right of payment or in respect of the proceeds of any collateral
to the Obligations. For purposes of this definition, Subordinated Indebtedness
shall also include Indebtedness incurred under Section 6.14(c) and any permitted
refinancing thereof pursuant to Section 6.14(j).

“Subsidiary” of a Person means:

(a) any corporation, association, or other business entity (other than a
partnership, joint venture, limited liability company or similar entity) of
which more than 50% of the total voting power of shares of Capital Stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time of
determination owned or controlled, directly or indirectly, by such Person or one
or more of the other Subsidiaries of that Person or a combination thereof;

(b) any partnership, joint venture, limited liability company or similar entity
of which:

(i) more than 50% of the capital accounts, distribution rights, total equity and
voting interests or general or limited partnership interests, as applicable, are
owned or controlled, directly or indirectly, by such Person or one or more of
the other Subsidiaries of that Person or a combination thereof whether in the
form of membership, general, special or limited partnership or otherwise, and

(ii) such Person or any Subsidiary of such Person is a controlling general
partner or otherwise controls such entity; and

(c) with respect to the Borrower and any Subsidiary which owns such SPE, any
SPE.

Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 10% of the consolidated
assets (excluding Portfolio Securities) of the Borrower and its Subsidiaries, as
would be shown in the consolidated financial statements of the Borrower and its
Subsidiaries as at the beginning of the twelve-month period ending with the
month in which such determination is made (or if financial statements have not
been delivered hereunder for that month which begins the twelve-month period,
then the financial statements delivered hereunder for the quarter ending
immediately prior to that month).

“Successor Company” is defined in Section 6.15(a).

 

35



--------------------------------------------------------------------------------

“Successor Person” is defined in Section 6.15(b).

“Supported QFC” has the meaning specified in Section 9.15 hereof.

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“SWIFT” is defined in Section 2.22(f).

“Swing Line Borrowing Notice” is defined in Section 2.07(b).

“Swing Line Commitment” means, with respect to the Swing Line Lender, its
commitment to make Swing Line Loans to the Borrower pursuant to Section 2.07 in
an aggregate outstanding amount at no time exceeding its Swing Line Commitment
amount specified on the Commitment Schedule.

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time. The Swing Line Exposure of any Lender
at any time shall be its Pro Rata Share of the total Swing Line Exposure at such
time.

“Swing Line Lender” means Bank of America.

“Swing Line Loan” means a Loan made available to the Borrower by the Swing Line
Lender pursuant to Section 2.07.

“Swing Line Note” means a promissory note, in substantially the form of Exhibit
C hereto, with appropriate insertions, and payable to the order of the Swing
Line Lender in the principal amount of its Swing Line Commitment, including any
amendment, modification, renewal or replacement of such promissory note.

“Tax-Efficient Restructuring” means one or more transfers from MoneyGram Payment
Systems, Inc. to one or more Non-Guarantor Subsidiaries of Intellectual Property
and related contracts with an aggregate fair market value, for all such
transfers during the term of this Agreement, of not greater than $50,000,000 as
part of a restructuring deemed by the Borrower to be tax efficient for the
Borrower and its Subsidiaries.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

“Term Balance” means, at any time, the then aggregate outstanding principal
amount of the Term Loans.

“Term Facility” means the Term Loans and the Term Loan Commitments made
available to the Borrower on the Closing Date.

“Term Financial Covenant Default” means (i) a failure to comply with
Section 6.27 or (ii) the taking of any action by the Borrower or its
Subsidiaries if such action was prohibited hereunder solely due to the existence
of a Term Financial Covenant Default of the type described in clause (i) of this
definition. It is understood and agreed that this definition may not be amended
without the written consent of the Required Term Lenders.

 

36



--------------------------------------------------------------------------------

“Term Lender” means, at any time, each Lender that has a Term Loan Commitment or
is the holder of a Term Loan.

“Term Loan” means, with respect to each Lender, such Lender’s pro-rata portion
of (i) any term Advance made by the Lenders on the Closing Date pursuant to
Section 2.01 and (ii) any Incremental Term Loan, and, with respect to all
Lenders, the aggregate of all such pro-rata portions.

“Term Loan Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make a Term Loan hereunder on the Closing Date, expressed
as an amount representing the maximum principal amount of the Term Loan to be
made by such Lender hereunder, as such commitment may be reduced or increased
from time to time pursuant to (i) assignments by or to such Lender pursuant to
an Assignment and Acceptance or (ii) an Incremental Amendment. The amount of
each Lender’s Term Loan Commitment is set forth on the Commitment Schedule or in
the Assignment and Acceptance or Incremental Amendment pursuant to which such
Lender shall have assumed its Term Loan Commitment, as the case may be. The Term
Loan Commitment of each Lender, if any, shall be immediately and automatically
reduced by the principal amount of Term Loans made by such Lender pursuant to
Section 2.01.

“Term Loan Maturity Date” means June 30, 2023 or, with respect to any
Incremental Term Loans, the final maturity date as specified in the applicable
Incremental Amendment (or, in either case, if such day is not a Business Day,
the next preceding Business Day).

“Term Note” means a promissory note, in substantially the form of Exhibit B
hereto, with appropriate insertions, and payable to the order of a Lender in the
amount of such Lender’s Term Loan, including any amendment, modification,
renewal.

“Total Leverage Ratio” means, at any time, the ratio of (i) Consolidated Total
Indebtedness of the Borrower and its Subsidiaries at such time to
(ii) Consolidated EBITDA of the Borrower and its Subsidiaries for the then
most-recently ended four fiscal quarters for which financial statements are
available.

“Transactions” means the transactions contemplated by this Agreement and the
other Loan Documents including, without limitation, the borrowing of Loans
hereunder, the borrowing of loans under the Second Lien Credit Agreement and the
refinancing of the Existing Debt.

“Transferee” is defined in Section 12.02.

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance.

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans based on the
assumptions used for purposes of ASC Topic 715 (Compensation-Retirement
Benefits).

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“U.S. Lender” is defined in Section 3.05(e).

“U.S. Special Resolution Regimes” has the meaning specified in Section 9.15
hereof.

 

37



--------------------------------------------------------------------------------

“Weighted Average Life to Maturity” means, when applied to any Indebtedness,
Disqualified Stock or preferred stock, as the case may be, at any date, the
quotient obtained by dividing:

(a) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock or preferred stock multiplied by the amount of such payment, by

(b) the sum of all such payments.

“Wholly-Owned Subsidiary” of any Person means a Subsidiary of such Person, 100%
of the outstanding Capital Stock or other ownership interests of which (other
than directors’ qualifying shares) shall at the time be owned by such Person or
by one or more Wholly-Owned Subsidiaries of such Person.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, amended and restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein), (b) any reference herein to any Person shall be construed to include
such Person’s permitted successors and permitted assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

Section 1.03. Rounding. The calculation of any financial ratios under this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-down if there is no nearest number).

Section 1.04. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to New York time (daylight or standard, as
applicable).

Section 1.05. Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment or performance shall extend to the immediately succeeding Business
Day and such extension of time shall be reflected in computing interest or fees,
as the case may be; provided that with respect to any payment of interest on or
principal of Eurodollar Advances, if such extension would cause any such payment
to be made in the next succeeding calendar month, such payment shall be made on
the immediately preceding Business Day.

 

38



--------------------------------------------------------------------------------

Section 1.06. Accounting. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with generally accepted
accounting principles as in effect from time to time in the United States, but
(i) without giving effect to any changes in lease accounting after the Closing
Date and (ii) any calculation or determination which is to be made on a
consolidated basis shall be made for the Borrower and all of its Subsidiaries,
including those Subsidiaries, if any, which are unconsolidated on the Borrower’s
audited financial statements (such principles as so modified, “GAAP”). If at any
time any change in GAAP or application thereof would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and the
Borrower, the Administrative Agent or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP or the application thereof (subject to the approval
of the Required Lenders); provided that, until so amended, such ratio or
requirement shall continue to be computed in accordance with GAAP or application
thereof prior to such change therein and the Borrower shall provide to the
Administrative Agent and the Lenders reconciliation statements showing the
difference in such calculation, together with the delivery of quarterly and
annual financial statements required hereunder; provided, that Indebtedness
shall not include any obligation in respect of any “operating lease” as defined
under ASC Topic 842 (Leases).

Section 1.07. Pro Forma Calculations. For purposes of determining compliance
with any ratio set forth herein, such ratio shall be calculated in each case on
a pro forma basis as follows:

(a) In the event that the Borrower or any Subsidiary incurs, assumes, guarantees
or redeems any Indebtedness subsequent to the commencement of the period for
which such ratio is being calculated but on or prior to or simultaneously with
the event for which the calculation of such ratio is made (the “Calculation
Date”), then such ratio shall be calculated giving pro forma effect to such
incurrence, assumption, guarantee or redemption of Indebtedness, as if the same
had occurred at the beginning of the applicable reference period.

(b) For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers and consolidations that have been made by
the Borrower or any Subsidiary during the reference period or subsequent to the
reference period and on or prior to or simultaneously with the Calculation Date
shall be given pro forma effect as if all such Investments, acquisitions,
dispositions, mergers and consolidations (and all related financing
transactions) had occurred on the first day of the reference period.
Additionally, if since the beginning of such reference period any Person that
subsequently became a Subsidiary or was merged with or into the Borrower or any
Subsidiary since the beginning of such reference period shall have made any
Investment, acquisition, disposition, merger or consolidation that would have
required adjustment pursuant to this definition, then such ratio shall be
calculated giving pro forma effect thereto for such reference period as if such
Investment, acquisition, disposition, merger or consolidation (and all related
financing transactions) had occurred at the beginning of the reference period.

(c) For purposes of the calculations referred to herein, whenever pro forma
effect is to be given to a transaction, the pro forma calculations (including
any cost savings associated therewith) shall be made in good faith by a
responsible financial or accounting officer of the Borrower. In addition, any
such pro forma calculation may include adjustments appropriate, in the
reasonable determination of the Borrower, to reflect any operating expense
reductions and other operating improvements or synergies projected in good faith
to result from any acquisition, amalgamation, merger or operational change
(including, to the extent applicable, from the Transactions); provided that
(x) such operating expense reductions and other operating improvements or
synergies are reasonably identifiable and factually supportable, (y) with
respect to operational changes resulting from an acquisition, such actions are
taken or committed to be taken no later than 12 months after date of such
acquisition and (z) the aggregate amount of projected operating expense
reductions, operating improvements and synergies in respect of operational
changes (not resulting from an acquisition) included in any pro forma
calculation shall not exceed 5% of Consolidated EBITDA for any four consecutive
fiscal quarter period unless otherwise approved by the Administrative Agent.

 

39



--------------------------------------------------------------------------------

(d) If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the Calculation Date had been the applicable rate for the
entire period (taking into account any Rate Management Obligations applicable to
such Indebtedness). For purposes of making the computation referred to above,
interest on any Indebtedness under a revolving credit facility computed on a pro
forma basis shall be computed based upon the average daily balance of such
Indebtedness during the reference period. Interest on Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a eurocurrency interbank offered rate, or other rate, shall be
deemed to have been based upon the rate actually chosen, or, if none, then based
upon such optional rate as the Borrower may designate.

(e) Any Person that is a Subsidiary on the Calculation Date will be deemed to
have been a Subsidiary at all times during the reference period, and any Person
that is not a Subsidiary on the Calculation Date will be deemed not to have been
a Subsidiary at any time during the reference period.

Section 1.08. Letter of Credit Amount. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

Section 1.09. Interest Rates. The Administrative Agent does not warrant, nor
accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “Eurodollar Rate” or with respect to any rate
that is an alternative or replacement for or successor to any of such rates
(including, without limitation, any LIBOR Successor Rate) or the effect of any
of the foregoing, or of any LIBOR Successor Rate Conforming Changes.

Section 1.10. LLC Division/Series Transactions. For all purposes under the Loan
Documents, in connection with any division or plan of division under Delaware
law (or any comparable event under a different jurisdiction’s laws): (a) if any
asset, right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Capital
Stock at such time. Any reference herein and in the Loan Documents to a merger,
transfer, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, shall be deemed to apply to a division
or plan of division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale, disposition or transfer, or
similar term, as applicable, to, of or with a separate Person. Any division of a
limited liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).

Section 1.11. Cashless Rollovers. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Loans with Loans under Incremental Facilities,

 

40



--------------------------------------------------------------------------------

Replacement Term Loans, Loans in connection with any Replacement Commitments, or
loans incurred under a new credit facility, in each case, to the extent such
extension, replacement, renewal or refinancing is effected by means of a
“cashless roll” by such Lender, such extension, replacement, renewal or
refinancing shall be deemed to comply with any requirement hereunder or any
other Loan Document that such payment be made “in Dollars”, “in immediately
available funds”, “in cash” or any other similar requirement.

ARTICLE 2

THE CREDITS

Section 2.01. Term Loans.

(a) Each Term Lender severally (and not jointly) agrees, on the terms and
conditions set forth in this Agreement, to make a Term Loan to the Borrower on
the Closing Date in the amount of its respective Term Loan Commitment. No amount
of the Term Loan which is repaid or prepaid by the Borrower may be reborrowed
hereunder. Not later than 1:00 p.m., New York City time, on the Closing Date,
each Term Lender shall make available funds equal to its Term Loan Commitment in
immediately available funds to the Administrative Agent at its address specified
pursuant to Article 13.

Section 2.02. Term Loan Repayment.

(a) From and after the Closing Date, the Borrower shall repay to the
Administrative Agent for the ratable account of the applicable Term Lenders
(i) on the last Business Day of each March, June, September and December,
commencing with the last Business Day of September 2019, an amount equal to
$1,612,500 (which payments shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in
Section 2.10(a)) and (ii) on the Term Loan Maturity Date, the aggregate
principal amount of such Term Loans outstanding on such date (or, in the case of
Incremental Term Loans, as provided in the applicable Incremental Amendment),
together in each case with accrued and unpaid interest on the principal amount
to be paid to but excluding the date of such payment.

(b) To the extent not previously paid, all Term Loans shall be due and payable
on the Term Loan Maturity Date, together with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of payment.

(c) All repayments pursuant to this Section 2.02 shall be subject to
Section 3.04, but shall otherwise be without premium or penalty.

Section 2.03. Revolving Credit Commitments.

From and including the Closing Date and prior to the Maturity Date, each
Revolving Lender severally agrees, on the terms and conditions set forth in this
Agreement, to (a) make or continue Revolving Loans to the Borrower from time to
time and (b) participate in Letters of Credit issued upon the request of the
Borrower; provided that, after giving effect to the making of each such Loan and
the issuance of each such Letter of Credit, such Lender’s Outstanding Revolving
Credit Exposure shall not exceed in the aggregate the amount of its Revolving
Credit Commitment and the Aggregate Outstanding Revolving Credit Exposure shall
not exceed the Aggregate Revolving Credit Commitment. Subject to the terms of
this Agreement, the Borrower may borrow, repay and reborrow Revolving Loans, in
whole or in part, at any time prior to the Revolving Credit Maturity Date. The
Revolving Credit Commitment of each Revolving Lender to extend credit hereunder
shall expire on the Revolving Credit Maturity Date.

 

41



--------------------------------------------------------------------------------

Section 2.04. Other Required Payments. All outstanding Revolving Loans, Swing
Line Loans, unreimbursed LC Disbursements and all other unpaid Obligations shall
be paid in full by the Borrower on the Revolving Credit Maturity Date or, in the
case of Additional Revolving Facilities, as specified in the Incremental
Amendment.

Section 2.05. Ratable Loans. Each Revolving Loan hereunder shall consist of
Revolving Loans made from the several Revolving Lenders ratably according to
their Pro Rata Shares.

Section 2.06. Types of Advances. The Advances may be Floating Rate Advances or
Eurodollar Advances, or a combination thereof, selected by the Borrower in
accordance with Sections 2.11 and 2.12, or Swing Line Loans selected by the
Borrower in accordance with Section 2.07.

Section 2.07. Swing Line Loans.

(a) Subject to the terms and conditions set forth herein, the Swing Line Lender,
in reliance upon the agreements of the other Lenders set forth in this
Section 2.07, may in its sole discretion make Swing Line Loans to the Borrower
from time to time from and including the Closing Date and prior to its Revolving
Credit Maturity Date, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of the Swing Line
Lender’s outstanding Swing Line Loans exceeding its Swing Line Commitment,
(ii) the sum of the Aggregate Outstanding Revolving Credit Exposure exceeding
the Aggregate Revolving Credit Commitment or (iii) any Revolving Lender’s
Outstanding Revolving Credit Exposure exceeding such Revolving Lender’s
Revolving Credit Commitment; provided that the Swing Line Lender shall not be
required to make a Swing Line Loan to refinance an outstanding Swing Line Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Swing Line Loans. The
Borrower will repay in full each Swing Line Loan on or before the tenth (10th)
Business Day after the Borrowing Date for such Swing Line Loan.

(b) To request a Swing Line Loan, the Borrower shall notify the Administrative
Agent of such request by telephone or electronic mail in a form acceptable to
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by an Authorized Officer of the
Borrower (to such telephone number or electronic mail addresses as the
Administrative Agent shall specify) (in each case confirmed by delivery by
telecopy to the Swing Line Lender and the Administrative Agent of the Swing Line
Borrowing Notice), not later than 1:00 p.m., New York City time, on the day of a
proposed Swing Line Loan; provided that any telephonic notice must be confirmed
immediately by delivery to the Administrative Agent of a Swing Line Borrowing
Notice. Each such notice (a “Swing Line Borrowing Notice”) shall be irrevocable
and shall specify the requested date (which shall be a Business Day) and amount
of the requested Swing Line Loan, which shall be an amount not less than
$1,000,000. The Administrative Agent will promptly advise the Swing Line Lender
of any such notice received from the Borrower. Unless the Swing Line Lender has
received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Revolving Lender) prior to 2:00 p.m. on the
date of the proposed Swing Line Borrowing (A) directing the Swing Line Lender
not to make such Swing Line Loan as a result of the limitations set forth in the
first sentence of Section 2.07(a) or (B) that one or more of the applicable
conditions specified in Article 4 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make such
Swing Line Loan available to the Borrower by means of a credit to a general
deposit account of the Borrower with the Swing Line Lender or wire transfer to
an account designated by the Borrower (or, in the case of a Swing Line Loan made
to finance the reimbursement of an LC Disbursement as provided in
Section 2.22(e), by remittance to the LC Issuer) by 3:00 p.m., New York City
time, on the requested date of such Swing Line Loan.

 

42



--------------------------------------------------------------------------------

(c) The Swing Line Lender at any time in its sole and absolute discretion may
(and shall on the tenth (10th) Business Day after the Borrowing Date of each
Swing Line Loan made by it that is then still outstanding) by written notice
given to the Administrative Agent not later than 1:00 p.m., New York City time,
on any Business Day require the Revolving Lenders to acquire participations on
such Business Day in all or a portion of its Swing Line Loans outstanding. Such
notice shall specify the aggregate amount of Swing Line Loans in which Revolving
Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Lender’s Pro Rata Share of such Swing Line Loan
or Loans. Each Revolving Lender hereby absolutely and unconditionally agrees,
upon receipt of notice as provided above, to pay to the Administrative Agent,
for the account of the Swing Line Lender, such Lender’s Pro Rata Share of such
Swing Line Loan or Loans. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swing Line Loans pursuant to this
paragraph is unconditional, continuing, irrevocable and absolute and shall not
be affected by any circumstances, including, without limitation, (i) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Administrative Agent, the Swing Line Lender or any other Person,
(ii) the occurrence or continuance, prior to or after the funding of any Swing
Line Loan, of a Default or Unmatured Default, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower or (iv) any other
circumstance, happening or event whatsoever, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.11 with respect to Loans made by such Lender (and Sections 2.11 and
2.21 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Swing Line Lender the
amounts so received by it from the Lenders. The Administrative Agent shall
notify the Borrower of any participations in any Swing Line Loan acquired
pursuant to this paragraph. Any amounts received by the Swing Line Lender from
the Borrower (or other party on behalf of the Borrower) in respect of a Swing
Line Loan after receipt by the Swing Line Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this paragraph and to the Swing Line Lender, as their interests may
appear; provided that any such payment so remitted shall be repaid to the Swing
Line Lender or to the Administrative Agent, as applicable, if and to the extent
such payment is required to be refunded to the Borrower for any reason. The
purchase of participations in a Swing Line Loan pursuant to this paragraph shall
not relieve the Borrower of any default in the payment thereof.

Section 2.08. Commitment Fee; Reductions in Aggregate Revolving Credit
Commitment.

(a) (i) The Borrower agrees to pay to the Administrative Agent for the account
of each Revolving Lender a commitment fee (other than any Revolving Lender that
is a Defaulting Lender), which shall accrue at the Applicable Commitment Fee
Rate calculated per annum on the daily amount of the difference between the
Revolving Credit Commitment of such Lender and the Outstanding Revolving Credit
Exposure (excluding Swing Line Exposure) of such Lender during the period from
and including the Closing Date but excluding the date on which such Revolving
Credit Commitment terminates. Accrued commitment fees shall be payable in
arrears on the last Business Day of March, June, September and December of each
year and on the date on which the Revolving Credit Commitments terminate,
commencing on the first such date to occur after the Closing Date. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(b) The Borrower may permanently reduce the Aggregate Revolving Credit
Commitment in whole, or in part ratably among the Revolving Lenders in minimum
amounts of $5,000,000 and integral multiples of $1,000,000 in excess thereof,
upon written notice to the Administrative Agent no later than by

 

43



--------------------------------------------------------------------------------

12:00 noon, New York City time, three Business Days prior to the date of such
reduction, which notice shall specify the amount of any such reduction,
provided, however, that the amount of the Aggregate Revolving Credit Commitment
may not be reduced below the Aggregate Outstanding Revolving Credit Exposure and
further provided that a notice of a reduction of the Aggregate Revolving Credit
Commitment delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. All accrued
commitment fees shall be payable on the effective date of any termination of the
obligations of the Revolving Lenders to make Credit Extensions hereunder.

Section 2.09. Minimum Amount of Each Advance. Each Eurodollar Advance (other
than an Advance to repay Swing Line Loans or with respect to any Incremental
Term Loans or Additional Revolving Credit Facilities, to the extent otherwise
provided in the related Incremental Amendment) shall be in the minimum amount of
$5,000,000 (and in multiples of $1,000,000 if in excess thereof), and each
Floating Rate Advance (other than a Swing Line Loan or with respect to any
Incremental Term Loan or Additional Revolving Facility, to the extent otherwise
provided in the related Incremental Amendment) shall be in the minimum amount of
$5,000,000 (and in multiples of $1,000,000 if in excess thereof), provided,
however, that any Revolving Loan which is a Floating Rate Advance may be in the
amount of the unused Aggregate Revolving Credit Commitment.

Section 2.10. Optional and Mandatory Principal Payments.

(a) The Borrower may from time to time pay, without premium or penalty except as
provided in clause (b) below, all outstanding Floating Rate Advances (other than
Swing Line Loans), or, in a minimum aggregate amount of $5,000,000 or any
integral multiple of $1,000,000 in excess thereof, any portion of the
outstanding Floating Rate Advances (other than Swing Line Loans) upon one
Business Day’s prior notice in a form acceptable to the Administrative Agent (by
no later than 12:00 noon New York City time on such date of the notice) to the
Administrative Agent. The Borrower may at any time pay, without penalty or
premium, all outstanding Swing Line Loans, or, in a minimum amount of $1,000,000
and increments of $500,000 in excess thereof, any portion of the outstanding
Swing Line Loans, with notice, in a form acceptable to the Administrative Agent,
to the Administrative Agent and the Swing Line Lender by 12:00 noon, New York
City time, on the date of repayment. The Borrower may from time to time pay,
subject to the payment of any funding indemnification amounts required by
Section 3.04 and subject to clause (b) below, all outstanding Eurodollar
Advances, or, in a minimum aggregate amount of $5,000,000 or any integral
multiple of $1,000,000 in excess thereof, any portion of the outstanding
Eurodollar Advances upon three Business Days’ prior notice in a form acceptable
to the Administrative Agent (by no later than 12:00 noon New York City time on
such date of the notice) to the Administrative Agent. All voluntary principal
payments in respect of the Term Loan shall be applied to the principal
installments thereof in such order as the Borrower may elect, or if not so
specified on or prior to the date of such optional prepayment, in the direct
order of maturity. All mandatory principal payments in respect of the Term Loan
shall be applied to the principal installments thereof under Section 2.02 in the
direct order of maturity.

(b) In the event that, prior to the date that is the third anniversary of the
Closing Date, the Borrower prepays or refinances any Closing Date Term Loans
pursuant to Section 2.10(a) or repays or replaces any Lender in accordance with
Section 2.23(b)(v) or prepays any Closing Date Term Loan as a result of a
Prepayment Event pursuant to clause (b) of the definition thereof, the Borrower
shall pay to the Administrative Agent, for the ratable account of each of the
applicable Term Lenders, (i) the applicable Call Premium or (ii) if such
prepayment, refinancing or replacement is made prior to the date that is the
first anniversary of the Closing Date and is not made in connection with a
Change in Control transaction, the excess, if any, of (A) “make-whole” premium
equal to the present value of the sum of (i) the “call” price

 

44



--------------------------------------------------------------------------------

(including the Call Premium) on the first anniversary of the Closing Date plus
(ii) remaining scheduled interest from the date of the repayment through the
first anniversary of the Closing Date (with remaining scheduled interest
calculated consistent with the methodology for determining interest on
Eurodollar Advances, assuming the Applicable Margin through the period is the
Applicable Margin in effect as of (but immediately prior to) the repayment and
assuming interest accrues at the Eurodollar Rate for a 3-month Interest Period
beginning on the date of repayment), discounted to the first anniversary of the
Closing Date based on U.S. Treasury bills with a maturity closest to the first
anniversary of the Closing Date plus 50 basis points over (B) the aggregate
amount of such Closing Date Term Loans being prepaid, refinanced or
replaced. The foregoing prepayment premiums shall be due and payable on the date
of effectiveness of such prepayment, refinancing or replacement, as applicable;
provided that, for the avoidance of doubt, such foregoing prepayment premiums
shall not be payable with respect to any mandatory prepayment of Closing Date
Term Loans pursuant to Section 2.10(c) (other than a Prepayment Event pursuant
to clause (b) of the definition thereof) or 2.10(d), or any amortization payment
pursuant to Section 2.02(a)(i).

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Borrower or any of its Subsidiaries in respect of any
Prepayment Event, the Borrower shall, within five Business Days after such Net
Proceeds are received, prepay the Term Loans until paid in full and/or Revolving
Loans in accordance with Section 2.10(e) below; provided that in the case of any
such event described in clause (a) of the definition of the term “Prepayment
Event,” if the Borrower or any Subsidiary applies (or commits to apply) the Net
Proceeds from such event (or a portion thereof) within 12 months after receipt
of such Net Proceeds to pay all or a portion of the purchase price in connection
with an Acquisition permitted hereunder of a Similar Business or to acquire,
restore, replace, rebuild, develop, maintain or upgrade real property, equipment
or other capital assets useful or to be used in the business of the Borrower and
the Subsidiaries (and, in each case, the Borrower has delivered to the
Administrative Agent within five Business Days after such Net Proceeds are
received a certificate of a Financial Officer stating its intention to do so and
certifying that no Default has occurred and is continuing), then, so long as no
Default has occurred and is continuing at the time of the giving of such notice
and at the time of the proposed reinvestment, no prepayment shall be required
pursuant to this paragraph in respect of the Net Proceeds in respect of such
event (or the portion of such Net Proceeds specified in such certificate, if
applicable) except to the extent of any such Net Proceeds therefrom that have
not been so applied (or committed to be so applied) by the end of such 12 month
period, (or if committed to be so applied within such 12 month period, have not
been so applied within 180 days after such 12 month period has expired). The
Borrower shall provide to the Administrative Agent any such evidence reasonably
requested by the Administrative Agent with respect to any commitment of the
Borrower or any Subsidiary to apply Net Proceeds in accordance with this
Section 2.10(c).

(d) Following the end of each Excess Cash Flow Period of the Borrower,
commencing with the Excess Cash Flow Period ending on December 31, 2019, the
Borrower shall prepay the Term Loans and/or Revolving Loans in an aggregate
amount equal to the ECF Percentage of Excess Cash Flow for such Excess Cash Flow
Period. Each prepayment pursuant to this clause shall be made on or before the
date that is five Business Days after the date on which annual financial
statements are required to be delivered pursuant to Section 6.01(a) with respect
to the Excess Cash Flow Period for which Excess Cash Flow is being calculated.
Notwithstanding the foregoing, the amount required to be prepaid pursuant to
this clause with respect to any Excess Cash Flow Period shall be reduced
dollar-for-dollar by the amount of (i) voluntary prepayments of Revolving Loans
which were accompanied by corresponding permanent reductions in the Aggregate
Revolving Credit Commitment, (ii) all optional prepayments of the Term Loans,
and (iii) mandatory prepayments of the Term Loans, in each case only to the
extent that such prepayments (A) were made by the Borrower or its Subsidiaries
after the start of the applicable Excess Cash Flow Period and prior to the due
date for (or, if earlier, the actual payment date of) the prepayment under this
clause with respect to such Excess Cash Flow Period and (B) have not resulted in
a reduction of Excess Cash Flow or prepayments pursuant to this clause with
respect to any prior Excess Cash Flow Period.

 

45



--------------------------------------------------------------------------------

(e) In the event of a prepayment pursuant to Section 2.10(c) or (d), the
prepayment amount shall be applied, first to repay outstanding Term Loans (and
principal installments thereof on a pro rata basis) and second, to repay
outstanding Revolving Loans, without any corresponding reduction in the
Revolving Credit Commitment.

(f) If, on the day that is eight Business Days after the last day of any
calendar month, the Loan Parties have any Excess Cash Balance as of the last day
of such preceding calendar month, then on the following Business Day the
Borrower shall make a prepayment of Revolving Loans in an amount equal to the
lesser of (i) the outstanding principal amount of Revolving Loans at such time
and (ii) the amount of such Excess Cash Balance, without any corresponding
reduction in the Revolving Credit Commitment. For the avoidance of doubt, in no
event is any repayment of any Term Loans required under this Section 2.10(f).

Section 2.11. Method of Selecting Types and Interest Periods for New Advances.
The Borrower shall select the Type of Advance and, in the case of each
Eurodollar Advance, the Interest Period applicable thereto from time to time.
The Borrower shall give the Administrative Agent irrevocable notice (a
“Borrowing Notice”) in a form acceptable to the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by an
Authorized Officer of the Borrower, not later than 12:00 noon, New York City
time, on the Borrowing Date of each Floating Rate Advance (other than a Swing
Line Loan) and three Business Days before the Borrowing Date for each Eurodollar
Advance; provided that any telephonic notice must be confirmed immediately by
delivery to the Administrative Agent of a Borrowing Notice. Each such notice
shall specify:

(a) the Borrowing Date, which shall be a Business Day, of such Advance,

(b) the aggregate amount of such Advance,

(c) the Type of Advance selected, and

(d) in the case of each Eurodollar Advance, the Interest Period applicable
thereto.

Not later than 2:00 p.m., New York City time, on each Borrowing Date, each
Lender shall make available its Revolving Loan or Revolving Loans in funds
immediately available to the Administrative Agent at its address specified
pursuant to Article 13. The Administrative Agent will make the funds so received
from the Lenders available to the Borrower in an account designated in writing
by the Borrower. Borrower shall not have more than 8 Eurodollar Advances
outstanding at one time.

Section 2.12. Conversion and Continuation of Outstanding Advances. Floating Rate
Advances (other than Swing Line Loans) shall continue as Floating Rate Advances
unless and until such Floating Rate Advances are converted into Eurodollar
Advances pursuant to this Section 2.12 or are repaid in accordance with
Section 2.10. Each Eurodollar Advance shall continue as a Eurodollar Advance
until the end of the then applicable Interest Period therefor, at which time
such Eurodollar Advance shall be automatically converted into a Floating Rate
Advance unless (x) such Eurodollar Advance is or was repaid in accordance with
Section 2.10 or (y) the Borrower shall have given the Administrative Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Interest Period, such Eurodollar Advance continue as a Eurodollar Advance
for the same or another Interest Period. Subject to the terms of Section 2.09,
the Borrower may elect from time to time to convert all or any part of a
Floating Rate Advance (other than Swing Line Loans) into a Eurodollar Advance.
The Borrower shall give the Administrative Agent irrevocable notice in a form
acceptable to the Administrative Agent (a “Conversion/Continuation Notice”) of
each conversion of a Floating Rate Advance into a Eurodollar Advance or
continuation of a Eurodollar Advance not later than 12:00 noon, New York City
time, at least three Business Days prior to the date of the requested conversion
or continuation (provided that any telephonic notice must be confirmed
immediately by delivery to the Administrative Agent of a Conversion/Continuation
Notice), specifying:

(a) the requested date, which shall be a Business Day, of such conversion or
continuation,

 

46



--------------------------------------------------------------------------------

(b) the aggregate amount and Type of the Advance which is to be converted or
continued, and

(c) the amount of such Advance which is to be converted into or continued as a
Eurodollar Advance and the duration of the Interest Period applicable thereto.

Section 2.13. Changes in Interest Rate, Etc. Each Floating Rate Advance (other
than Swing Line Loans) shall bear interest on the outstanding principal amount
thereof, for each day from and including the date such Advance is made or is
automatically converted from a Eurodollar Advance into a Floating Rate Advance
pursuant to Section 2.12, to but excluding the date it is paid or is converted
into a Eurodollar Advance pursuant to Section 2.12 hereof, at a rate per annum
equal to the Floating Rate plus the Applicable Margin for such day. Each Swing
Line Loan shall bear interest on the outstanding principal amount thereof, for
each day from and including the day such Swing Line Loan is made to but
excluding the date it is paid hereof, at a rate per annum equal to the Floating
Rate plus the Applicable Margin for such day. Changes in the rate of interest on
that portion of any Advance maintained as a Floating Rate Advance will take
effect simultaneously with each change in the Alternate Base Rate. Each
Eurodollar Advance shall bear interest on the outstanding principal amount
thereof from and including the first day of the Interest Period applicable
thereto to (but not including) the last day of such Interest Period at the
interest rate determined by the Administrative Agent as applicable to such
Eurodollar Advance based upon the Borrower’s selections under Sections 2.11 and
2.12 and otherwise in accordance with the terms hereof, plus the Applicable
Margin. No Interest Period may end after the Maturity Date applicable to each
Lender.

Section 2.14. Rates Applicable After Default. Notwithstanding anything to the
contrary contained in Section 2.11, 2.12 or 2.13, during the continuance of a
Default, the Required Lenders may, at their option, by notice to the Borrower
(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.02 requiring unanimous consent of the
Lenders to changes in interest rates), declare that no Advance may be made as,
converted into or continued as a Eurodollar Advance. During the continuance of a
Default under Section 7.02, unless waived by the Required Lenders or until such
defaulted amount shall have been paid in full, (a) each Eurodollar Advance shall
bear interest for the remainder of the applicable Interest Period at the rate
otherwise applicable hereunder to such Interest Period plus 2% per annum and
(b) each Floating Rate Advance and all fees and other amounts payable hereunder
shall bear interest at a rate per annum equal to the Floating Rate in effect
from time to time plus the Applicable Margin plus 2% per annum, in each case
without any election or action on the part of the Administrative Agent or any
Lender.

Section 2.15. Method of Payment. All payments of the Obligations hereunder shall
be made, without setoff, deduction, or counterclaim, in immediately available
funds to the Administrative Agent at the Administrative Agent’s address
specified pursuant to Article 13, or at any other Lending Installation of the
Administrative Agent specified in writing by the Administrative Agent to the
Borrower, by 12:00 noon (local time) on the date when due and shall (except with
respect to repayments of Swing Line Loans and except in the case of
reimbursement obligations with respect to LC Disbursements for which the LC
Issuer has not been fully indemnified by the Lenders, or as otherwise
specifically required hereunder) be applied ratably by the Administrative Agent
among the applicable Lenders. Each payment delivered to the Administrative Agent
for the account of any Lender shall be delivered promptly by the Administrative
Agent to such Lender in the same type of funds that the Administrative Agent
received at its address specified pursuant to Article 13 or at any Lending
Installation specified in a notice received by the Administrative Agent from
such Lender. Each reference to the Administrative Agent in this Section 2.15
shall also be deemed to refer, and shall apply equally, to the LC Issuer, in the
case of payments required to be made by the Borrower to the LC Issuer pursuant
to Section 2.22(e).

 

47



--------------------------------------------------------------------------------

Section 2.16. Noteless Agreement; Evidence of Indebtedness.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(b) The Administrative Agent shall also maintain the Register as set forth in
Section 12.01(c).

(c) The entries maintained in the accounts maintained pursuant to paragraphs
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded absent manifest error; provided, however, that
the failure of the Administrative Agent or any Lender to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Obligations in accordance with their terms.

(d) Any Lender may request that its Loans be evidenced by a promissory note in
substantially the form of a Revolving Credit Note, a Term Note or a Swing Line
Note, in each case as applicable. In such event, the Borrower shall prepare,
execute and deliver to such Lender such Note payable to the order of such
Lender. Thereafter, the Loans evidenced by such Note and interest thereon shall
at all times (prior to any assignment pursuant to Section 12.01) be represented
by one or more Notes payable to the order of the payee named therein, except to
the extent that any such Lender subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced as described
in paragraphs (a) and (b) above.

Section 2.17. Telephonic Notices. The Borrower hereby authorizes the Lenders and
the Administrative Agent to extend, convert or continue Advances, effect
selections of Types of Advances and to transfer funds based on telephonic
notices made by any person or persons the Administrative Agent or any Lender in
good faith believes to be acting on behalf of the Borrower, it being understood
that the foregoing authorization is specifically intended to allow Borrowing
Notices and Conversion/Continuation Notices to be given telephonically. The
Borrower agrees to deliver promptly to the Administrative Agent a written
confirmation of each telephonic notice signed by an Authorized Officer. If the
written confirmation differs in any material respect from the action taken by
the Administrative Agent and the Lenders, the records of the Administrative
Agent and the Lenders shall govern absent manifest error.

Section 2.18. Interest Payment Dates; Interest and Fee Basis. Interest accrued
on each Floating Rate Advance shall be payable on each Payment Date, commencing
with the first such date to occur after the Closing Date and at maturity.
Interest accrued on each Eurodollar Advance shall be payable on the last day of
its applicable Interest Period, on any date on which such Eurodollar Advance is
prepaid, whether by acceleration or otherwise, and at maturity. Interest accrued
on each Eurodollar Advance having an Interest Period longer than three months
shall also be payable on the last day of each three-month interval during such
Interest Period. Interest on Eurodollar Advances, commitment fees and LC Fees
shall be calculated for actual days elapsed on the basis of a 360-day year.
Interest on Floating Rate Advances shall be calculated for actual days elapsed
on the basis of a 365/366-day year. Interest shall be payable for the day an
Advance is made but not for the day of any payment on the amount paid if payment
is received prior to 12:00 noon, New York City time, at the place of payment. If
any payment of principal of or interest on an Advance or other amount hereunder
shall become due on a day which is not a Business Day, such payment shall be
made on the next succeeding Business Day and, in the case of a principal
payment, such extension of time shall be included in computing interest in
connection with such payment.

 

48



--------------------------------------------------------------------------------

Section 2.19. Notification of Advances, Interest Rates, Prepayments and
Revolving Credit Commitment Reductions. Promptly after receipt thereof, the
Administrative Agent will notify each Lender of the contents of each Aggregate
Revolving Credit Commitment reduction notice, Borrowing Notice, Swing Line
Borrowing Notice, Conversion/Continuation Notice, and repayment notice received
by it hereunder. Promptly after notice from the LC Issuer, the Administrative
Agent will notify each Lender of the contents of each request for issuance of a
Letter of Credit hereunder. The Administrative Agent will notify each Lender of
the interest rate applicable to each Eurodollar Advance promptly upon
determination of such interest rate and will give each Lender prompt notice of
each change in the Alternate Base Rate.

Section 2.20. Lending Installations. Each Lender may book its Loans and its
participation in any LC Exposure and the LC Issuer may book the Letters of
Credit at any Lending Installation selected by such Lender or the LC Issuer, as
the case may be, and may change its Lending Installation from time to time. All
terms of this Agreement shall apply to any such Lending Installation and the
Loans, Letters of Credit, participations in LC Exposure and any Notes issued
hereunder shall be deemed held by each Lender or the LC Issuer, as the case may
be, for the benefit of any such Lending Installation. Each Lender and the LC
Issuer may, by written notice to the Administrative Agent and the Borrower in
accordance with Article 13, designate replacement or additional Lending
Installations through which Loans will be made by it or Letters of Credit will
be issued by it and for whose account Loan payments or payments with respect to
Letters of Credit are to be made.

Section 2.21. Non Receipt of Funds by the Administrative Agent. Unless the
Borrower or a Lender, as the case may be, notifies the Administrative Agent of
(a) in the case of a Lender, prior to 1:00 p.m., New York City time, on the date
on which it is scheduled to make payment of the proceeds of a Loan to the
Administrative Agent or (b) in the case of the Borrower, prior to 11:00 a.m.,
New York City time, on the date on which it is scheduled to make a payment of
principal, interest or fees to the Administrative Agent for the account of the
Lenders, that it does not intend to make such payment, the Administrative Agent
may assume that such payment has been made. The Administrative Agent may, but
shall not be obligated to, make the amount of such payment available to the
intended recipient in reliance upon such assumption. If such Lender or the
Borrower, as the case may be, has not in fact made such payment to the
Administrative Agent, the recipient of such payment shall, on demand by the
Administrative Agent, repay to the Administrative Agent the amount so made
available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by the Borrower, the interest rate applicable to the relevant Loan.

Section 2.22. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit for its own account, in a form
reasonably acceptable to the applicable LC Issuer, at any time and from time to
time from and including the Closing Date and prior to the date that is seven
days prior to the Revolving Credit Maturity Date. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any Letter of Credit Application or other agreement submitted
by the Borrower to, or entered into by the Borrower with, the LC Issuer relating
to any Letter of Credit, the terms and conditions of this Agreement shall
control. Notwithstanding anything herein contained to the contrary, the LC
Issuer shall not be under any obligation to issue any Letter of Credit if the
issuance of the Letter of Credit would violate one or more policies of the LC
Issuer applicable to letters of credit generally.

 

49



--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall mail, hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the LC Issuer) to the LC Issuer and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit in Dollars, the name and address of the beneficiary thereof and
such other information as shall be necessary to prepare, amend, renew or extend
such Letter of Credit. If requested by the LC Issuer, the Borrower also shall
submit a letter of credit application on the LC Issuer’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit, the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (x) the LC Exposure shall not exceed $35,000,000, (y) the
Aggregate Outstanding Revolving Credit Exposure shall not exceed the Aggregate
Revolving Credit Commitment and (z) each Revolving Lender’s Outstanding
Revolving Credit Exposure does not exceed such Revolving Lender’s Revolving
Credit Commitment.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (x) the date one year after the date of the
issuance of such Letter of Credit and (y) seven days prior to the Revolving
Credit Maturity Date then in effect; provided that any Letter of Credit with a
one year period may provide for the renewal thereof for additional one year
periods but in no event shall the date of such Letters of Credit extend beyond
the period in clause (y) hereof.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the LC Issuer or the Lenders, the LC Issuer hereby grants to each
Lender, and each Lender hereby acquires from the LC Issuer, a participation in
such Letter of Credit equal to such Lender’s Pro Rata Share of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the LC Issuer, such Lender’s Pro Rata Share of each LC Disbursement made by the
LC Issuer and not reimbursed by the Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason. Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the LC Issuer shall make any LC Disbursement in respect of
a Letter of Credit, the Borrower shall reimburse such LC Disbursement by paying
to the Administrative Agent an amount equal to such LC Disbursement not later
than 12:00 noon, New York City time, on the Business Day next following the date
notice of such drawing is given to the Borrower (any such notice received after
1:00 p.m., New York City time, shall be deemed received by the Borrower on the
next Business Day); provided that the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.07 or 2.11 that
such payment be financed with a Revolving Loan which is a Floating Rate Advance
or Swing Line Loan in an equivalent amount and, to the extent so financed, the

 

50



--------------------------------------------------------------------------------

Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting Revolving Loan or Swing Line Loan. If the Borrower fails to
reimburse an LC Disbursement when due, the Administrative Agent shall notify
each Lender of the applicable LC Disbursement, the payment then due from the
Borrower in respect thereof and such Lender’s Pro Rata Share thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Pro Rata Share of the payment then due from the Borrower, in the same
manner as provided in Section 2.11 with respect to Loans made by such Lender
(and Sections 2.11 and 2.21 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the LC Issuer the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the LC
Issuer or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the LC Issuer, then to such Lenders and the LC Issuer as
their interests may appear. Any payment made by a Lender pursuant to this
paragraph to reimburse the LC Issuer for any LC Disbursement (other than the
funding of a Revolving Loan or a Swing Line Loan as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement. Until each Lender funds its Revolving Loan or
Swing Line Loan pursuant to this Section 2.22(e) to reimburse the LC Issuer for
any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of the LC
Issuer.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the LC Issuer under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the LC Issuer, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
LC Issuer; provided that the foregoing shall not be construed to excuse the LC
Issuer from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by the LC Issuer’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence, willful misconduct or bad faith, in each
case on the part of the LC Issuer, the LC Issuer shall be deemed to have
exercised care in each such determination. The Borrower shall promptly examine a
copy of each Letter of Credit and each amendment thereto that is delivered to it
and, in the event of any claim of noncompliance with the Borrower’s instructions
or other irregularity, the Borrower will promptly notify the LC Issuer. The
Borrower shall be conclusively deemed to have waived any such claim against the
LC Issuer and its correspondents unless such notice is given as aforesaid. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
LC Issuer may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to

 

51



--------------------------------------------------------------------------------

the contrary, or refuse to accept and make payment upon such documents if such
documents are not in strict compliance with the terms of such Letter of Credit.
The LC Issuer shall not be under any obligation to issue any Letter of Credit if
any Revolving Lender is at such time a Defaulting Lender hereunder, unless the
LC Issuer has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the LC Issuer’s risk with respect to such Lender (after
giving effect to Section 2.26(a)(iii)). The LC Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g) Disbursement Procedures. The LC Issuer shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit. The LC Issuer shall promptly notify the Administrative
Agent and the Borrower by telephone (confirmed by telecopy) of such demand for
payment and whether the LC Issuer has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse the LC Issuer and
the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the LC Issuer shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made (or, if notice
of such LC Disbursement is given later than 1:00 p.m., New York City time, on
the date of such LC Disbursement, then from and including the next Business Day)
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the Floating Rate plus the Applicable Margin; provided that, if the Borrower
fails to reimburse such LC Disbursement within five Business Days of the date
when due pursuant to paragraph (e) of this Section, then the unpaid amount
thereof shall bear interest, for each day from and including the date when due
to and including the date that the Borrower reimburses such LC Disbursement, at
the Floating Rate plus the Applicable Margin plus 2% per annum. Interest accrued
pursuant to this paragraph shall be for the account of the LC Issuer with
respect to the applicable Letter of Credit, except that interest accrued on and
after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse such LC Issuer shall be for the account of such Lender to
the extent of such payment.

(i) Replacement of the LC Issuer. An LC Issuer may be replaced at any time by
written agreement among the Borrower, the Administrative Agent and the successor
LC Issuer. The Administrative Agent shall notify the Lenders of any such
replacement of an LC Issuer. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced LC Issuer pursuant to paragraph (k) of this Section. From and after the
effective date of any such replacement, (x) the successor LC Issuer shall have
all the rights and obligations of an LC Issuer under this Agreement with respect
to Letters of Credit to be issued thereafter and (y) references herein to the
term “LC Issuer” shall be deemed to refer to such successor or to any previous
LC Issuer, or to such successor and all previous LC Issuers, as the context
shall require. After the replacement of an LC Issuer hereunder, the replaced LC
Issuer shall remain a party hereto and shall continue to have all the rights and
obligations of an LC Issuer under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.

(j) Cash Collateralization. If any Default shall occur and be continuing and the
Borrower receives notice from the Administrative Agent or the Required Lenders
(or, if the maturity of the Loans has been accelerated, Lenders with LC Exposure
representing greater than 50% of the total LC Exposure) demanding that the
Borrower provide Cash Collateral for the LC Exposure (which notice shall be
delivered no earlier than the earlier of the fifth Business Day of such Default
continuing and the date of any acceleration of the Obligations with respect to
such Default), the Borrower shall, on the Business Day of

 

52



--------------------------------------------------------------------------------

the receipt of such notice, Cash Collateralize the LC Exposure; provided that
the obligation to deposit such Cash Collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Default with
respect to the Borrower described in Section 7.06 or 7.07. Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of the Borrower under this Agreement. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the LC Issuer for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other obligations of the Borrower under this Agreement. If the Borrower is
required to provide an amount of Cash Collateral hereunder as a result of the
occurrence of a Default, such amount (to the extent not applied as aforesaid)
shall be returned to the Borrower within three Business Days after all Defaults
have been cured or waived.

(k) Fees. The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender (other than any Revolving Lender that is a
Defaulting Lender) a participation fee (the “LC Fee”) with respect to its
participations in Letters of Credit, which shall accrue at a per annum rate
equal to the Applicable Margin then in effect with respect to Revolving Loans
that are Eurodollar Advances on the face amount of such Letters of Credit during
the period from and including the Closing Date to but excluding the later of the
date on which such Lender’s Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, and (ii) to each LC Issuer a fronting
fee, which shall accrue at the rate per annum separately agreed upon (but no
more than 0.125% per annum) between the Borrower and such LC Issuer on the daily
amount of the LC Exposure with respect to Letters of Credit issued by such LC
Issuer (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Closing Date to but
excluding the later of the date of termination of the Revolving Credit
Commitments and the date on which there ceases to be any LC Exposure, as well as
such LC Issuer’s standard fees with respect to the issuance, amendment, renewal
or extension of any Letter of Credit or processing of drawings thereunder. LC
Fees and fronting fees accrued through and including the last day of March,
June, September and December of each year shall be payable on the third Business
Day following such last day, commencing on the first such date to occur after
the Closing Date; provided that all such fees shall be payable on the date on
which the Revolving Credit Commitments terminate and any such fees accruing
after the date on which the Revolving Credit Commitments terminate shall be
payable on demand. Any other fees payable to the LC Issuers pursuant to this
paragraph shall be payable within 30 days after demand. All LC Fees and fronting
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

(l) Outstanding Letters of Credit. The letters of credit set forth on Schedule
2.22 hereto (the “Outstanding Letters of Credit”) were issued or deemed issued
pursuant to the Existing Credit Agreement and remain outstanding as of the date
of this Agreement. The Borrower, the LC Issuer and each of the Revolving Lenders
hereby agree with respect to the Outstanding Letters of Credit that effective
upon the Closing Date (A) such Outstanding Letters of Credit shall be deemed to
be Letters of Credit issued under and governed in all respects by the terms and
conditions of this Agreement and (B) each Lender shall participate in each
Outstanding Letter of Credit in an amount equal to its Pro Rata Share of the
face amount of such Outstanding Letter of Credit.

 

53



--------------------------------------------------------------------------------

(m) Benefits and Immunities. The LC Issuer shall act on behalf of the Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and the LC Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article 10 with respect to any acts
taken or omissions suffered by the LC Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article 10 included the LC Issuer with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the LC
Issuer.

Section 2.23. Mitigation Obligations; Replacement of Lender.

(a) If any Lender requires the Borrower to pay any additional amount to any
Lender or to any Governmental Entity for the account of any Lender pursuant to
Section 3.05, then such Lender shall use reasonable efforts to designate a
different Lending Installation for funding or booking its Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the sole good faith judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.05, as the case may be, in the future and (ii) would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If (i) the Borrower is required pursuant to Section 3.01, 3.02 or 3.05 to
make any additional payment to any Lender, (ii) any Lender’s obligation to make
or continue, or to convert Floating Rate Advances into, Eurodollar Advances
shall be suspended pursuant to Section 3.03, (iii) any Lender shall (x) default
in its obligation to fund Loans hereunder or to pay to the Administrative Agent,
the LC Issuer, Swing Line Lender or any other Lender any other amount required
to be paid by it hereunder, (y) notify the Borrower, the Administrative Agent,
the LC Issuer or the Swing Line Lender in writing that it does not intend to
comply with its obligation to fund Loans hereunder, or has made a public
statement to that effect or (z) fail, within three Business Days after written
request by the Administrative Agent or the Borrower, to confirm in writing to
the Administrative Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be an “Affected Lender” pursuant to this clause (z) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), (iv) any
Lender or such Lender’s direct or indirect parent company shall become the
subject of a bankruptcy, insolvency, reorganization, receivership, liquidation
or any similar proceeding (provided that a Lender shall not be an “Affected
Lender” hereunder solely by virtue of the ownership or acquisition of any
Capital Stock in that Lender or any direct or indirect parent company thereof by
a Governmental Entity so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Entity) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender) or has
become the subject of a Bail-in Action, or (v) any Lender shall fail to consent
to a departure or waiver of any provision of the Loan Documents or fail to agree
to any amendment thereto, which waiver, consent or amendment requires the
consent of all Lenders or of all Lenders directly affected thereby and has been
consented to by the Required Lenders (any Lender described in clause (i), (ii),
(iii), (iv), or (v) being an “Affected Lender”), the Borrower may (x) elect to
replace such Affected Lender as a Lender party to this Agreement; provided that
the Borrower shall have such right only if (i) concurrently with such
replacement, (A) another bank or other entity (other than a Disqualified
Institution at the time of assignment) which is reasonably satisfactory to the
Borrower and the Administrative Agent shall agree, as of such date, to purchase
for cash the Loans and other Obligations due to the Affected Lender pursuant to
an assignment substantially in the form of Exhibit D and to become a Lender for
all purposes under this Agreement and to assume all obligations of the Affected
Lender to be terminated as of such date and to comply with the requirements of
Section 12.01 applicable to assignments, and (B) the Borrower shall pay to such
Affected Lender in same day funds on the day of such replacement

 

54



--------------------------------------------------------------------------------

(x) all interest, fees and other amounts then accrued but unpaid to such
Affected Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Affected Lender
under Sections 3.01, 3.02 and 3.05, and (y) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 3.04 had the Loans or other Obligations of such Affected Lender
been prepaid on such date rather than sold to the replacement Lender, (vii) in
the case of clause (i) or (ii) above, such additional payments continue to be
required or such suspension is still effective and will be reduced or negated by
such assignment and (vii) in the case of clause (v) above, the applicable
Eligible Assignee shall have agreed to the applicable departure, waiver or
amendment of the Loan Documents or (y) terminate all Commitments of such
Affected Lender and repay all Obligations of the Borrower owing to such Lender
as of such termination date (including any amounts owing pursuant to
Section 3.04 as a result of such repayment).

Section 2.24. Pro Rata Treatment.

(a) Except as provided below in this Section 2.24 and as required under
Section 2.07, 2.22, 2.23(b) (including with respect to the payment in full of
Non-Extending Lenders on the Closing Date), 3.01, 3.02, 3.04, 3.05 or 11.02,
each Advance, each payment or prepayment of principal of any Advance, each
payment of interest on the Loans, each payment of the commitment fee set forth
in Section 2.08 and the LC Fee, each reduction of the Revolving Credit
Commitment and each conversion of any Advance to or continuation of any Advance
as an Advance of any Type shall be allocated pro rata among the Lenders in
accordance with their respective applicable Commitments (or, if such Commitments
shall have expired or been terminated, in accordance with the respective
principal amounts of their respective applicable outstanding Loans).

(b) Notwithstanding anything to the contrary contained in this Agreement, any
payment or other distribution (whether from proceeds of Collateral or any other
source, whether in the form of cash, securities or otherwise, and whether made
by any Loan Party or in connection with any exercise of remedies by the
Administrative Agent, the Collateral Agent or any Lender) made or applied in
respect of any of the Obligations (i) following any acceleration of the
Obligations, (ii) during the existence of a Default under Section 7.02 or
(iii) during or in connection with Insolvency Proceedings involving any Loan
Party (or any plan of liquidation, distribution or reorganization in connection
therewith), shall be made or applied, as the case may be, in the following order
of priority (with higher priority Obligations to be paid in full prior to any
payment or other distribution in respect of lower priority Obligations): (A)
first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the LC Issuer in its capacity as
such and the Collateral Agent in its capacity as such (ratably among the
Administrative Agent, the LC Issuer and the Collateral Agent in proportion to
the respective amounts described in this clause first payable to them); (B)
second, to payment of (i) that portion of the Obligations constituting principal
of and accrued and unpaid interest (including any default interest) on the Loans
(ratably among such Lenders in proportion to the respective amounts described in
this clause (B) payable to them), including interest accruing after the filing
or commencement of any Insolvency Proceedings in respect of any Loan Party,
whether or not any claim for post-filing or post-petition interest is or would
be allowed, allowable or otherwise enforceable in any such Insolvency
Proceedings, and reimbursement obligations, interest and fees in respect of
Letters of Credit, (ii) Secured Hedge Obligations and Secured Cash Management
Obligations and (iii) an amount to the Administrative Agent for the account of
each applicable LC Issuer equal to 101% of LC Exposure to be held as Cash
Collateral; and (C) third, to payment of any other Obligations due to the
Administrative Agent or any Lender, ratably; and (D) last, in the case of
proceeds of Collateral, the balance, if any, thereof, after all of the
Obligations (including, without limitation, all Obligations in respect of LC
Exposure but excluding any contingent obligations) have been paid in full, to
the Borrower or as otherwise required by a court of competent jurisdiction. Each
Lender agrees that the provisions of this Section 2.24 (including, without
limitation, the priority of the Obligations as set forth herein) constitute an
intercreditor agreement

 

55



--------------------------------------------------------------------------------

among them for value received that is independent of any value received from the
Loan Parties, and that such agreement shall be enforceable as against each
Lender, including, without limitation, in any Insolvency Proceedings in respect
of any Loan Party (including without limitation with respect to interests and
costs regardless of whether or not such interest or costs are allowed as a claim
in any such Insolvency Proceedings or enforceable or recoverable against the
Loan Party or its bankruptcy estate), to the same extent that such agreement is
enforceable under applicable non-bankruptcy law (including, without limitation,
pursuant to Section 510(a) of the U.S. federal Bankruptcy Code or any comparable
provision of applicable insolvency law), and that, if any Lender receives any
payment or distribution in respect of any Obligation (including, without
limitation, in connection with any Insolvency Proceedings or any plan of
liquidation, distribution or reorganization therein) to which such Lender is not
entitled in accordance with the priorities set forth in this Section 2.24, such
amount shall be held in trust by such Lender for the benefit of the Person or
Persons entitled to such payment or distribution hereunder, and promptly shall
be turned over by such Lender to the Administrative Agent for distribution to
the Person or Persons entitled to such payment or distribution in accordance
with this Section 2.24. Excluded Swap Obligations with respect to any Guarantor
shall not be paid with amounts received from such Guarantor, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.

(c) In the event there is any Disgorged Recovery in respect of any Lender’s
Revolving Loans, Term Loans, Swing Line Loans or LC Exposure in any Insolvency
Proceedings of any Loan Party, such Revolving Loans, Term Loans, Swing Line
Loans and LC Exposure shall be deemed to be outstanding as if such Disgorged
Recovery had never been received by such Lender, and each Lender agrees that the
intercreditor agreements and priorities set forth in this Section 2.24 shall be
enforced in accordance with their terms in respect of such Revolving Loans, Term
Loans, Swing Line Loans or LC Exposure, including, without limitation, for
purposes of the allocation of payments and distributions made or applied in
respect of the Obligations (whether from proceeds of Collateral or otherwise),
as well as for purposes of determining whether such other Lender must turn over
all or any portion of any payment or other distribution received by such other
Lender (whether before or after occurrence of such Disgorged Recovery) to the
Administrative Agent for redistribution in accordance with the penultimate
sentence of Section 2.24(b).

Notwithstanding the foregoing, Secured Cash Management Obligations and Secured
Hedge Obligations shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be. Each Cash
Management Bank or Hedge Bank not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article 10 hereof for itself and its Affiliates as if a
“Lender” party hereto.

Section 2.25. Incremental Credit Facilities.

(a) The Borrower may at any time or from time to time after the Closing Date, by
notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly make available to each of the Lenders), request (i) one or more
additional tranches or additions to an existing tranche of term loans (the
“Incremental Term Loans”) or (ii) one or more increases in the amount of the
Revolving Credit Commitments on the same terms as the Revolving Loans or the
establishment of one or more revolving credit commitments (each such increase or
new commitments, an “Additional Revolving Facility”), provided that (A) both at
the time of any such request and upon the effectiveness of any Incremental
Amendment referred to below, no Default or Unmatured Default shall exist and at
the time that any such Incremental Term Loan is made (and after giving effect
thereto) no Default or Unmatured Default shall

 

56



--------------------------------------------------------------------------------

exist, (B) if such Incremental Facility is to become effective prior to the
Revolver Termination Date, the Borrower shall be in compliance with the
covenants set forth in clauses (a), (b), (c) and (d) of Section 6.22 determined
on a pro forma basis as of the last day of the date of the most-recently ended
fiscal quarter, in each case, as if such Incremental Term Loans or any
borrowings under any such Additional Revolving Facility, as applicable, had been
outstanding on the last day of such fiscal quarter of the Borrower for testing
compliance therewith; provided that any Additional Revolving Facility shall be
tested as fully drawn, (C) the First Lien Leverage Ratio calculated on a pro
forma basis shall not exceed 2.250:1.000 for all Indebtedness incurred pursuant
to this Section 2.25(a), in each case tested as of the last day of the
most-recently ended period of four consecutive fiscal quarters of the Borrower
for which financial statements are internally available (calculated as if such
Incremental Term Loans or borrowings under any such Additional Revolving
Facilities (in an amount equal to the full amount of such Additional Revolving
Facilities), as applicable, had been outstanding on such last day; provided that
any Additional Revolving Facility shall be tested as fully drawn) and (D) the
Borrower shall have delivered a certificate of a Financial Officer to the effect
set forth in clauses (A), (B) and (C) above, together with reasonably detailed
calculations demonstrating compliance with clauses (B) and (C) above, if
applicable, (which calculations shall, if made as of the last day of any fiscal
quarter of the Borrower for which the Borrower has not delivered to the
Administrative Agent the financial statements and Compliance Certificate
required to be delivered by Section 6.01(d), be accompanied by a reasonably
detailed calculation of Consolidated EBITDA and Consolidated Interest Expense
for the relevant period). Each tranche of Incremental Term Loans shall be in an
aggregate principal amount that is not less than $10,000,000 and each Additional
Revolving Facility shall be in an aggregate principal amount that is not less
than $5,000,000, and in all cases shall be in an increment of $1,000,000
(provided that such amount may be less than $10,000,000 or $5,000,000, as
applicable, if such amount represents all remaining availability under the limit
set forth in the next sentence). Notwithstanding anything to the contrary
herein, the aggregate amount of the Incremental Term Loans and the Additional
Revolving Facilities incurred after the Closing Date shall not exceed
$125,000,000. In no event shall the Incremental Facilities be used for any
purpose other than for the purposes set forth in Section 6.02. Notwithstanding
anything herein to the contrary, in lieu of requesting Incremental Term Loans or
an Additional Revolving Facility, the Borrower may issue first lien notes on a
pari passu basis (the “Pari Passu First Lien Notes”), subject to (i) a joinder
by the representative to the applicable lenders of such Incremental Facility to
the First Lien/Second Lien Intercreditor Agreement and (ii) the representative
to the applicable lenders of such Pari Passu First Lien Notes entering into an
intercreditor agreement reasonably satisfactory to the Administrative Agent;
provided that in each case the Pari Passu First Lien Notes shall be treated the
same as Incremental Term Loans for the purposes of this Agreement; provided,
further, that in no event will the aggregate amount of Incremental Term Loans,
Additional Revolving Facilities and Pari Passu First Lien Notes incurred after
the Closing Date exceed $125,000,000.

(b) The following terms shall apply to any Incremental Term Loans (including,
for the purpose of this subsection (b), any Pari Passu First Lien Notes issued
in lieu thereof) and any Additional Revolving Facilities established pursuant to
an Incremental Amendment: (i) such Incremental Term Loans and the borrowings
under such Additional Revolving Facilities shall rank pari passu in right of
payment and of security with the Revolving Loans and the Term Loans, and shall
be guaranteed by the Guarantors and secured by the same Collateral to the same
extent as provided for in the Collateral Documents, (ii) the maturity date of
such Incremental Term Loans shall not be earlier than the Maturity Date of the
existing Term Loans, (iii) the Weighted Average Life to Maturity of such
Incremental Term Loans is not less than the remaining Weighted Average Life to
Maturity of the existing Term Loans, (iv) the applicable yield relating to any
term loans or revolving loans incurred pursuant to such Incremental Amendment
(each facility thereunder, the “Incremental Facility”), as applicable, shall not
be greater than that with respect to the existing Term Loans or existing
Revolving Credit Commitments, as applicable, plus 0.50% per annum unless the
yield applicable to the existing Term Loans or existing Revolving Credit
Commitments, as applicable, is increased so that the yield applicable to the
applicable Incremental Facility does not exceed the yield applicable to the
existing Term Loans or existing Revolving Credit Commitments, by more than

 

57



--------------------------------------------------------------------------------

0.50% per annum; provided that in determining the yield applicable to the
existing Term Loans or existing Revolving Credit Commitments, as applicable, and
the applicable Incremental Facility, (A) original issue discount (“OID”) or
upfront fees (which shall be deemed to constitute like amounts of OID) payable
by the Borrower to the Lenders of the existing Term Loans or existing Revolving
Credit Commitments, as applicable, or the applicable Incremental Facility in the
primary syndication thereof shall be included (with OID being equated to
interest based on an assumed four-year life to maturity or, if less, the
remaining life to maturity of the applicable Incremental Facility), (B)
customary arrangement or commitment fees payable to the joint bookrunners (or
their affiliates) in connection with the existing Term Loans or existing
Revolving Credit Commitments, as applicable, or to one or more arrangers (or
their affiliates) of the applicable Incremental Facility shall be excluded and
(C) if the Eurodollar Base Rate in respect of such Incremental Facility includes
a floor greater than any such floor that may be applicable to the analogous
existing credit facility, such increased amount shall be equated to interest
margin for purposes of determining any increase to the applicable yield under
the analogous existing credit facility, and (v) the revolving loans incurred
pursuant to such Additional Revolving Facility will mature no earlier than, and
will require no scheduled amortization or mandatory commitment reduction prior
to, the Revolving Credit Maturity Date and all other terms of any such
Incremental Facility (except as set forth in the foregoing clauses) shall be
substantially identical to the existing Revolving Credit Commitments or
otherwise reasonably acceptable to the Administrative Agent.

(c) Each notice from the Borrower pursuant to this Section 2.25(b) shall set
forth (i) the requested amount and proposed terms of the relevant Incremental
Term Loans or Additional Revolving Facilities and (ii) the date on which such
the relevant increase is requested to become effective (which shall not be less
than 10 Business Days nor more than 60 days after the date of such notice).
Incremental Term Loans may be made, and Additional Revolving Facilities may be
provided by any existing Lender (but each existing Lender will not have an
obligation to make a portion of any Incremental Term Loan or any portion of any
Additional Revolving Facility) or by any other bank or other financial
institution that are Eligible Assignees (any such other bank or other financial
institution being called an “Additional Lender”), provided that the
Administrative Agent, and to the extent of an Additional Revolving Facility, the
LC Issuer and/or Swing Line Lender, as applicable, shall have consented (not to
be unreasonably withheld or delayed) to such Lender’s or Additional Lender’s
making such Incremental Term Loans or providing such Additional Revolving
Facilities (collectively, the “Incremental Lenders”) to the extent any such
consent would be required under Section 12.01 for an assignment of Loans or
Revolving Credit Commitments, as applicable, to such Incremental Lender.
Commitments in respect of Incremental Term Loans and Additional Revolving
Facilities shall become Commitments under this Agreement pursuant to an
amendment (an “Incremental Amendment”) to this Agreement and, as appropriate,
the other Loan Documents, executed by the Borrower, each Incremental Lender and
the Administrative Agent. The Incremental Amendment shall be on the terms and
pursuant to documentation to be determined by the Borrower and the Incremental
Lenders providing the relevant Incremental Terms Loans or Additional Revolving
Facilities, as applicable; provided that to the extent such terms and
documentation are not consistent with this Agreement (except to the extent
permitted by the foregoing clauses), they shall be reasonably satisfactory to
the Administrative Agent. The effectiveness of any Incremental Amendment shall
be subject to the satisfaction on the date thereof of each of the conditions set
forth in Section 4.01 and, to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of legal opinions,
board resolutions, officers’ certificates and/or reaffirmation agreements
consistent with those delivered on the Closing Date under Section 4.02 (other
than changes to such legal opinions resulting from a change in law, change in
fact or change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent). No Lender shall be obligated to provide any Incremental
Term Loans or Additional Revolving Facilities, unless it so agrees.

(d) Upon each increase in the Revolving Credit Commitments (which for purposes
of this Section 2.25(d) shall be deemed to include any new revolving commitments
provided under an Incremental Amendment) pursuant to this Section 2.25, (i) each
Revolving Lender immediately prior to such increase

 

58



--------------------------------------------------------------------------------

will automatically and without further act be deemed to have assigned to each
Incremental Lender providing a portion of the Additional Revolving Facility
(each, an “Additional Revolving Facility Lender”), and each such Additional
Revolving Facility Lender will automatically and without further act be deemed
to have assumed (in the case of an increase to the Revolving Loans only), a
portion of such Revolving Lender’s participations hereunder in outstanding
Letters of Credit and Swing Line Loans such that, after giving effect to each
such deemed assignment and assumption of participations, the percentage of the
aggregate outstanding (A) participations hereunder in Letters of Credit and
(B) participations hereunder in Swing Line Loans held by each Revolving Lender
(including each such Additional Revolving Facility Lender) will equal the
percentage of the aggregate Revolving Credit Commitments of all Additional
Revolving Facility Lenders represented by such Additional Revolving Facility
Lender’s Revolving Credit Commitment and (ii) if, on the date of such increase,
there are any Revolving Loans under the applicable facility outstanding, such
Revolving Loans shall on or prior to the effectiveness of such Additional
Revolving Credit Facility be prepaid from the proceeds of additional Revolving
Loans made hereunder (reflecting such increase in Revolving Credit Commitments),
which prepayment shall be accompanied by accrued interest on the Revolving Loans
being prepaid and any costs incurred by any Lender in accordance with
Section 3.04. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

(e) The Administrative Agent is hereby irrevocably authorized to effect such
amendments to this Agreement as are required to effectuate the terms of any
Incremental Amendment to the extent such terms are permitted under this
Section 2.25. Notwithstanding the foregoing, each of the Administrative Agent
and the Collateral Agent shall have the right (but not the obligation) to seek
the advice or concurrence of the Required Lenders with respect to any matter
contemplated by this Section 2.25 and, if either the Administrative Agent or the
Collateral Agent seeks such advice or concurrence, it shall be permitted to
enter into such amendments with the Borrower in accordance with any instructions
actually received by such Required Lenders and shall also be entitled to refrain
from entering into such amendments with the Borrower unless and until it shall
have received such advice or concurrence if the Administrative Agent reasonably
determines that such concurrence is required under the terms of this Agreement;
provided, however, that whether or not there has been a request by the
Administrative Agent or the Collateral Agent for any such advice or concurrence,
all such amendments entered into with the Borrower by the Administrative Agent
or the Collateral Agent hereunder shall be binding and conclusive on the
Lenders.

(f) This Section 2.25 shall supersede any provisions in Section 2.24(a), 11.01
or 8.02 to the contrary.

Section 2.26. Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 8.02.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.01 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment

 

59



--------------------------------------------------------------------------------

of any amounts owing by such Defaulting Lender to the Administrative Agent
hereunder; second, to the payment on a pro rata basis of any amounts owing by
such Defaulting Lender to the LC Issuer or Swing Line Lender hereunder; third,
to Cash Collateralize the LC Issuer’s LC Exposure with respect to such
Defaulting Lender; fourth, as the Borrower may request (so long as no Default or
Unmatured Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the LC Issuer’s future LC Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the LC
Issuer or Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the LC Issuer or the Swing Line Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or
Unmatured Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its Pro Rata Share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and Obligations in respect of Letters of Credit owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or Obligations in respect of Letters of Credit owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
Letters of Credit and Swing Line Loans are held by the Lenders pro rata in
accordance with the Commitments hereunder without giving effect to clause
(iii) of this Section 2.26(a). Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.26(a) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Pro Rata Shares (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Commitment. Subject to Section 15.04, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(iv) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iii) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to such Defaulting Lender’s Swing Line Exposure (after giving
effect to any partial reallocation pursuant to clause (a)(iii) above) and
(y) second, Cash Collateralize such Defaulting Lender’s LC Exposure (after
giving effect to any partial reallocation pursuant to clause (a)(iii) above).

 

60



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the LC Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their Pro
Rata Shares (without giving effect to clause (a)(iii) of this Section 2.26),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided further that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender having been a Defaulting Lender.

ARTICLE 3

YIELD PROTECTION; TAXES

Section 3.01. Yield Protection. If, after the date of this Agreement (or, in the
case of any assignee, after the date it became a party to this Agreement), the
adoption of any law (including any CPA Change) or any governmental or
quasi-governmental rule, regulation, policy, guideline or directive (whether or
not having the force of law), or any change in the interpretation or
administration thereof by any governmental or quasi-governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender or applicable Lending
Installation or any LC Issuer with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:

(a) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation (other than reserves and assessments taken into account in
determining the interest rate applicable to Eurodollar Advances), or

(b) subject any Lender, any LC Issuer or the Administrative Agent to any taxes
(other than Taxes, taxes subject to indemnification under Section 3.05(c), taxes
described in parts (c) through (d) of the definition of Excluded Taxes or taxes
imposed on or measured by net income (however denominated) or that are franchise
taxes or branch profits taxes, in each case imposed as a result of a present or
former connection between such Lender, LC Issuer or the Administrative Agent and
the jurisdiction imposing such tax (other than connections arising from having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document)) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, or

(c) imposes any other condition the result of which is to increase the cost to
any Lender or any applicable Lending Installation or any LC Issuer of making,
funding or maintaining its Eurodollar Advances, or of issuing or participating
in Letters of Credit, or reduces any amount receivable by any Lender or any
applicable Lending Installation in connection with its Eurodollar Advances,
Letters of Credit or

 

61



--------------------------------------------------------------------------------

participations therein, or requires any Lender or any applicable Lending
Installation or any LC Issuer to make any payment calculated by reference to the
amount of Eurodollar Advances, Letters of Credit or participations therein held
or interest or LC Fees received by it, in each case by an amount deemed material
by such Lender or such LC Issuer as the case may be, and the result of any of
the foregoing is to increase the cost to such Lender or applicable Lending
Installation or such LC Issuer, as the case may be, of making or maintaining its
Eurodollar Advances or Commitment or of issuing or participating in Letters of
Credit or to reduce the return received by such Lender or applicable Lending
Installation or such LC Issuer, as the case may be, in connection with such
Eurodollar Advances, Commitment, Letters of Credit or participations therein,
then, within 30 days of written demand by such Lender or such LC Issuer, as the
case may be, the Borrower shall pay such Lender or such LC Issuer, as the case
may be, such additional amount or amounts as will compensate such Lender or such
LC Issuer, as the case may be, for such increased cost or reduction in amount
received. Notwithstanding the foregoing, except as set forth in Section 3.01(b),
this Section 3.01 shall not apply to any tax-related matters.

Section 3.02. Changes in Capital Adequacy Regulations. If a Lender or an LC
Issuer determines the amount of capital or liquidity required or expected to be
maintained by such Lender, any Lending Installation of such Lender or such LC
Issuer, or any corporation controlling such Lender or such LC Issuer is
increased as a result of a Change, then, within 30 days of written demand by
such Lender or such LC Issuer, the Borrower shall pay such Lender or such LC
Issuer the amount necessary to compensate for any shortfall in the rate of
return on the portion of such increased capital or liquidity which such Lender
or such LC Issuer determines is attributable to this Agreement, its Outstanding
Revolving Credit Exposure or its Commitment to make Loans and issue or
participate in Letters of Credit, as the case may be, hereunder (after taking
into account such Lender’s or such LC Issuer’s policies as to capital adequacy).
“Change” means (a) any change after the Closing Date in the Risk Based Capital
Guidelines, or (b) any adoption of or change in any other law (including any CPA
Change), governmental or quasi-governmental rule, regulation, policy, guideline,
interpretation, or directive (whether or not having the force of law) after the
Closing Date which affects the amount of capital or liquidity required or
expected to be maintained by any Lender or any LC Issuer or any Lending
Installation or any corporation controlling any Lender or any LC Issuer. “Risk
Based Capital Guidelines” means (a) the risk based capital guidelines in effect
in the United States on the Closing Date, including transition rules, and
(b) the corresponding capital regulations promulgated by regulatory authorities
outside the United States implementing the July 1988 report of the Basel
Committee on Banking Regulation and Supervisory Practices Entitled
“International Convergence of Capital Measurements and Capital Standards,”
including transition rules, and any amendments to such regulations adopted prior
to the Closing Date.

Section 3.03. Availability of Types of Advances. If any Lender determines that
maintenance of its Eurodollar Advances at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or if the Required Lenders determine that (a) deposits
of a type and maturity appropriate to match fund Eurodollar Advances are not
available or (b) the interest rate applicable to Eurodollar Advances does not
accurately reflect the cost of making or maintaining Eurodollar Advances, then
the Administrative Agent shall suspend the availability of Eurodollar Advances
and require any affected Eurodollar Advances to be repaid or converted to
Floating Rate Advances, subject to the payment of any funding indemnification
amounts required by Section 3.04.

Section 3.04. Funding Indemnification. If any payment of a Eurodollar Advance
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, or a Eurodollar
Advance is not made on the date specified by the Borrower for any reason other
than default by the Lenders, the Borrower will indemnify each Lender for any
loss or cost incurred by it resulting therefrom, including, without limitation,
any loss or cost in liquidating or employing deposits acquired to fund or
maintain such Eurodollar Advance.

 

62



--------------------------------------------------------------------------------

Section 3.05. Taxes.

(a) All payments by the Borrower to or for the account of any Lender, any LC
Issuer or the Administrative Agent hereunder or under any Note or Letter of
Credit Application shall be made free and clear of and without deduction for any
and all Taxes. If the Borrower shall be required by law to deduct or withhold
any Taxes from or in respect of any sum payable hereunder to any Lender, any LC
Issuer or the Administrative Agent, (i) the sum payable shall be increased as
necessary so that after making all required deductions or withholdings
(including deductions applicable to additional sums payable under this
Section 3.05) such Lender, such LC Issuer or the Administrative Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions or withholdings been made, (ii) the Borrower shall make such
deductions or withholdings, (iii) the Borrower shall pay the full amount
deducted or withheld to the relevant Governmental Entity in accordance with
applicable law and (iv) the Borrower shall furnish to the Administrative Agent
the original or a certified copy of a receipt evidencing payment thereof within
30 days after such payment is made.

(b) In addition, the Borrower hereby agrees to pay any present or future stamp
or documentary taxes and any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under any Loan Document or
from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any Loan Document (“Other Taxes”).

(c) The Borrower hereby agrees to indemnify the Administrative Agent, such LC
Issuer and each Lender for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed on amounts payable under
this Section 3.05) paid by the Administrative Agent, such LC Issuer or such
Lender as a result of its Commitment, any Loans made by it hereunder, or
otherwise in connection with its participation in this Agreement and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto. Payments due under this indemnification shall be made within 30
days of the date the Administrative Agent, such LC Issuer or such Lender makes
written demand therefor pursuant to Section 3.06. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or LC Issuer
or by the Administrative Agent, on its own behalf or on behalf of a Lender or LC
Issuer, shall be conclusive absent manifest error.

(d) Each Lender and LC Issuer that is not incorporated under the laws of the
United States of America, a state thereof or the District of Columbia (each a
“Non-U.S. Lender”) agrees that it will, on or before the date that it becomes
party to this Agreement, (i) deliver to the Borrower and the Administrative
Agent two duly completed copies of United States Internal Revenue Service Form
W-8BEN or W-8ECI, certifying in either case that such Non-U.S. Lender is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes and in the case of a
Non-U.S. Lender claiming the benefits of the exemption for portfolio interest
under Section 881(c) of the Code, a certificate to the effect that such Non-U.S.
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
is not a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code and is not a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, and (ii) deliver to the Borrower
and the Administrative Agent a United States Internal Revenue Form W-8 and
certify that it is entitled to an exemption from United States backup
withholding tax. Each Non-U.S. Lender further undertakes to deliver to each of
the Borrower and the Administrative Agent (x) renewals or additional copies of
such form (or any successor form) on or before the date that such form expires
or becomes obsolete or upon the reasonable request of the Borrower or the
Administrative Agent, and (y) after the occurrence of any event requiring a
change in the most recent forms so delivered by it, such additional forms or
amendments thereto. All forms or amendments described in the preceding sentence
shall certify that such Non-U.S. Lender is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes, unless an event (including without limitation any change in
treaty, law or regulation) has occurred prior to the date on which any such

 

63



--------------------------------------------------------------------------------

delivery would otherwise be required that renders all such forms inapplicable or
that would prevent such Non-U.S. Lender from duly completing and delivering any
such form or amendment with respect to it and such Non-U.S. Lender advises the
Borrower and the Administrative Agent that it is not capable of receiving
payments without any deduction or withholding of United States federal income
tax. For the avoidance of doubt, the failure to provide certification evidencing
a complete exemption from U.S. withholding taxes as required in this
Section 3.05(d) shall not prevent a Person from becoming a Non-U.S. Lender under
this Agreement (including for purposes of Section 12.03 in the case of a
transfer), but shall affect such Person’s entitlement to indemnification or
gross-up under this Section 3.05 as provided herein.

(e) Each Lender and LC Issuer that is incorporated under the laws of the United
States of America, a state thereof or the District of Columbia (each a “U.S.
Lender”) agrees that it will, on or before the date that it becomes a party to
this Agreement, deliver to the Borrower and the Administrative Agent two duly
completed copies of United States Internal Revenue Service Form W-9, certifying
that it is entitled to an exemption from United States backup withholding tax.
Each U.S. Lender further undertakes to deliver to each of the Borrower and the
Administrative Agent (x) renewals or additional copies of such form (or any
successor form) on or before the date that such form expires or becomes obsolete
or upon the reasonable request of the Borrower or the Administrative Agent, and
(y) after the occurrence of any event requiring a change in the most recent
forms so delivered by it, such additional forms or amendments thereto. All forms
or amendments described in the preceding sentence shall certify that such U.S.
Lender is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, unless an event
(including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
U.S. Lender from duly completing and delivering any such form or amendment with
respect to it and such U.S. Lender advises the Borrower and the Administrative
Agent that it is not capable of receiving payments without any deduction or
withholding of United States federal income tax.

(f) For any period during which a Lender or LC Issuer has failed to provide the
Borrower with an appropriate form pursuant to clause (d) or (e) of this
Section 3.05 (unless such failure is due to a change in treaty, law or
regulation, or any change in the interpretation or administration thereof by any
governmental authority, occurring subsequent to the date on which a form
originally was required to be provided), such Lender or LC Issuer shall not be
entitled to indemnification or gross-up under this Section 3.05 with respect to
Taxes imposed by the United States; provided that, should a Lender or LC Issuer
that is otherwise exempt from or subject to a reduced rate of withholding tax
become subject to Taxes because of its failure to deliver a form required under
clause (d) or (e) of this Section 3.05, the Borrower shall take such steps at
such Lender’s or LC Issuer’s expense as such Lender or LC Issuer shall
reasonably request to assist such Lender or LC Issuer to recover such Taxes.

(g) Any Lender or LC Issuer that is entitled to an exemption from or reduction
of withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate.

(h) If the U.S. Internal Revenue Service or any other Governmental Entity of the
United States or any other country or any political subdivision thereof asserts
a claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered or properly completed, because such Lender failed to notify the
Administrative Agent of a change in circumstances that rendered its exemption
from withholding ineffective, or for any other reason), such Lender shall
indemnify the Administrative Agent fully for all amounts paid, directly or

 

64



--------------------------------------------------------------------------------

indirectly, by the Administrative Agent as tax, withholding therefor, or
otherwise, including penalties and interest, and including taxes imposed by any
jurisdiction on amounts payable to the Administrative Agent under this
subsection, together with all costs and expenses related thereto (including
attorneys’ fees and time charges of attorneys for the Administrative Agent,
which attorneys may be employees of the Administrative Agent). The obligations
of the Lenders under this Section 3.05(h) shall survive the payment of the
Obligations and termination of this Agreement.

(i) In the case of an Administrative Agent, Lender or LC Issuer that would be
subject to withholding tax imposed by FATCA on payments made under this
Agreement or any other Loan Document if such Administrative Agent, Lender or LC
Issuer fails to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender, Administrative Agent or LC Issuer, as applicable,
shall provide such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower or Administrative Agent as may be
necessary for Borrower or Administrative Agent to comply with its obligations
under FATCA, to determine that such Administrative Agent, Lender or LC Issuer
has complied with such Administrative Agent’s, Lender’s or LC Issuer’s
obligations under FATCA, or to determine the amount to deduct and withhold from
any such payments.

(j) If a Lender or LC Issuer determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.05 it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section 3.05 with respect
to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Lender or LC Issuer and without interest (other
than any interest paid by the relevant Governmental Entity with respect to such
refund); provided that (i) the Borrower, upon the request of the Lender or LC
Issuer, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Entity) to the Lender or LC Issuer in the event the Lender or LC Issuer is
required to repay such refund to such Governmental Entity and (ii) nothing
herein contained shall interfere with the right of a Lender or LC Issuer to
arrange its tax affairs in whatever manner it thinks fit nor oblige any Lender
or LC Issuer to claim any tax refund or to make available its tax returns or
disclose any information relating to its tax affairs or any computations in
respect thereof or require any Lender or LC Issuer to do anything that would
prejudice its ability to benefit from any other refunds, credits, reliefs,
remissions or repayments to which it may be entitled.

Section 3.06. Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation to
reduce any liability of the Borrower to such Lender under Sections 3.01, 3.02
and 3.05 or to avoid the unavailability of Eurodollar Advances under
Section 3.03, so long as such designation is not, in the commercially reasonable
judgment of such Lender, materially disadvantageous to such Lender. Each Lender
shall deliver a written statement of such Lender to the Borrower (with a copy to
the Administrative Agent) as to the amount due, if any, under Section 3.01,
3.02, 3.04 or 3.05. Such written statement shall set forth in reasonable detail
the calculations upon which such Lender determined such amount and shall be
final, conclusive and binding on the Borrower in the absence of manifest error.
Determination of amounts payable under Section 3.01, 3.02, 3.04 or 3.05 in
connection with a Eurodollar Advance shall be calculated as though each Lender
funded its Eurodollar Advance through the purchase of a deposit of the type and
maturity corresponding to the deposit used as a reference in determining the
Eurodollar Rate applicable to such Loan, whether in fact that is the case or
not. Unless otherwise provided herein, the amount specified in the written
statement of any Lender shall be payable on demand after receipt by the Borrower
of such written statement. The Borrower shall not be required to indemnify any
Lender pursuant to Section 3.01, 3.02, 3.04 or 3.05 for any amounts paid or
losses incurred by such Lender as to which such Lender has not made demand
hereunder within 120 days after the date such Lender has actual knowledge of
such amounts or losses and their applicability to the lending transactions
contemplated hereby. The obligations of the Borrower under Section 3.01, 3.02,
3.04 or 3.05 shall survive payment of the Obligations and termination of this
Agreement.

 

65



--------------------------------------------------------------------------------

Section 3.07. Inability to Determine Rates; Replacement of LIBOR.

(a) If in connection with any request for a Eurodollar Rate Advance or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that:

(A) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Advance, or

(B) (x) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Advance or in connection with an existing or proposed Floating
Rate Advance and (y) the circumstances described in Section 3.07(c)(i) do not
apply (in each case with respect to this clause (i), “Impacted Loans”), or

(ii) the Administrative Agent or the Required Lenders determine that for any
reason the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Advance does not adequately and fairly reflect the cost
to such Lenders of funding such Eurodollar Rate Advance, the Administrative
Agent will promptly so notify the Borrower and each Lender.

Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Advances shall be suspended, (to the extent of the affected Eurodollar Rate
Advances or Interest Periods), and (y) in the event of a determination described
in the preceding sentence with respect to the Eurodollar Rate component of the
Alternate Base Rate, the utilization of the Eurodollar Rate component in
determining the Alternate Base Rate shall be suspended, in each case until the
Administrative Agent (or, in the case of a determination by the Required Lenders
described in clause (ii) of Section 3.07(a), until the Administrative Agent upon
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a borrowing of,
conversion to or continuation of Eurodollar Rate Advances (to the extent of the
affected Eurodollar Rate Advances or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a borrowing of Floating
Rate Advances in the amount specified therein.

(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (i) of Section 3.07(a), the Administrative
Agent, in consultation with the Borrower, may establish an alternative interest
rate for the Impacted Loans, in which case, such alternative rate of interest
shall apply with respect to the Impacted Loans until (i) the Administrative
Agent revokes the notice delivered with respect to the Impacted Loans under
clause (i) of the first sentence of Section 3.07(a), (ii) the Administrative
Agent or the Required Lenders notify the Administrative Agent and the Borrower
that such alternative interest rate does not adequately and fairly reflect the
cost to such Lenders of funding the Impacted Loans, or (iii) any Lender
determines that any Law has made it unlawful, or that any Governmental Entity
has asserted that it is unlawful, for such Lender or its applicable Lending
Installation to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Entity has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Administrative Agent and the Borrower written notice thereof.

 

66



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
Borrower) that the Borrower or Required Lenders (as applicable) have determined,
that:

(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii) the administrator of the LIBOR Screen Rate or a Governmental Entity having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice , as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrower unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Advances shall be suspended, (to the extent of the affected
Eurodollar Advances or Interest Periods), and (y) the Eurodollar Rate component
shall no longer be utilized in determining the Alternate Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Advances (to the extent of the
affected Eurodollar Advances or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Credit Extension
comprising Floating Rate Advance (subject to the foregoing clause (y)) in the
amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

Section 3.08. Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Entity has asserted that it is unlawful, for
any Lender or its applicable Lending Installation to make, maintain or fund
Loans whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Entity has imposed material restrictions on the authority of such
Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, upon notice thereof by such Lender to the Borrower
(through the

 

67



--------------------------------------------------------------------------------

Administrative Agent), (a) any obligation of such Lender to make or continue
Eurodollar Advances or to convert Floating Rate Advances to Eurodollar Advances
shall be suspended, and (b) if such notice asserts the illegality of such Lender
making or maintaining Floating Rate Advances the interest rate on which is
determined by reference to the Eurodollar Rate component of the Alternate Base
Rate, the interest rate on which Floating Rate Advances of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Alternate Base Rate,
in each case until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (i) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), convert all Eurodollar
Rate Advances of such Lender to Floating Rate Advances (the interest rate on
which Floating Rate Advances of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Alternate Base Rate), either on the last day of
the Interest Period therefor, if such Lender may lawfully continue to maintain
such Eurodollar Rate Advances to such day, or immediately, if such Lender may
not lawfully continue to maintain such Eurodollar Rate Advances and (ii) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Alternate Base Rate applicable to such
Lender without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such conversion, the Borrower shall also pay accrued
interest on the amount so converted.

ARTICLE 4

CONDITIONS PRECEDENT

Section 4.01. Conditions to Initial Credit Extension. The obligation of each
Lender to fund the initial Credit Extension requested to be made by it shall be
subject to the prior or concurrent satisfaction of each of the conditions
precedent set forth in this Section 4.01:

(a) Each Loan Party, each Lender, the Administrative Agent and the Collateral
Agent shall each have executed and delivered to the Administrative Agent each of
the Loan Documents to which it is a party.

(b) Liens creating a first (subject only to Permitted Liens) priority security
interest in the Collateral shall have been perfected or documents required to
perfect such security interest shall have been delivered to the Administrative
Agent or arrangements have been made with respect thereto satisfactory to the
Administrative Agent.

(c) The Administrative Agent shall have received such corporate records,
officer’s certificates and other instruments as are customary for transactions
of this type or as it may reasonably request, all in form and substance
reasonably satisfactory to the Administrative Agent.

(d) The Administrative Agent shall have received all documentation and other
information reasonably requested by each Lender that is required for compliance
with the Act or other “know your customer” and anti-money laundering rules and
regulations (which requested information shall have been received three Business
Days in advance of the Closing Date to the extent requested by the Lenders at
least 10 Business Days prior to the Closing Date), including a Beneficial
Ownership Certification to the extent required by the Beneficial Ownership
Regulation.

(e) Since December 31, 2018, no change or event shall have occurred and no
circumstances shall exist which have had, or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

68



--------------------------------------------------------------------------------

(f) On the Closing Date (i) all representations and warranties in the Loan
Documents are true and correct in all material respects after giving effect to
the substantially contemporaneous consummation of the transactions contemplated
hereby on the Closing Date, (ii) after giving effect to the Credit Extensions
and other substantially contemporaneous transactions consummated on the Closing
Date, no Default or Unmatured Default has occurred and is continuing, and
(iii) the Administrative Agent shall have received a satisfactory certificate to
such effect dated the Closing Date and signed by a Financial Officer of the
Borrower.

(g) The Administrative Agent shall have received satisfactory evidence that
substantially simultaneously with any Credit Extensions made on the Closing Date
all Existing Debt shall have been repaid in full or be deemed to be Obligations
under this Agreement.

(h) The Lenders, the Administrative Agent and the Arrangers shall have received
all fees and expenses (including the reasonable fees and expenses of one special
counsel (including any one local counsel) for the Administrative Agent) required
to be paid, and all reasonable and documented out-of-pocket expenses for which
invoices have been presented, at least two Business Days prior to the Closing
Date.

(i) The Administrative Agent shall have received satisfactory evidence that the
Borrower has entered into the definitive documentation with respect to the
Second Lien Credit Agreement.

(j) Any Notes requested by a Lender pursuant to Section 2.16 shall have been
issued by the Borrower payable to the order of each such requesting Lender.

(k) The Administrative Agent shall have received such legal opinions as are
customary for transactions of this type or as it may reasonably request, all in
form and substance reasonably satisfactory to the Administrative Agent.

(l) The Administrative Agent and the Second Lien Administrative Agent shall have
entered into the First Lien/Second Lien Intercreditor Agreement.

(m) The Administrative Agent shall have received a solvency certificate in the
form of Exhibit G, dated the Closing Date and signed by the Chief Financial
Officer of the Borrower.

Section 4.02. Each Subsequent Credit Extension. The Lenders shall not be
required to make any Credit Extension (except as otherwise set forth in
Section 2.07 with respect to Revolving Loans for the purpose of repaying Swing
Line Loans) after the Closing Date unless on the applicable Credit Extension
Date:

(a) There exists no Default or Unmatured Default.

(b) The representations and warranties contained in Article 5 are true and
correct as of such Credit Extension Date in all material respects except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct on and as of such earlier date.

Each Borrowing Notice, Swing Line Borrowing Notice, or request for issuance of a
Letter of Credit, as the case may be, with respect to each such Credit Extension
shall constitute a representation and warranty by the Borrower that the
conditions contained in Sections 4.02(a) and (b) have been satisfied.

 

69



--------------------------------------------------------------------------------

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

Section 5.01. Existence and Standing. Each of the Borrower and its Material
Domestic Subsidiaries is a corporation, partnership, trust or limited liability
company duly and properly incorporated or organized, as the case may be, and
validly existing, duly qualified or licensed to do business and (to the extent
such concept applies to such entity) in good standing under the laws of its
jurisdiction of incorporation or organization and has all requisite authority to
conduct its business in each jurisdiction in which its business is conducted in
each case (other than as to the valid existence of the Borrower), except where,
individually or in the aggregate, the failure to exist, qualify, be licensed or
be in good standing or have such power and authority could not reasonably be
expected to result in a Material Adverse Effect.

Section 5.02. Authorization and Validity. Each of the Loan Parties has the power
and authority and legal right to execute and deliver the Loan Documents to which
it is a party and to perform its obligations thereunder. The execution and
delivery by each of the Loan Parties of the Loan Documents to which it is a
party and the performance of its obligations thereunder have been duly
authorized by proper corporate or other organizational proceedings, and the Loan
Documents to which each such Loan Party is a party constitute legal, valid and
binding obligations of such Loan Party enforceable against such Loan Party in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally or by general equitable principles.

Section 5.03. No Conflict; Government Consent. Neither the execution and
delivery by any Loan Party of the Loan Documents to which it is a party, nor the
consummation of the transactions therein contemplated, nor compliance with the
provisions thereof will violate (a) any applicable law, rule, regulation,
ruling, order, writ, judgment, injunction, decree or award binding on the
Borrower or any of its Subsidiaries or any Property of such Person or (b) the
Borrower’s or any Material Domestic Subsidiary’s articles or certificate of
incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by laws, or operating or other management
agreement, or substantially equivalent governing document, as the case may be,
or (c) the provisions of any note, bond, mortgage, deed of trust, license, lease
indenture, instrument, agreement or other obligation (each a “Contract”) to
which the Borrower or any Subsidiary is a party or is subject, or by which it,
or its Property, is bound, or conflict with, result in a breach of any provision
thereof or constitute a default thereunder (or result in an event which, with
notice or lapse of time or both, would constitute a default thereunder), or
result in the termination of, or accelerate the performance required by, or
result in a right of termination or acceleration of, or (except for the Liens
created by the Loan Documents and Permitted Liens) result in, or require, the
creation or imposition of any Lien in, of or on the Property of the Borrower or
any of its Subsidiaries pursuant to the terms of any such note, bond, mortgage,
deed of trust, license, lease indenture, instrument, agreement or other
obligation, except with respect to clause (a) or (c), to the extent,
individually or in the aggregate, that such violation, conflict, breach, default
or creation or imposition of any lien could not reasonably be expect to result
in a Material Adverse Effect. No order, consent, adjudication, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, or other action in respect of any governmental or public
body or authority, or any subdivision thereof, which has not been obtained by
the Borrower or any of its Material Domestic Subsidiaries, is required to be
obtained by the Borrower or any of its Material Domestic Subsidiaries in
connection with the execution and delivery of the Loan Documents, the borrowings
under this Agreement, the payment and performance by the Borrower of the
Obligations or the legality, validity, binding effect or enforceability of any
of the Loan Documents.

 

70



--------------------------------------------------------------------------------

Section 5.04. Financial Statements. The consolidated financial statements of the
Borrower and its Subsidiaries heretofore delivered to the Lenders as of and for
the fiscal year ended December 31, 2018 and the fiscal quarter ended March 31,
2019 were prepared in accordance with generally accepted accounting principles
in effect on the date such statements were prepared and fairly present in all
material respects the consolidated financial condition and operations of the
Borrower and its Subsidiaries at such dates and the consolidated results of
their operations for the periods then ended.

Section 5.05. Material Adverse Change. Since December 31, 2018 no change or
event has occurred and no circumstance, event or circumstance exists which has
had, or would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.

Section 5.06. Taxes. The Borrower and its Subsidiaries have filed or caused to
be filed all United States federal tax returns and all other material tax
returns and reports required to be filed and have paid or caused to be paid all
taxes due pursuant to said returns or pursuant to any assessment received by
such Persons, except such taxes, if any, which are not overdue by more than 30
days or that (a) are being contested in good faith and as to which adequate
reserves have been provided in accordance with GAAP or (b) the non-payment of
which could not reasonably be expected to have a Material Adverse Effect.

Section 5.07. Litigation. Except as disclosed in the Borrower’s public filings
made with the SEC prior to the Closing Date, there is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their senior officers, threatened against or affecting
the Borrower or any of its Subsidiaries which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. Neither the
Borrower nor any of its Subsidiaries is subject to any order, judgment or decree
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

Section 5.08. Subsidiaries; Capital Stock; Loan Parties. As of the Closing Date,
no Loan Party has any Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 5.08, and all of the outstanding Capital Stock in such
Subsidiaries has been validly issued, is fully paid and non-assessable and is
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.08 free
and clear of all Liens except Permitted Liens. As of the Closing Date, no Loan
Party has equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.08. Set forth on Part (c) of
Schedule 5.08 is a complete and accurate list of all Loan Parties, showing as of
the Closing Date (as to each Loan Party) the jurisdiction of its incorporation,
the address of its principal place of business and its U.S. taxpayer
identification number or, in the case of any non-U.S. Loan Party that does not
have a U.S. taxpayer identification number, its unique identification number
issued to it by the jurisdiction of its incorporation. As of the Closing Date,
the copy of the charter of each Loan Party and each amendment thereto provided
pursuant to Section 4.01(c) is a true and correct copy of each such document,
each of which is valid and in full force and effect.

Section 5.09. ERISA; Labor Matters.

(a) No Reportable Event has occurred with respect to any Single Employer Plan
that could reasonably be expected to have a Material Adverse Effect. Neither the
Borrower, any of its Subsidiaries nor any other member of the Controlled Group
has withdrawn from any Multiemployer Plan or has incurred or reasonably expects
to incur any liability (other than that which could not reasonably be expected
to have a Material Adverse Effect) as a result of a complete or partial
withdrawal. No ERISA Event with respect to any Single Employer Plan has occurred
or is reasonably expected to occur that could reasonably be expected to have a
Material Adverse Effect.

 

71



--------------------------------------------------------------------------------

(b) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) the Borrower and each of its
Subsidiaries and other members of the Controlled Group has made all required
contributions to each Plan in accordance with its terms; (ii) there is not now,
nor do any circumstances exist that are likely to give rise to any requirement
for the posting of security with respect to a Plan or the imposition of any
material liability or material lien on the assets of the Borrower or any of its
Subsidiaries or other members of the Controlled Group under ERISA or the Code in
respect of any Plan, and no liability (other than for premiums to the PBGC)
under Title IV of ERISA or under Section 412 or 4971 of the Code has been or is
reasonably expected to be incurred by the Borrower or any of its Subsidiaries or
other members of the Controlled Group; and (iii) there are no pending or, to the
knowledge of the Borrower, threatened claims (other than claims for benefits in
the ordinary course), lawsuits or arbitrations which have been asserted or
instituted against the Plans or the assets of any of the trusts under any of the
Plans.

(c) None of the Borrower, any of its Subsidiaries or any member of the
Controlled Group participates in, or is required to contribute to, any
“multiemployer plan” (within the meaning of Section 3(37) of ERISA) (a
“Multiemployer Plan”).

(d) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, with respect to any employee benefit
plan, program, policy, arrangement or agreement maintained or contributed to by
the Borrower or any of its Subsidiaries with respect to employees employed
outside the United States (a “Foreign Plan”), (i) each Foreign Plan required to
be registered has been registered and has been maintained in good standing with
applicable regulatory authorities; and (ii) all Foreign Plans that are required
to be funded are funded in accordance with applicable Laws, and with respect to
all other Foreign Plans, adequate reserves therefore have been established on
the accounting statements of the Borrower or its applicable Subsidiary.

Section 5.10. Accuracy of Information.

(a) As of the Closing Date, no information, exhibit or report (as modified or
supplemented by other information so furnished) furnished by the Borrower or any
of its Subsidiaries to the Administrative Agent or to any Lender (other than
projections and other forward looking information and information of a general
economic or industry specific nature) in connection with the negotiation of, or
compliance with, the Loan Documents contained any material misstatement of fact
or omitted to state a material fact or any fact necessary to make the statements
contained therein not misleading.

(b) As of the Closing Date, any projections and other financial estimates and
forecasts furnished by the Borrower to the Administrative Agent or to any Lender
on or prior to the Closing Date in connection with the negotiation of, or
compliance with, this Agreement were based on good faith estimates and
assumptions believed by the Borrower to be reasonable at the time made, it being
recognized by the Lenders that such projections as to future events are not to
be viewed as facts and that actual results during the period or periods covered
by any such projections may differ from the projected results.

Section 5.11. Regulation U. Margin stock (as defined in Regulation U)
constitutes less than 25% of the value of those assets of the Borrower and its
Subsidiaries which are subject to any limitation on sale, pledge, or other
restriction hereunder.

Section 5.12. Compliance With Laws. Except as disclosed in the Borrower’s public
filings made with the SEC prior to the Closing Date, the Borrower and its
Subsidiaries have complied with all applicable Laws of any Governmental Entity
having jurisdiction over the conduct of their respective businesses or the
ownership of their respective Property, except for any failure to comply with
any of the foregoing which could not reasonably be expected to have a Material
Adverse Effect.

 

72



--------------------------------------------------------------------------------

Section 5.13. Ownership of Properties. Except as set forth on Schedule 5.13, the
Borrower and its Subsidiaries have good and marketable title to or valid
leasehold interests in, free of all Liens other than Permitted Liens, all of the
Property and assets reflected in the Borrower’s most recent consolidated
financial statements provided to the Administrative Agent as owned by the
Borrower and its Subsidiaries, in each case except to the extent that the
failure to possess such title or interests could not reasonably be expected to
have a Material Adverse Effect.

Section 5.14. Plan Assets; Prohibited Transactions. Neither the Borrower nor any
of its Subsidiaries is an entity deemed to hold “plan assets” within the meaning
of 29 C.F.R. § 2510.3-101 of an employee benefit plan (as defined in
Section 3(3) of ERISA) which is subject to Title I of ERISA or any plan (within
the meaning of Section 4975 of the Code), and neither the execution of this
Agreement nor the making of the Loans or Letters of Credit hereunder gives rise
to a prohibited transaction within the meaning of Section 406 of ERISA or
Section 4975 of the Code.

Section 5.15. Environmental Matters. Except for those matters that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (a) each of the Borrower and its Subsidiaries is and has been in
compliance with all applicable Environmental Laws, and neither the Borrower nor
any of its Subsidiaries is in violation of, has any liability under, or has
assumed the liability of any other Person under any Environmental Law or with
respect to Hazardous Materials, (b) each of the Borrower and its Subsidiaries
validly possesses and is in compliance with all Permits required under
Environmental Laws to conduct its business as presently conducted, and all such
Permits are valid and in good standing, (c) there are no claims relating to
Environmental Laws or Hazardous Materials, pending or, to the knowledge of the
Borrower or any of its Subsidiaries, threatened against the Borrower or any of
its Subsidiaries and (d) none of the Borrower or any of its Subsidiaries or any
of their respective predecessors has released, used, handled, or managed any
Hazardous Materials in a manner that would reasonably be expected to result in
any claim or liability relating to Environmental Laws against the Borrower or
any of its Subsidiaries.

Section 5.16. Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

Section 5.17. Sanctions and Anti-Corruption Laws.

(a) Neither the Borrower, nor any of its Subsidiaries, nor, to the knowledge of
the Borrower and its Subsidiaries, any director, officer, employee, agent or
affiliate thereof, is an individual or entity that is, or is owned or controlled
by one or more individuals or entities that are (i) currently the subject or
target of any Sanctions, (ii) included on OFAC’s List of Specially Designated
Nationals and Blocked Persons or HMT’s Consolidated List of Financial Sanctions
Targets and the Investment Ban List, or any similar list administered by the
United States government, the United National Security Council, the European
Union or HMT or (iii) located, organized or resident in a Designated
Jurisdiction. The Borrower, its Subsidiaries, and, to the knowledge of the
Borrower and its Subsidiaries, their directors, officers, employees, agents and
affiliates are in compliance in all material respects with applicable Sanctions
and anti-money laundering laws and regulations, and the Borrower and its
Subsidiaries have instituted and maintain policies and procedures designed to
promote and achieve compliance with such laws and regulations.

(b) The Borrower and its Subsidiaries have conducted their businesses in
compliance in all material respects with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions that are applicable to the
Borrower or its Subsidiaries, and the Borrower and its Subsidiaries have
instituted and maintain policies and procedures designed to promote and achieve
compliance with such laws.

 

73



--------------------------------------------------------------------------------

Section 5.18. Intellectual Property. As of the Closing Date,

(a) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) the Borrower and each of its
Subsidiaries own, free of all encumbrances except Permitted Liens, or have the
valid right to use all the Intellectual Property used or held for use in, or
necessary to, the conduct of their respective businesses as currently conducted
and (ii) the conduct of the business of the Borrower and each of its
Subsidiaries as currently conducted does not infringe, misappropriate or
otherwise violate any Intellectual Property rights of any third party. Except as
would not reasonably be expected to have a Material Adverse Effect, there is no
claim, demand, investigation, suit or proceeding pending, or to the knowledge of
the Borrower, threatened, against the Borrower or any of its Subsidiaries
(i) based upon, or challenging or seeking to deny or restrict, the rights of the
Borrower or any of its Subsidiaries in any Intellectual Property owned by or
licensed to it (including by way of any opposition, cancellation or interference
proceeding or similar action challenging the validity or ownership of such
Intellectual Property) or (ii) alleging that their respective use of any
Intellectual Property or the conduct of their respective businesses infringes,
misappropriates or otherwise violates the Intellectual Property rights of any
third party. Except as would not reasonably be expected to have a Material
Adverse Effect, to the knowledge of the Borrower, no third parties are
infringing the Intellectual Property rights of the Borrower or any of its
Subsidiaries.

(b) All material registered trademarks (including the MoneyGram® registered
trademark), service marks, patents, copyrights and applications for the
foregoing, in each case owned by the Borrower or any of its Subsidiaries and
material to the business of the Borrower and its Subsidiaries, taken as a whole
(collectively, the “Material Registered IP”), have been duly registered or
applied for with the U.S. Patent and Trademark Office, United States Copyright
Office, and their foreign equivalents, as applicable, and no such Material
Registered IP as has been adjudged to be invalid or unenforceable in whole or in
part.

Section 5.19. Collateral. As of the Closing Date, the Collateral Documents are
effective to create (to the extent described therein), in favor of and for the
ratable benefit of the Secured Parties, a legal, valid and enforceable security
interest in the Collateral described therein, except as may be limited by
applicable domestic or foreign bankruptcy, insolvency, fraudulent transfer,
reorganization, receivership, moratorium and other similar laws of general
applicability relating to or affecting creditors’ rights generally and general
equitable principles (whether considered in a proceeding in equity or at law).
When the actions specified in each Collateral Document have been duly taken, the
security interests granted pursuant thereto shall constitute (to the extent
described therein) a perfected security interest (subject only to Permitted
Liens) in all right, title and interest of each pledgor party thereto in the
Collateral described therein with respect to such pledgor if and to the extent
perfection can be achieved by taking such actions.

Section 5.20. Revolver Drawings. As of the date of any Credit Extension that is
a Revolving Loan or a Swing Line Loan, both before and after giving effect to
such Credit Extension on a pro forma basis giving effect only to (a) such Credit
Extension, (b) any such other Credit Extensions after the date the Borrower
delivered to the Administrative Agent the internally prepared consolidated
balance sheet of the Borrower for the most recently ended calendar month and
(c) any principal repayments of Revolving Loans and Swing Line Loans made after
the last day of the most recently ended calendar month, the Excess Cash Balance
is $0.

Section 5.21. Solvency. As of the Closing Date, the Borrower and its
Subsidiaries, on a consolidated basis, are Solvent.

Section 5.22. Beneficial Ownership Certification. As of the Closing Date, the
information included in the Beneficial Ownership Certification, if applicable,
is true and correct in all respects.

 

74



--------------------------------------------------------------------------------

ARTICLE 6

COVENANTS

During the term of this Agreement (or, in the case of Section 6.22, prior to the
Revolver Termination Date), unless the Required Lenders shall otherwise consent
in writing (or, in the case of (x) Section 6.22, unless the Majority Revolving
Credit Facility Lenders shall otherwise consent in writing or (y) Section 6.27,
unless the Required Term Lenders shall otherwise consent in writing):

Section 6.01. Financial Reporting. The Borrower will maintain, for itself and
each Subsidiary, a system of accounting established and administered in
accordance with generally accepted accounting principles, and will furnish to
the Administrative Agent for further distribution to the Lenders the following:

(a) within 90 days after the close of each fiscal year of the Borrower, an audit
report certified by independent certified public accountants of recognized
national standing (which in each case shall be without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit), prepared in accordance with GAAP on a consolidated and
consolidating basis (consolidating statements need not be certified by such
accountants) for the Borrower and its Subsidiaries, including balance sheets as
of the end of such period, related profit and loss and reconciliation of surplus
statements, and a statement of cash flows on a consolidated and consolidating
basis, accompanied by any final management letter prepared by said accountants
to the Borrower;

(b) within 45 days after the close of the first three quarterly periods of each
of the Borrower’s fiscal years (commencing with the first fiscal quarter ending
after the Closing Date), for the Borrower and its Subsidiaries, consolidated and
consolidating unaudited balance sheets as at the close of each such period,
consolidated and consolidating profit and loss and reconciliation of surplus
statements and a consolidated and consolidating statement of cash flows for the
period from the beginning of such fiscal year to the end of such quarter,
certified by a Financial Officer of the Borrower as in each case fairly
presenting, in all material respects, the consolidated financial condition of
the Borrower and its consolidated Subsidiaries (subject to normal year-end
adjustments and the absence of footnotes) and having been prepared in reasonable
detail;

(c) [Reserved];

(d) together with the financial statements required under Sections 6.01(a) and
(b), a Compliance Certificate showing the calculations necessary to determine
compliance with this Agreement (including, for fiscal periods (x) ending prior
to the Revolver Termination Date, Sections 6.22(a), 6.22(b) and 6.22(d) and
(y) ending prior to the Term Loan Maturity Date, Section 6.27) and stating that
no Default or Unmatured Default exists, or if any Default or Unmatured Default
exists, stating the nature and status thereof;

(e) within 60 days after the commencement of each fiscal year of the Borrower
and its Subsidiaries, a financial forecast of the Borrower and its Subsidiaries
for such fiscal year;

(f) within 270 days after the close of each fiscal year, a statement of the
Unfunded Liabilities of each Single Employer Plan, certified as correct by an
actuary enrolled under ERISA;

(g) within 30 Business Days after the Borrower knows that any Reportable Event
has occurred with respect to any Single Employer Plan, a statement, signed by a
Financial Officer of the Borrower describing said Reportable Event and the
action which the Borrower or any Affiliate of the Borrower proposes to take with
respect thereto;

 

75



--------------------------------------------------------------------------------

(h) promptly (and in any event within 10 Business Days) following the occurrence
of the following events, copies of (i) any amendments, supplements or other
modifications to the Second Priority Debt Documents (as defined in the First
Lien/Second Lien Intercreditor Agreement) and (ii) any new Second Priority Debt
Documents (as defined in the First Lien/Second Lien Intercreditor Agreement);

(i) as soon as possible and in any event on the later of (i) 30 days following
the occurrence of the following events or (ii) the first date required for
delivery of the financial statements pursuant to Section 6.01(a) or 6.01(b)
after the occurrence of the following events, written notice of the creation,
establishment or acquisition of any Subsidiary or the issuance by or to the
Borrower or any of its Subsidiaries of any Capital Stock; and

(j) promptly following any request therefor, (i) such other information
regarding the business, financial or corporate affairs of the Borrower and its
Subsidiaries as the Administrative Agent or any Lender may from time to time
reasonably request, and (ii) all documentation and other information reasonably
requested by the Administrative Agent or any Lender that is required for
compliance with the Act or other “know your customer” and anti-money laundering
rules and regulations, including the Beneficial Ownership Regulation.

Information required to be delivered pursuant to this Section 6.01 shall be
deemed to have been delivered if such information, or one or more annual,
quarterly or current reports containing such information, shall have been posted
by the Administrative Agent on an IntraLinks or similar site to which the
Lenders have been granted access or such reports shall be available on the
website of the SEC at http://www.sec.gov or on the website of the Borrower at
http://www.moneygram.com and, except in the case of quarterly and annual
financial statements under Section 6.01(a) and Section 6.01(b), the Borrower has
given notice that such reports are so available. Information required to be
delivered pursuant to this Section may also be delivered by electronic
communications pursuant to procedures approved by the Administrative Agent. If
any information which is required to be furnished to the Lenders under this
Section 6.01 is required by law or regulation to be filed by the Borrower or the
Borrower with a government body on an earlier date, then the information
required hereunder shall be furnished to the Lenders at such earlier date (which
delivery may be by electronic communication including fax or email and shall be
deemed to be an original authentic counterpart thereof for all purposes).

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the LC Issuers materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the LC Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 9.09); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

 

76



--------------------------------------------------------------------------------

Section 6.02. Use of Proceeds.

(a) The Borrower will, and will cause each Subsidiary to, use the proceeds of
the Credit Extensions for general corporate purposes, including the repayment or
refinancing of the Existing Debt, making Restricted Payments (including, without
limitation, the repurchase of Capital Stock of the Borrower) and the payment of
the costs, fees and expenses of the Transactions and acquisitions permitted
hereunder. Neither the Borrower, nor any of its Subsidiaries will use any of the
proceeds of the Advances to purchase or carry any “margin stock” (as defined in
Regulation U) in violation of Regulation U.

(b)

(i) Neither the Borrower nor any of its Subsidiaries will, directly, or to the
Borrower’s or its Subsidiaries’ knowledge, indirectly, use the proceeds of any
Credit Extension, or lend, contribute or otherwise make available such proceeds
to any Subsidiary, joint venture partner or other individual or entity, to fund
any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions (except to the extent permitted for a Person required to comply with
the Sanctions), or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent, letter of credit
issuer, swing line lender, or otherwise) of Sanctions.

(ii) Neither the Borrower nor any of its Subsidiaries will, directly, or to the
Borrower’s or its Subsidiaries’ knowledge, indirectly, use the proceeds of any
Credit Extension for any purpose which would breach the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, or other similar
anti-corruption legislation in any other jurisdiction applicable to the Borrower
or its Subsidiaries.

Section 6.03. Notices. The Borrower will promptly notify the Administrative
Agent of:

(a) the occurrence of any Default or Unmatured Default;

(b) [Reserved]; and

(c) any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a contractual obligation of the Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Borrower or any Subsidiary and any Governmental Entity; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary.

Each notice pursuant to Section 6.03 shall be accompanied by a statement of an
Authorized Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.

Section 6.04. Conduct of Business. The Borrower will, and will cause each
Subsidiary to, carry on and conduct its business in the financial or payment
services industry or the support thereof and do all things necessary to remain
duly incorporated or organized, validly existing and (to the extent such concept
applies to such entity) in good standing as a domestic corporation, partnership
or limited liability company in its jurisdiction of incorporation or
organization, as the case may be, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted
except as permitted by Sections 6.15 and 6.16 or where the failure to maintain
such authority could not reasonably be expected to have a Material Adverse
Effect.

 

77



--------------------------------------------------------------------------------

Section 6.05. Payment of Obligations. The Borrower will, and will cause each
Subsidiary to, pay and discharge as the same shall become due and payable, all
its obligations and liabilities, including all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless
(i) the same are being contested in good faith by appropriate proceedings
diligently conducted and adequate reserves in accordance with GAAP are being
maintained by the Borrower or such Subsidiary or (ii) the failure to pay any
such taxes or other amounts could not reasonably be expected to have a Material
Adverse Effect.

Section 6.06. Insurance. The Borrower will maintain or cause to be maintained,
with financially sound and reputable insurers, insurance on all its Property as
may customarily be carried or maintained under similar circumstances by Persons
of established reputation engaged in similar businesses of similar sizes, in
each case in such amounts (giving effect to self-insurance), with such
deductibles, covering such risks and otherwise on such terms and conditions as
shall be customary for such Persons. The Borrower will furnish to any Lender
upon request full information as to the insurance carried (but no more often
than once per year absent a Default).

Section 6.07. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject including,
without limitation, all Environmental Laws, the noncompliance with which could
reasonably be expected to have a Material Adverse Effect.

Section 6.08. Maintenance of Properties. The Borrower will, and will cause each
of its Subsidiaries to, do all things necessary to maintain, preserve, protect
and keep its Property in good repair, working order and condition (other than
wear and tear occurring in the ordinary course of business, routine obsolescence
and casualty or condemnation), and from time to time make or cause to be made,
all necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be properly conducted at all times, in
each case, except to the extent such non-compliance could not reasonably be
expected to have a Material Adverse Effect.

Section 6.09. Inspection. The Borrower will, and will cause each of its
Subsidiaries to, keep adequate books of record and accounts to allow preparation
of financial statements in accordance with GAAP and permit the Administrative
Agent and the Lenders, by their respective representatives and agents, to
inspect any of the Property, books and financial records of the Borrower and
each of its Subsidiaries, to examine and make copies of the books of accounts
and other financial records of the Borrower and each of its Subsidiaries, and to
discuss the affairs, finances and accounts of the Borrower and each of its
Subsidiaries with, and to be advised as to the same by, their respective
officers at such reasonable times and intervals as the Administrative Agent or
any Lender may designate. The costs of such inspections shall be for the account
of the Borrower, except in the case of (a) a Lender inspection in the absence of
the occurrence and continuation of a Default, which shall be done at such
Lender’s expense, or (b) any Administrative Agent inspections in excess of one
inspection during any 12-month period in the absence of the occurrence and
continuation of a Default, each of which shall be done at the Administrative
Agent’s expense.

Section 6.10. Compliance with Environmental Laws. The Borrower will, and will
cause each of its Subsidiaries to, comply, and undertake all commercially
reasonable actions to cause all lessees and other Persons operating or occupying
its properties to comply, in all material respects, with all applicable
Environmental Laws and any permits issued pursuant to Environmental Laws; obtain
and renew all permits issued pursuant to Environmental Laws necessary for its
operations and properties; and conduct any

 

78



--------------------------------------------------------------------------------

investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to so comply with such Environmental Laws, or
undertake any such cleanup, removal, remedial or other action to the extent that
(a) its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP or (b) the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

Section 6.11. Further Assurances. Promptly upon reasonable request by the
Administrative Agent, or any Lender through the Administrative Agent, the
Borrower will (a) correct any material defect or error that may be discovered in
any Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and (b) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent, or
any Lender through the Administrative Agent, may reasonably require from time to
time in order to (i) carry out more effectively the purposes of the Loan
Documents, (ii) perfect and maintain the validity, effectiveness and priority of
any of the Collateral Documents and any of the Liens intended to be created
thereunder and (iii) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Subsidiaries is or is to be a
party, and cause each of its Subsidiaries to do so.

Section 6.12. Maintenance of Ratings. The Borrower will use commercially
reasonable efforts to maintain a public corporate rating from S&P and a public
corporate family rating from Moody’s.

Section 6.13. Restricted Payments. The Borrower will not, nor will it permit any
of its Subsidiaries to, declare or pay any Restricted Payments, except that, in
each case, so long as no Default or Unmatured Default then exists or would
result therefrom, the following shall be permitted:

(a) the payment by the Borrower or any Subsidiary of dividends payable in its
own Capital Stock (other than Disqualified Stock);

(b) the making of any Restricted Payment in exchange for, or out of the proceeds
of, the substantially concurrent contribution of common equity capital to the
Borrower; provided that the amount of any such net cash proceeds that are
utilized for any such Restricted Payment will be excluded from clause (b) of the
definition of Basket Amount;

(c) repurchases of Capital Stock deemed to occur upon exercise of stock options
or warrants if such Capital Stock represents a portion of the exercise price of
such options or warrants;

(d) mandatory prepayments of Indebtedness incurred under Section 6.14(c)
pursuant to Section 2.10(c) and/or Section 2.10(d) of the Second Lien Credit
Agreement as in effect on the Closing Date to the extent the amount of the
applicable Net Proceeds or ECF Percentage of Excess Cash Flow, as the case may
be, are not applied towards the mandatory prepayment of Loans under Sections
2.10(c) or 2.10(d), as applicable;

(e) the defeasance, redemption, repurchase or other acquisition or retirement of
Subordinated Indebtedness of the Borrower made by exchange for, or out of the
proceeds of the substantially concurrent sale of, new Subordinated Indebtedness
(“Refinancing Restricted Indebtedness”) of the Borrower, as the case may be,
that is incurred in compliance with Section 6.14 so long as:

 

79



--------------------------------------------------------------------------------

(i) the principal amount (or accreted value, if applicable) of such Refinancing
Restricted Indebtedness does not exceed the principal amount plus any accrued
and unpaid interest on the Subordinated Indebtedness being so redeemed,
repurchased, acquired or retired for value (in any case, the “Refinanced
Restricted Indebtedness”), plus the amount of any premium required to be paid
under the terms of the instrument governing the Refinanced Restricted
Indebtedness and any fees and expenses incurred in the issuance of such
Refinancing Restricted Indebtedness;

(ii) such Refinancing Restricted Indebtedness is subordinated (whether in
respect of rights to payment or priority of liens) to the Obligations at least
to the same extent as such Refinanced Restricted Indebtedness;

(iii) such Refinancing Restricted Indebtedness has a final scheduled maturity
date equal to or later than the final scheduled maturity date of the Refinanced
Restricted Indebtedness; and

(iv) such Refinancing Restricted Indebtedness has a Weighted Average Life to
Maturity equal to or greater than the remaining Weighted Average Life to
Maturity of the Refinanced Restricted Indebtedness;

(f) a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Capital Stock of the Borrower held by any
current or former employee, director, manager or consultant of the Borrower or
any Subsidiary (or their respective estates, heirs, beneficiaries, transferees,
spouses or former spouses) pursuant to any management equity plan or stock
option plan or any other management or employee benefit plan or similar
agreement; provided that the aggregate amount of Restricted Payments made
pursuant to this clause (f) in any four-fiscal quarter period shall not exceed
$2,500,000 as of the last day of such four-fiscal quarter period;

(g) Restricted Payments in an amount not to exceed the Remaining Basket Amount
determined at such time, so long as after giving effect to any such Restricted
Payment made pursuant to this clause (g), the Total Leverage Ratio, determined
on a pro forma basis, does not exceed 3.000:1.000;

(h) the payment by any Subsidiary of any dividends or distributions to the
Borrower and to any other Subsidiary (and, in the case of a Restricted Payment
by a non- Wholly-Owned Subsidiary, to the Borrower and any other Subsidiary and
to each other owner of Capital Stock of such Subsidiary based on their relative
ownership interests);

(i) [Reserved]; and

(j) other Restricted Payments which, when aggregated with all other Restricted
Payments made pursuant to this clause (j) after the Closing Date do not exceed
$15,000,000.

Notwithstanding the foregoing, (i) the making of any dividend or distribution or
the consummation of any irrevocable redemption within 60 days after the date of
declaration of the dividend or distribution or giving of the redemption notice,
as applicable, will not be prohibited if, at the date of declaration or notice
such payment or redemption would have complied with the provisions of this
Agreement and (ii) none of the foregoing clauses (a) through (j) of this
Section 6.13 shall be utilized to lease, sell or otherwise dispose of Material
Registered IP.

Section 6.14. Indebtedness. The Borrower will not, nor will it permit any
Subsidiary to, create, incur or suffer to exist any Indebtedness, nor will it
permit Borrower or any of its Subsidiaries to issue preferred stock (other than
shares of preferred stock of the Borrower or any of its Subsidiaries issued to
the Borrower or a Guarantor), except:

(a) Obligations of the Loan Parties under the Loan Documents;

 

80



--------------------------------------------------------------------------------

(b) Indebtedness existing on the Closing Date and described in all material
respects in Schedule 6.14;

(c) Indebtedness incurred under the Second Lien Credit Agreement in an aggregate
principal amount not to exceed $245,000,000;

(d) unsecured Indebtedness for borrowed money incurred by any Loan Party;
provided, however, that after giving effect to the incurrence of such
Indebtedness, the Total Leverage Ratio, determined on a pro forma basis, does
not exceed 3.700:1.000;

(e) Indebtedness or preferred stock of (i) the Borrower or a Guarantor incurred
to finance an acquisition permitted hereunder or (ii) Persons that are acquired
by the Borrower or a Guarantor or merged into the Borrower or a Guarantor in
accordance with the terms of this Agreement; provided, however, that after
giving effect to such acquisition or merger, the Total Leverage Ratio,
determined on a pro forma basis, does not exceed 3.500:1.000;

(f) Indebtedness incurred by the Borrower or any Subsidiary constituting
reimbursement obligations with respect to letters of credit issued in the
ordinary course of business in respect of workers’ compensation claims, or other
Indebtedness with respect to reimbursement type obligations regarding workers’
compensation claims; provided, however, that upon the drawing of such letters of
credit or the incurrence of such Indebtedness, such obligations are reimbursed
within 30 days following such drawing or incurrence;

(g) Indebtedness arising from agreements of the Borrower or a Subsidiary
providing for indemnification, adjustment of purchase price or similar
obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or Subsidiary for the purpose of financing such acquisition;
provided, however, that:

(i) such Indebtedness is not reflected on the balance sheet of the Borrower or
any Subsidiary (contingent obligations referred to in a footnote to financial
statements and not otherwise reflected on the balance sheet will be deemed to be
reflected on such balance sheet for purposes of this clause (g)(i)); and

(ii) the maximum assumable liability in respect of all such Indebtedness shall
at no time exceed the gross proceeds including non-cash proceeds (the fair
market value of such non-cash proceeds being measured at the time received and
without giving effect to any subsequent changes in value) actually received by
the Borrower or any Subsidiary in connection with such disposition;

(h) (i) Indebtedness of the Borrower to a Guarantor or (ii) Indebtedness of a
Guarantor to the Borrower or another Guarantor; provided that any such
Indebtedness is made pursuant to an intercompany note; provided further that any
subsequent transfer of any such Indebtedness (except to the Borrower or another
Guarantor) shall be deemed, in each case, to be an incurrence of such
Indebtedness that was not permitted by this clause (h);

(i) the guarantee by the Borrower or any of the Guarantors of Indebtedness of
the Borrower or a Subsidiary that was permitted to be incurred by another
provision of this covenant; provided that if the Indebtedness being guaranteed
is subordinated to the Obligations, then the guarantee shall be subordinated to
the same extent as the Indebtedness guaranteed;

 

81



--------------------------------------------------------------------------------

(j) the incurrence by the Borrower or any Subsidiary of Indebtedness or issuance
of preferred stock that serves to extend, refund, refinance, renew, replace or
defease any Indebtedness or preferred stock incurred or issued as permitted
under clause (b), (c), (d) or (e) above, this clause (j), clause (u) below or
any Indebtedness or preferred stock incurred or issued to so refund or refinance
such Indebtedness or preferred stock (the “Refinancing Indebtedness”) prior to
its respective maturity; provided, however, that such Refinancing Indebtedness:

(i) has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is incurred which is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness or preferred stock being refunded or
refinanced;

(ii) to the extent such Refinancing Indebtedness refinances (A) Indebtedness
subordinated or pari passu (whether in respect of rights to payment or priority
of liens) to the Obligations, such Refinancing Indebtedness is subordinated or
pari passu to the Obligations at least to the same extent as the Indebtedness
being refinanced or refunded; or (B) preferred stock, such Refinancing
Indebtedness must be preferred stock;

(iii) shall not include:

(A) Indebtedness or preferred stock of a Subsidiary that refinances Indebtedness
or preferred stock of the Borrower; or

(B) Indebtedness or preferred stock of a Subsidiary that is not the Borrower or
a Guarantor that refinances Indebtedness or preferred stock of the Borrower or a
Guarantor; and

(iv) is in a principal amount not in excess of the principal amount of
Indebtedness being refunded or refinanced (including additional Indebtedness
incurred to pay premiums, fees and expenses in connection therewith);

(k) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided such Indebtedness is
extinguished within five Business Days of its incurrence;

(l) the incurrence by the Borrower or any Subsidiary of Indebtedness in respect
of workers’ compensation claims, payment obligations in connection with health
or other types of social security benefits, unemployment or other insurance or
self-insurance obligations in the ordinary course of business;

(m) Indebtedness that may be deemed to exist pursuant to any performance,
completion or similar guarantees, performance, surety, statutory, appeal, bid,
payment (other than payment of Indebtedness) or reclamation bonds, statutory
obligations or similar obligations (including any bonds or letters of credit
issued with respect thereto and all guarantee, reimbursement and indemnity
agreements entered into in connection therewith) incurred in the ordinary course
of business;

(n) obligations incurred in connection with any management or director deferred
compensation plan;

 

82



--------------------------------------------------------------------------------

(o) Indebtedness in respect of (i) employee credit card programs and
(ii) netting services, cash pooling arrangements or similar arrangements in
connection with cash management and deposit accounts; provided that, with
respect to any such arrangements, the total amount of all deposits subject to
such arrangement at all times equals or exceeds the total amount of overdrafts
subject to such arrangement;

(p) (x) overnight Repurchase Agreements incurred in the ordinary course of
business and (y) Repurchase Agreements with maturities of less than 30 days (and
excluding Indebtedness incurred pursuant to clause (x) of this clause (p)) which
at any one time outstanding do not exceed $25,000,000;

(q) Indebtedness (including Finance Lease Obligations) and preferred stock
incurred by the Borrower or any Guarantor, the proceeds of which are applied to
finance the development, construction, purchase, lease, repairs, additions or
improvement of property (real or personal), equipment or other fixed or capital
assets that are used or useful in a Similar Business, whether through the direct
purchase of assets or the Capital Stock of any Person owning such assets, in an
aggregate principal amount which, when aggregated with the principal amount of
all other Indebtedness and preferred stock then outstanding and incurred
pursuant to this clause (q) and including all Indebtedness and preferred stock
incurred to refund, refinance or replace any other Indebtedness incurred
pursuant to this clause (q), and taken together with any other Indebtedness
incurred pursuant to Section 6.14(t) and Section 6.14(w), does not exceed
$25,000,000;

(r) [Reserved];

(s) loans and advances owing by any Non-Guarantor Subsidiary to another
Non-Guarantor Subsidiary;

(t) Indebtedness owing by any Non-Guarantor Subsidiary so long as the aggregate
amount of Indebtedness incurred pursuant to this clause (t), taken together with
any other Indebtedness incurred pursuant to Section 6.14(q) and Section 6.14(w),
does not at any one time outstanding exceed $25,000,000 and guarantees of such
Indebtedness by the Borrower or any Guarantor;

(u) Indebtedness in respect of Pari Passu First Lien Notes issued pursuant to
Section 2.25(a);

(v) Indebtedness owing by a Non-Guarantor Subsidiary to the Borrower or a
Guarantor (i) as a result of any Investment permitted under Section 6.17(d),
6.17(s), 6.17(t) or 6.17(v) or (ii) incurred solely to the extent necessary to
satisfy regulatory requirements under applicable Law (such Indebtedness incurred
pursuant to this Section 6.14(v)(ii), “Regulatory Intercompany Debt”); and

(w) Indebtedness of the Borrower and Indebtedness or preferred stock of the
Borrower or any Guarantor not otherwise permitted hereunder in an aggregate
principal amount or liquidation preference, which when aggregated with the
principal amount and liquidation preference of all other Indebtedness or
preferred stock then outstanding and incurred pursuant to this clause (w), taken
together with any other Indebtedness incurred pursuant to Section 6.14(q) and
Section 6.14(t), does not at any one time outstanding exceed $25,000,000.

Without limiting the generality of the foregoing, neither the Borrower nor any
Subsidiary shall incur or have outstanding any Indebtedness to the SPEs.

For purposes of determining compliance with this Section 6.14: (i) in the event
that an item of Indebtedness or preferred stock (or any portion thereof) meets
the criteria of more than one of the categories of permitted Indebtedness or
preferred stock described in clauses (a) through (w) above, the Borrower, in its
sole discretion, may classify or reclassify such item of Indebtedness or
preferred stock (or any portion

 

83



--------------------------------------------------------------------------------

thereof) and will only be required to include the amount and type of such
Indebtedness or preferred stock in one of the above clauses; and (ii) at the
time of incurrence or reclassification, the Borrower will be entitled to divide
and classify an item of Indebtedness or preferred stock in more than one of the
types of Indebtedness or preferred stock described in clauses (a) through (w)
above. Notwithstanding the foregoing, Indebtedness incurred under
Section 6.14(a) and Section 6.14(c) may not be reclassified.

Accrual of interest, the accretion of accreted value and the payment of interest
or dividends in the form of additional Indebtedness will not be deemed to be an
incurrence of Indebtedness for purposes of this Section 6.14.

For purposes of determining compliance with any U.S. dollar-denominated
restriction on the incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was incurred, in the case of term debt, or first committed, in
the case of revolving credit debt; provided that if such Indebtedness is
incurred to refinance other Indebtedness denominated in a foreign currency, and
such refinancing would cause the applicable U.S. dollar-denominated restriction
to be exceeded if calculated at the relevant currency exchange rate in effect on
the date of such refinancing, such U.S. dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
Refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being refinanced.

The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.

Section 6.15. Merger.

(a) The Borrower will not consolidate, merge, liquidate or dissolve with or into
(whether or not the Borrower is the surviving entity), or sell, assign,
transfer, lease, convey or otherwise dispose of all or substantially all the
properties or assets of the Borrower and its Subsidiaries, taken as a whole, in
one or more related transactions, to another Person, unless:

(i) either:

(A) the Borrower is the surviving company; or

(B) the Person formed by or surviving any such consolidation or merger (if other
than the Borrower) or to which such sale, assignment, transfer, conveyance or
other disposition has been made is an entity organized or existing under the
laws of the United States, any state thereof, the District of Columbia, or any
territory thereof (such Person, as the case may be, being herein called the
“Successor Company”);

(ii) the Successor Company, if other than the Borrower, expressly assumes all
the Obligations of the Borrower under the Loan Documents pursuant to documents
in form reasonably satisfactory to the Administrative Agent;

(iii) immediately before and after such transaction, no Default or Unmatured
Default exists;

 

84



--------------------------------------------------------------------------------

(iv) the Total Leverage Ratio of the Successor Company, determined on a pro
forma basis as if such transaction had occurred at the beginning of the
applicable four-quarter period, would not exceed 4.500:1.000;

(v) each Guarantor, unless it is the other party to the transactions described
above, in which case clause (b) below applies, shall have confirmed that its
Obligations under the applicable Loan Documents to which it is a party remain
outstanding pursuant to documentation reasonably satisfactory to the
Administrative Agent; and

(vi) the Borrower shall have delivered to the Administrative Agent an officer’s
certificate stating that such consolidation, merger or transfer complies with
the provisions described in this clause (a).

The Successor Company will succeed to, and be substituted for the Borrower under
this Agreement and each other Loan Document.

Notwithstanding the foregoing (but subject to clause (b) below), any Subsidiary
of the Borrower may consolidate with, merge, liquidate or dissolve into or
transfer all or part of its properties and assets to the Borrower or to another
Subsidiary.

(b) No Guarantor will, and the Borrower will not permit any Guarantor to,
consolidate or merge with or into or dissolve or liquidate into (whether or not
such Guarantor is the surviving entity), or sell, assign, transfer, lease,
convey or otherwise dispose of all or substantially all its properties or assets
in one or more related transactions, to any Person unless:

(i) (A) such Guarantor is the surviving entity or the Person formed by or
surviving any such consolidation or merger (if other than such Guarantor) or to
which such sale, assignment, transfer, conveyance or other disposition will have
been made is an entity organized or existing under the laws of the United
States, any state thereof, the District of Columbia, or any territory thereof
(such Guarantor or such Person, as the case may be, being herein called the
“Successor Person”); and

(B) the Successor Person, if other than such Guarantor, expressly assumes all
the obligations of such Guarantor under the Loan Documents pursuant to documents
in form reasonably satisfactory to the Administrative Agent; and

(C) immediately before and after such transaction, no Default or Unmatured
Default exists; or

(ii) such transaction is made in compliance with Section 6.16 (without regard to
Section 6.16(k)) or constitutes an Investment permitted by Section 6.17.

The Successor Person will succeed to, and be substituted for such Guarantor
under the Guaranty and each other Loan Document.

Notwithstanding the foregoing, any Guarantor may consolidate with, merge into or
transfer all or part of its properties and assets to the Borrower or to another
Guarantor.

Section 6.16. Sale of Assets. The Borrower will not, nor will it permit any
Subsidiary to, lease, sell or otherwise dispose of its Property to any other
Person, except:

(a) the disposition of (i) Cash and Cash Equivalents in the ordinary course of
business, (ii) obsolete or worn out equipment or other tangible personal
property or (iii) inventory sales in the ordinary course of business;

 

85



--------------------------------------------------------------------------------

(b) transfers of property subject to casualty, condemnation or similar events
(including in lieu thereof) upon receipt of the Net Proceeds in respect thereof;

(c) the disposition of Portfolio Securities (other than Specified Securities)
for Cash and Cash Equivalents or securities contained in the Restricted
Investment Portfolio;

(d) the making of any Restricted Payment or Investment that is permitted to be
made, and is made, under Section 6.13 or 6.17, as applicable;

(e) the unwinding of any Rate Management Transaction;

(f) [Reserved];

(g) sales of securities pursuant to Repurchase Agreements;

(h) sales, transfers or other dispositions of its Property (other than Material
Registered IP) to an SPE made in compliance with Section 6.17(f);

(i) transfers from a Subsidiary to the Borrower, from the Borrower to any
Guarantor, from a Guarantor to any other Guarantor or from a Non-Guarantor
Subsidiary to the Borrower or a Subsidiary;

(j) sales or dispositions of the official check business by the Borrower and the
Subsidiaries;

(k) the disposition of all or substantially all the assets of the Borrower or
any Subsidiary in a manner permitted pursuant to Section 6.15;

(l) to the extent allowable under Section 1031 of the Code, any exchange of like
property (excluding any boot thereon) for use in a Similar Business;

(m) surrender or waiver of contract rights or the settlement, release or
surrender of contract, tort or other claims;

(n) the lease, assignment or sub-lease of any real or personal property in the
ordinary course of business;

(o) foreclosures on assets;

(p) [Reserved];

(q) the granting of Liens otherwise permitted by this Agreement;

(r) sales of accounts receivable in connection with the collection or compromise
thereof;

(s) the abandonment of Intellectual Property rights in the ordinary course of
business, which in the reasonable good faith determination of the Borrower, are
not material to the conduct of the business of the Borrower and its Subsidiaries
taken as a whole;

 

86



--------------------------------------------------------------------------------

(t) leases, sales or other dispositions of its Property (other than Material
Registered IP) that, together with all other Property of the Borrower and the
Subsidiaries previously leased, sold or disposed of as permitted by this clause
(t) during the twelve month period ending with the month in which any such
lease, sale or other disposition occurs, do not constitute a Substantial Portion
of the Property of the Borrower and the Subsidiaries; provided that each such
lease, sale or other disposition pursuant to this Section 6.16(t) (x) shall be
made for fair market value (as determined by the Borrower in good faith) and
(y) at least 75% of the aggregate consideration received by the Borrower and its
Subsidiaries shall be in the form of Cash and Cash Equivalents;

(u) the abandonment of the Investments described on Schedule 6.16;

(v) the sale or other disposition of Specified Securities; and

(w) sales or other dispositions comprising all or a portion of the Tax-Efficient
Restructuring.

For purposes of this Section 6.16, Property of a Subsidiary shall be deemed to
include Capital Stock (other than preferred stock) of such Subsidiary issued or
sold to any Person other than (x) a Loan Party, (y) in the case of a Foreign
Subsidiary, a Wholly-Owned Subsidiary of the Borrower, or (z) any Capital Stock
issued to an equity holder other than the Borrower or a Subsidiary to maintain
its pro rata ownership. Notwithstanding the foregoing, none of the foregoing
clauses (a) through (w) of this Section 6.16 shall be utilized to lease, sell or
otherwise dispose of Material Registered IP.

Section 6.17. Investments and Acquisitions. The Borrower will not, nor will it
permit any Subsidiary to, make any Acquisition of any Person or make any
Investment in any Person, except:

(a) Acquisitions of (or all or substantially all of the assets of) entities
engaged in a Similar Business, so long as (i) the acquired entity becomes a
Subsidiary of the Borrower and, if the acquired entity is a Domestic Subsidiary,
the acquired entity (x) becomes a Guarantor to the extent required by
Section 6.23 and, to the extent required by Section 6.24, pledges its assets as
Collateral or (y) is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all its assets to, or is liquidated into, the
Borrower or a Guarantor; (ii) after giving effect to such acquisition and
determined on a pro forma basis, the Total Leverage Ratio shall not exceed
4.500:1.00; (iii) for any Acquisition with aggregate consideration in excess of
$50,000,000, the Borrower shall have delivered to the Administrative Agent a
certificate executed by an Authorized Officer setting forth the calculations
demonstrating such compliance; (iv) both before and after giving effect to such
acquisition no Default or Unmatured Default exists and (v) in the case of
Acquisitions of Subsidiaries that are Non-Guarantor Subsidiaries, the aggregate
amount of Investments in all Non-Guarantor Subsidiaries for all such
Acquisitions under this clause (a) shall not exceed (I) (A) $60,000,000 less
(B) the aggregate amount of all Investments made at or prior to such time
pursuant to clause (d) and clause (s) of this Section 6.17 plus (II) the
Remaining Basket Amount;

(b) [Reserved];

(c) any Investment in the Borrower or any Guarantor;

(d) any Investments by the Borrower or any Guarantor in any Non-Guarantor
Subsidiary (other than any SPE) made pursuant to this clause (d) and clause
(s) of this Section 6.17 after the Closing Date in an aggregate amount not
exceeding $60,000,000 less the aggregate amount of Investments made at or prior
to such time pursuant to clause (a)(v)(I) above;

(e) Investments made in any Non-Guarantor Subsidiary (but not any SPE) by
another Non-Guarantor Subsidiary;

 

87



--------------------------------------------------------------------------------

(f) Investments in SPEs to provide for payment obligations in the ordinary
course pursuant to arrangements with customers and counterparties existing on
the Closing Date;

(g) any Investment in Cash or Cash Equivalents;

(h) any Investment in the Restricted Investment Portfolio;

(i) any Investment existing on the Closing Date (excluding assets held by any
SPE) or made pursuant to legally binding written commitments in existence on
Closing Date which, in either case, is set forth in all material respects on
Schedule 6.17(i), and any Investment that replaces, refinances or refunds any
such Investment; provided that such replacing, refinancing or refunding
Investment is in an amount that does not exceed the amount replaced, refinanced
or refunded, and is made in the same Person as the Investment replaced,
refinanced or refunded;

(j) loans and advances to employees, directors, managers or consultants of the
Borrower or any of its Subsidiaries for reasonable and customary business
related travel expenses, moving expenses and similar expenses, in each case
incurred in the ordinary course of business whether or not consistent with past
practice, and payroll advances in an aggregate outstanding amount at any time
(without giving effect to any writeoffs, writedowns or forgiveness) not
exceeding $1,000,000;

(k) any Investment acquired by the Borrower or any Subsidiary:

(i) in exchange for any other Investment or accounts receivable held by the
Borrower or any Subsidiary in connection with or as a result of a bankruptcy,
workout, reorganization or recapitalization of such other Investment or accounts
receivable; or

(ii) as a result of a foreclosure by the Borrower or any Subsidiary with respect
to any secured Investment or other transfer of title with respect to any secured
Investment in default;

(l) Investments to the extent the payment for which consists of Capital Stock
(other than Disqualified Stock) of the Borrower;

(m) Investments consisting of guarantees by the Borrower or any Subsidiary of
Indebtedness owing by Non-Guarantor Subsidiaries permitted under
Section 6.14(t);

(n) any Investments received in compromise or resolution of (i) obligations of
trade creditors or customers that were incurred in the ordinary course of
business of the Borrower or any Subsidiaries, including pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of any
trade creditor or customer; or (ii) litigation, arbitration or other disputes
with Persons who are not Affiliates;

(o) any Investment in securities or other assets not constituting Cash or Cash
Equivalents and received in connection with an asset sale made pursuant to
Section 6.16;

(p) Rate Management Obligations permitted hereunder;

(q) receivables owing to the Borrower or any of its Subsidiaries created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms;

(r) upfront payments, signing bonuses and similar payments paid to agents and
guaranties of agent commissions, in each case in the ordinary course of business
and consistent with past practice;

 

88



--------------------------------------------------------------------------------

(s) Investments by MoneyGram Payment Systems, Inc. in one or more Non-Guarantor
Subsidiaries arising directly as a result of the Tax-Efficient Restructuring
(through contributions to equity of, or intercompany loans or advances to, such
Non-Guarantor Subsidiaries);

(t) any Investment not permitted by the other provisions of this Section 6.17 in
an amount not to exceed the Remaining Basket Amount determined at such time;

(u) transfers from the Borrower or a Guarantor to a Non-Guarantor Subsidiary of
Property (other than Material Registered IP) with an aggregate fair market value
of not greater than $35,000,000 and which constitute Investments;

(v) additional Investments in an aggregate amount, taken together with all other
Investments previously made pursuant to this clause (v), not to exceed
$12,500,000 (with the fair market value of each Investment being measured at the
time made and without giving effect to subsequent changes in value); and

(w) Investments by Loan Parties in Non-Guarantor Subsidiaries to the extent
constituting Regulatory Intercompany Debt.

Notwithstanding the foregoing, none of the foregoing clauses (a) through (w) of
this Section 6.17 shall be utilized to lease, sell or otherwise dispose of
Material Registered IP.

Section 6.18. Liens. The Borrower will not, nor will it permit any Subsidiary
to, create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any of its Subsidiaries, except:

(a) Liens created to secure the obligations permitted under Section 6.14(c);
provided that (x) neither the Borrower nor any of its Subsidiaries shall grant
any such Liens on any Property that does not also secure the Obligations and
(y) such Liens shall rank junior to the Liens securing the Obligations pursuant
to the First Lien/Second Lien Intercreditor Agreement;

(b) Liens created pursuant to the Collateral Documents (which Liens shall
equally and ratably secure Secured Hedge Obligations and Secured Cash Management
Obligations);

(c) Liens for taxes, assessments or governmental charges, claims or levies not
yet overdue for a period of more than 30 days or subject to penalties for
nonpayment, or which are being contested in good faith and by appropriate
proceedings;

(d) Liens imposed by law, such as landlord’s, carriers’, warehousemen’s and
mechanics’ Liens and other similar Liens arising in the ordinary course of
business which secure payment of obligations not more than 30 days past due or
which are being contested in good faith by appropriate proceedings or other
Liens arising out of judgments or awards against such Person with respect to
which such Person shall then be proceeding in good faith with an appeal or other
proceeding for review so long as no such Lien secures claims constituting a
Default under Section 7.08;

(e) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation;

(f) minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real properties or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties;

 

89



--------------------------------------------------------------------------------

(g) Liens in existence on the Closing Date and identified in all material
respects on Schedule 6.18 hereto;

(h) ordinary course pledges or deposits to secure bids, tenders, contracts
(other than for the payment of Indebtedness for borrowed money) or leases to
which such Person is a party or deposits as security for contested taxes, import
duties or the payment of rent;

(i) Liens in favor of the issuer of stay, customs, appeal, performance and
surety bonds or bid bonds or with respect to other regulatory requirements or
securing bonds required by applicable state regulatory licensing requirements or
letters of credit or bank guarantees or similar instruments in lieu of such
items or to support the issuance thereof issued pursuant to the request of and
for the account of such Person in the ordinary course of its business;

(j) Liens on property or shares of stock of a Person at the time such Person
becomes a Subsidiary; provided, however, such Liens are not created or incurred
in connection with, or in contemplation of, such other Person becoming such a
Subsidiary; provided further that such Liens may not extend to any other
property owned by the Borrower or any Subsidiary and that such Liens are
released within 30 days of such Person becoming a Subsidiary;

(k) Liens on property at the time the Borrower or a Subsidiary acquired the
property, including any acquisition by means of a merger or consolidation with
or into the Borrower or any Subsidiary; provided, however, that such Liens are
not created or incurred in connection with, or in contemplation of, such
acquisition; and provided further that the Liens may not extend to any other
property owned by the Borrower or any Subsidiary;

(l) licenses, sublicenses, leases or subleases entered into in the ordinary
course of business that do not materially impair their use in the operation of
the business of the Borrower and the Subsidiaries, taken as a whole; provided
that any such licenses, sublicenses, leases or subleases with respect to
Material Registered IP shall be non-exclusive;

(m) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(n) deposits made in the ordinary course of business to secure liability to
insurance carriers;

(o) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) encumbering reasonable customary initial
deposits and margin deposits and similar Liens attaching to commodity trading
accounts or other brokerage accounts incurred in the ordinary course of business
and (iii) in favor of banking institutions arising as a matter of law
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry;

(p) any attachment or judgment Lien against the Borrower or any Subsidiary, or
any property of the Borrower or any Subsidiary, so long as such Lien secures
claims not constituting a Default under Section 7.08;

(q) the deposit or pre-funding of amounts (including through delivery to a
payment agent) to satisfy payment service or reimbursement obligations owed or
estimated to be owed by the Borrower or any of its Subsidiaries, in each case in
the ordinary course of business;

 

90



--------------------------------------------------------------------------------

(r) Liens securing Indebtedness permitted to be incurred pursuant to
Section 6.14(e)(ii) or Section 6.14(q); provided that (x) Liens securing
Indebtedness permitted to be incurred pursuant to Section 6.14(e)(ii) or
Section 6.14(q) are solely on the assets financed, purchased, constructed,
improved or acquired or assets of the acquired entity as the case may be, and
the proceeds and products thereof and accessions thereto and (y) Liens securing
Indebtedness incurred or assumed pursuant to (1) Section 6.14(e) shall be
subject to the Borrower satisfying a maximum Total Leverage Ratio of 3.500:1.00
and a maximum First Lien Leverage Ratio of 2.500:1.000, in each case determined
on a pro forma basis at the time of incurrence or assumption, and
(2) Section 6.14(q) do not exceed the amount of Indebtedness permitted to be
incurred pursuant to Section 6.14(q);

(s) Liens to secure Indebtedness up to $1,500,000 permitted under
Section 6.14(o)(i);

(t) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(u) any Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien of
the type referred to in clause (b), (g), (j), (k) or (r) (or in this clause
(u) and originally of the type referred to in such other clauses); provided,
however, that (x) such new Lien shall be limited to all or part of the same
property that secured the original Lien (plus improvements on such property and
the proceeds and products thereof), and (y) the Indebtedness secured by such
Lien at such time is not increased to any amount greater than the sum of (i) the
outstanding principal amount of the Indebtedness permitted pursuant to such
clause (b), (g), (j), (k) or (r) and (ii) an amount necessary to pay any fees
and expenses, including premiums, related to such refinancing, refunding,
extension, renewal or replacement;

(v) Liens in favor of the Borrower or any Guarantor;

(w) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

(x) Liens solely on any cash earnest money deposits relating to asset sales or
acquisitions not in the ordinary course in connection with any letter of intent
or purchase agreement not prohibited by this Agreement;

(y) Liens securing Indebtedness evidenced by Pari Passu First Lien Notes issued
pursuant to Section 2.25(a);

(z) Liens securing Indebtedness or other obligations of a Subsidiary owing to
the Borrower or a Guarantor permitted to be incurred in accordance with
Section 6.14;

(aa) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business; and

(bb) other Liens not otherwise permitted by this Section 6.18 securing
obligations not at any time exceeding $12,500,000 in the aggregate.

Section 6.19. Affiliates. The Borrower will not, and will not permit any
Subsidiary to, make any payment to, or sell, lease, transfer or otherwise
dispose of any of its properties or assets to, or purchase any property or
assets from, or enter into or make or amend any transaction, contract,
agreement, understanding, loan, advance or guarantee with, or for the benefit
of, any Affiliate of the Borrower, except:

 

91



--------------------------------------------------------------------------------

(a) on terms not materially less favorable to the Borrower or such Subsidiary as
the Borrower or such Subsidiary would obtain in a comparable arms’ length
transaction, and in connection with such transaction or series of related
transactions involving aggregate annual payments or consideration in excess of
$10,000,000 the Borrower delivers to the Administrative Agent a resolution
adopted by the disinterested members of the board of directors of the Borrower
approving such transaction and set forth in an officer’s certificate certifying
that such transaction complies with this clause (a);

(b) any Restricted Payments permitted under Section 6.13, any Investments
permitted under Section 6.17 and any transactions permitted under
Section 6.16(h) or Section 6.16(i);

(c) reimbursement of the Sponsors or their Affiliates for expenses in accordance
with the provisions of the Equity Purchase Agreement as in effect on the
Original Effective Date; provided, however, that notwithstanding anything
contained in this Agreement to the contrary, the Borrower will not, and will not
permit any Subsidiary to, pay any management fees to the Sponsors or their
Affiliates;

(d) reasonable and customary fees, expenses and indemnities provided in the
ordinary course of business to officers, directors, managers, employees or
consultants of the Borrower or any Subsidiary;

(e) customary tax sharing arrangements among the Borrower and its Subsidiaries
entered into in the ordinary course of business;

(f) transactions among the Loan Parties not expressly prohibited under this
Agreement;

(g) any transaction or series of transactions involving consideration of less
than $1,000,000;

(h) transactions in existence as of the Closing Date set forth in all material
respects on Schedule 6.19;

(i) payments or loans (or cancellation of loans) to employees of the Borrower or
any Subsidiary and employment agreements, severance agreements, stock option
plans and other similar arrangements with such employees which, in each case are
approved by the disinterested members of the board of directors of the Borrower
in good faith that are not otherwise prohibited by this Agreement;

(j) the Transactions and the payment of all fees and expenses related to the
Transactions; and

(k) the payment of reasonable charges for travel in the ordinary course of
business by any officer, director, manager, employee, agent, consultant,
Affiliate or advisor of the Borrower or any Subsidiary.

Section 6.20. Amendments to Agreements. The Borrower will not, and will not
permit any of its Subsidiaries to, amend or terminate the Equity Purchase
Agreement, the certificates of designation with respect to the Series B
Preferred Stock, the Series B-1 Preferred Stock or the Series D Preferred Stock,
in each case as defined in, and attached as an exhibit to, the Equity Purchase
Agreement, the organizational documents of the Borrower or any Subsidiary or any
documents with respect to Subordinated Debt which is Material Indebtedness, in
each case in any manner which could reasonably be expected to be materially
adverse to the interests of the Lenders or would result in a material breach of
this Agreement.

Section 6.21. Inconsistent Agreements. The Borrower shall not, and shall not
permit any Subsidiary to, enter into any indenture, agreement, instrument (or
amendment thereto) or other arrangement which directly or indirectly prohibits
or restrains, or has the effect of prohibiting or restraining (x) the incurrence
or repayment of the Obligations or the ability of the Borrower or any Subsidiary
to create or suffer to exist Liens on such Person’s Property securing the
Obligations or (y) the ability of any Subsidiary to (a) pay dividends or make
other distributions on its capital or (b) pay any Indebtedness owed to, or make
loans or advances to, or sell, lease or transfer any of its Property to, the
Borrower or any Subsidiary, except that the following are permitted:

 

92



--------------------------------------------------------------------------------

(a) contractual encumbrances or restrictions contained in any Loan Document
(including any related Rate Management Transaction and its related
documentation) or otherwise in effect on the Closing Date;

(b) purchase money obligations for property acquired in the ordinary course of
business and Finance Lease Obligations that impose restrictions on disposition
of the property so acquired;

(c) applicable law or any applicable rule, regulation or order or similar
restriction;

(d) any agreement or other instrument of a Person acquired by the Borrower or
any Subsidiary in existence at the time of such acquisition (but not created in
contemplation thereof), which encumbrance or restriction is not applicable to
any Person, or the properties or assets of any Person, other than the Person, or
the property or assets of the Person, so acquired;

(e) contracts for the sale of assets, including, without limitation, customary
restrictions with respect to a Subsidiary pursuant to an agreement that has been
entered into relating to the sale or disposition of all or substantially all the
Capital Stock or assets of that Subsidiary pursuant to a transaction otherwise
permitted by this Agreement;

(f) restrictions imposed by the terms of secured Indebtedness otherwise
permitted to be incurred pursuant to Sections 6.14 and 6.18 hereof that, in the
case of a Loan Party, relate to the assets securing such Indebtedness;

(g) restrictions on cash or other deposits or portfolio securities or net worth
imposed by customers or Governmental Entities under contracts entered into in
the ordinary course of business;

(h) customary provisions in joint venture agreements, asset sale agreements,
sale-lease back agreements and other similar agreements;

(i) customary provisions contained in leases and other agreements entered into
in the ordinary course of business;

(j) any agreement for the sale or other disposition of a Subsidiary that
restricts dividends, distributions, loans or advances by such Subsidiary pending
such sale or other disposition;

(k) Permitted Liens;

(l) restrictions and conditions on the creation or existence of Liens imposed by
the terms of the documentation governing any Indebtedness or preferred stock of
a Non-Guarantor Subsidiary, which Indebtedness or preferred stock is permitted
by Section 6.14;

(m) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 6.17 and
applicable solely to such joint venture entered into in the ordinary course of
business; and

 

93



--------------------------------------------------------------------------------

(n) any encumbrances or restrictions of the type referred to in the lead-in to
this Section 6.21 imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (a) through (m)
above; provided that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings are not
materially more restrictive, taken as a whole, with respect to such encumbrance
and other restrictions than those prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.

Section 6.22. Revolver Financial Covenants.

(a) Interest Coverage Ratio. Prior to the Revolver Termination Date, the
Interest Coverage Ratio, determined for each of the dates set forth below, shall
not be less than the applicable ratio set forth below opposite such fiscal
quarter:

 

Fiscal Quarter Ending

   Interest Coverage Ratio  

September 30, 2019 (and each fiscal quarter end thereafter)

     2.50:1.00  

(b) First Lien Leverage Ratio. Prior to the Revolver Termination Date, the First
Lien Leverage Ratio, determined for each of the dates set forth below, shall not
be greater than the applicable ratio set forth below opposite such fiscal
quarter:

 

Fiscal Quarter Ending

   First Lien Leverage Ratio  

September 30, 2019

December 31, 2019

March 31, 2020

June 30, 2020

     3.750:1.000  

September 30, 2020

December 31, 2020

     3.500:1.000  

March 31, 2021 (and each fiscal quarter end thereafter)

     3.000:1.000  

(c) Asset Coverage. Prior to the Revolver Termination Date, the Borrower shall
not permit, as of any date, the aggregate Settlement Assets of the Borrower and
its Subsidiaries, determined in accordance with GAAP, as shown in the most
recently prepared consolidated balance sheet of the Borrower, to be less than
its Payment Service Obligations reflected in such consolidated balance sheet.

(d) Total Leverage. Prior to the Revolver Termination Date, the Total Leverage
Ratio, determined for each of the dates set forth below, shall not be greater
than the applicable ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter Ending

   Total Leverage Ratio

September 30, 2019

December 31, 2019

March 31, 2020

June 30, 2020

   5.125:1.000

September 30, 2020

December 31, 2020

   5.000:1.000

March 31, 2021 (and each fiscal quarter end thereafter)

   4.500:1.000

 

94



--------------------------------------------------------------------------------

(e) Further Limitations on Business Activities. From the Closing Date to the
Revolver Termination Date, for the benefit of the Revolving Lenders only,
without the prior written consent of the requisite Revolving Lenders under
Section 8.02 and without limiting any other restriction contained in this
Agreement, the Borrower agrees to the following limitations:

(i) the Borrower shall not incur any Indebtedness pursuant to Section 2.25;

(ii) none of the Borrower or any of its Restricted Subsidiaries shall incur any
Indebtedness of the type described in (1) Section 6.14(e), (2) Section 6.14(p)
in excess of $25.0 million, (3) Section 6.14(q) in excess of $25.0 million,
(4) Section 6.14(t) in excess of $20.0 million, provided that any such
Indebtedness incurred pursuant to Section 6.14(t) shall be utilized to satisfy
applicable regulatory requirements, (5) Section 6.14(u) or (6) Section 6.14(w);

(iii) none of the Borrower or any of its Restricted Subsidiaries shall make any
Investments of the type described in Section 6.17(s) (other than to the extent
constituting Regulatory Intercompany Debt) or any corresponding dispositions
described in Section 6.16(w); and

(iv) none of the Borrower or any of its Restricted Subsidiaries shall incur any
Liens of the type described in (1) Section 6.18(k), (2) Section 6.18(y) or
(3) Section 6.18(bb).

Notwithstanding anything to the contrary contained in this Section, if (1) the
Borrower fails to comply with the requirements of Section 6.22(a), (b), (c) or
(d) as of the end of any fiscal quarter prior to the Revolver Termination Date
and (2) at any time after such fiscal quarter until the date that is 15 days
after the date the Borrower is required to deliver financial statements with
respect to such period pursuant to Section 6.01, the Borrower receives a cash
contribution to its equity capital in exchange for common shares of its Capital
Stock and gives written notice to the Administrative Agent that such cash
contribution has been received and all or a portion thereof constitutes a
Specified Equity Contribution (any amount so identified, a “Specified Equity
Contribution”), then the amount of such Specified Equity Contribution will be
deemed to be an increase to Consolidated EBITDA and to the aggregate amount of
assets used in calculating compliance with Section 6.22(c) solely for the
purposes of determining compliance with Sections 6.22(a), (b), (c) and (d) (and,
if applicable, Section 6.27) at the end of such fiscal quarter (and for purposes
of determining compliance with future periods that include such fiscal quarter)
(but such Specified Equity Contribution shall not be included for purposes of
determining the Basket Amount or any other purposes hereunder, and there shall
be no reduction in Indebtedness pursuant to any cash netting provision with the
proceeds of any Specified Equity Contribution for the fiscal quarter for which
such Specified Equity Contribution was made); provided that (A) in each four
fiscal quarter period, there shall be a period of at least two fiscal quarters
in respect of which no Specified Equity Contribution is made, and no more than
four Specified Equity Contributions may be made from the Closing Date through
the Revolver Termination Date and (B) the amount of any Specified Equity
Contribution shall be no greater than the amount required to cause the Borrower
to be in compliance with Sections 6.22(a), (b), (c) and (d). If after giving
effect to the foregoing recalculations the Borrower shall be in compliance with
the requirements of Sections 6.22(a), (b), (c) and (d), the Borrower shall be
deemed to have satisfied the requirements of such covenants as of the relevant
date of determination with the same effect as though there had been no failure
to comply therewith at such date, and the applicable Default in respect of such
covenant that had occurred shall be deemed cured for this purposes of this
Agreement. From the date on which the Borrower gives the Administrative Agent
written notice of a Specified Equity Contribution with respect to a fiscal
period until the 15th day after financial statements are required to be
delivered pursuant to Section 6.01 for such fiscal period, none of the
Administrative Agent, the Collateral Agent, any Lender or any Secured Party
shall exercise any rights or remedies with respect to a breach of Sections
6.22(a), (b), (c) or (d) with respect to such fiscal period, but any such breach
shall not be deemed waived for purposes of Section 4.02 until such Specified
Equity Contribution is received by the Borrower.

 

95



--------------------------------------------------------------------------------

Section 6.23. Subsidiary Guarantees. On the Closing Date and thereafter, on or
before the 30th day following each date required for delivery of financial
statements pursuant to Section 6.01(a) or (b), the Borrower shall cause the
following entities to be or become Guarantors hereunder: (i) each Material
Domestic Subsidiary at such time, (ii) other Wholly-Owned Domestic Subsidiaries
such that, after giving effect thereto, the Subsidiaries of the Borrower that
are Guarantors (considered without duplication and without consolidation with
any of their respective Subsidiaries that are Non-Guarantor Subsidiaries)
account for at least (A) 90% of the total consolidated assets and (B) 90% of the
total consolidated revenues, in each case of the Borrower and its Domestic
Subsidiaries determined for the most recent fiscal quarter then ended (in the
case of (A)) or most recent fiscal year then ended (in the case of (B)) and
(iii) each Subsidiary that guarantees the Borrower’s obligations under the
Second Lien Credit Agreement and any permitted refinancing thereof. To effect
the foregoing, the Borrower shall cause an Authorized Officer of each Subsidiary
that is so required to become a Guarantor at such time to execute and deliver to
the Administrative Agent for the benefit of the Lenders a joinder agreement
under the Guaranty in a form (together with any related certificates and
opinions reasonably requested by the Administrative Agent) reasonably acceptable
to the Administrative Agent. The Borrower shall promptly notify the
Administrative Agent at which time any Authorized Officer becomes aware that a
Wholly-Owned Subsidiary has become a Material Domestic Subsidiary.

Section 6.24. Collateral. Effective upon any Subsidiary becoming a Guarantor
after the Closing Date, the Borrower shall cause such Guarantor within fifteen
Business Days after becoming a Guarantor (or such later date as the
Administrative Agent may agree) to grant to the Collateral Agent for the benefit
of the Secured Parties a first (subject to Permitted Liens) priority security
interest in all assets (including real property and the Capital Stock of its
Subsidiaries) of such Guarantor pursuant to documentation (including related
certificates and opinions) reasonably acceptable to the Administrative Agent.
The Borrower will, and will cause the Borrower and each of the Guarantors to, at
the expense of the Borrower, make, execute, endorse, acknowledge, file and/or
deliver to the Administrative Agent from time to time such schedules,
confirmatory assignments, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, reports and other assurances or
instruments and take such further steps relating to the Collateral as the
Administrative Agent may reasonably require. Notwithstanding any of the
foregoing, (a) neither the Borrower nor any other Guarantor shall be obligated
hereby to grant a security interest in any asset if the granting of such
security interest would result in the violation of any applicable law or
regulation, (b) the Collateral shall not include a security interest in any
asset if the granting of such security interest would be prohibited by
enforceable anti-assignment provisions of contracts or applicable law (after
giving effect to relevant provisions of the Uniform Commercial Code), (c)
fee-owned real property having an individual fair market value of less than
$2,500,000 or aggregate fair market value of less than $10,000,000 shall be
excluded from the Collateral, (d) the Collateral shall not include cash and cash
equivalents, accounts receivable or Portfolio Securities, or deposit or security
accounts (except to the extent that the foregoing are proceeds of Collateral;
provided that in no event shall any control agreements be required) containing
any of the foregoing, other assets requiring perfection through control
agreements, letter-of-credit rights, leasehold real property, motor vehicles and
other assets subject to certificates of title (other than any corporate
aircraft), interests in certain joint ventures and non-Wholly-Owned Subsidiaries
which cannot be pledged without the consent of one or more third parties and
obligations the interest on which is wholly exempt from the taxes imposed by
subtitle A of the Code, (e) the pledge of the Capital Stock of Foreign
Subsidiaries shall be limited to 65% of the Capital Stock of material first-tier
Foreign Subsidiaries, (f) the Administrative Agent shall have the discretion to
exclude from the Collateral immaterial assets, assets as to which it and the
Borrower determine that the cost of obtaining such security interest would
outweigh the benefit to the Lenders and other assets in which it may determine
that the taking of a security interest would not be advisable, and (g) no
foreign law security or pledge agreements shall be required.

 

96



--------------------------------------------------------------------------------

Section 6.25. Commodity Exchange Act Keepwell Provisions. The Borrower hereby
guarantees the payment and performance of all Secured Obligations of each other
Loan Party and absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each such
other Loan Party in order for such other Loan Party to honor its obligations
under the Guaranty including obligations with respect to Rate Management
Transactions (provided, however, that the Borrower shall only be liable under
this Section 6.25 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 6.25, or otherwise
under this Agreement or any Loan Document, as it relates to such other Loan
Parties, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of the
Borrower under this Section 6.25 shall remain in full force and effect until
this Agreement is terminated. The Borrower intends that this Section 6.25
constitute, and this Section 6.25 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 6.26. Anti-Corruption Laws. The Borrower will, and will cause each of
its Subsidiaries to, conduct its businesses in compliance in all material
respects with (i) the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions that are applicable to the Borrower or its Subsidiaries and
(ii) applicable Sanctions and anti-money laundering laws and regulations, and
maintain policies and procedures designed to promote and achieve compliance with
such laws.

Section 6.27. Term Financial Covenant. Prior to the Term Loan Maturity Date, the
First Lien Leverage Ratio, determined as of the last day of each fiscal quarter
(commencing with the fiscal quarter ending September 30, 2019), shall not be
greater than 4.000:1.000.

Notwithstanding anything to the contrary contained in this Section, if (1) the
Borrower fails to comply with the requirements of this Section 6.27 as of the
end of any fiscal quarter prior to the Term Loan Maturity Date and (2) at any
time after such fiscal quarter until the date that is 15 days after the date the
Borrower is required to deliver financial statements with respect to such period
pursuant to Section 6.01, the Borrower receives a cash contribution to its
equity capital in exchange for common shares of its Capital Stock and gives
written notice to the Administrative Agent that such cash contribution has been
received and is a Specified Equity Contribution, then the amount of such
Specified Equity Contribution will be deemed to be an increase to Consolidated
EBITDA solely for the purposes of determining compliance with this Section 6.27
(and if applicable, Section 6.22) at the end of such fiscal quarter (and for
purposes of determining compliance with future periods that include such fiscal
quarter) (but such Specified Equity Contribution shall not be included for
purposes of determining the Basket Amount or any other purposes hereunder, and
there shall be no reduction in Indebtedness pursuant to any cash netting
provision with the proceeds of any Specified Equity Contribution for the fiscal
quarter for which such Specified Equity Contribution was made); provided that
(A) in each four fiscal quarter period, there shall be a period of at least two
fiscal quarters in respect of which no Specified Equity Contribution is made for
purposes of curing a failure to comply with the requirements of this
Section 6.27, and no more than four Specified Equity Contributions may be made
from the Closing Date through the Term Loan Maturity Date made for purposes of
curing a failure to comply with the requirements of this Section 6.27 and
(B) the amount of any Specified Equity Contribution shall be no greater than the
amount required to cause the Borrower to be in compliance with Section 6.27. If
after giving effect to the foregoing recalculations the Borrower shall be in
compliance with the requirements of Section 6.27, the Borrower shall be deemed
to have satisfied the requirements of such covenants as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable Default in respect of such covenant
that had

 

97



--------------------------------------------------------------------------------

occurred shall be deemed cured for this purposes of this Agreement. From the
date on which the Borrower gives the Administrative Agent written notice of a
Specified Equity Contribution with respect to a fiscal period until the 15th day
after financial statements are required to be delivered pursuant to Section 6.01
for such fiscal period, none of the Administrative Agent, the Collateral Agent,
any Term Lender or any relevant Secured Party shall exercise any rights or
remedies with respect to a breach of Section 6.27 with respect to such fiscal
period, but any such breach shall not be deemed waived for purposes of
Section 4.02 until such Specified Equity Contribution is received by the
Borrower. It is understood and agreed that subject to the limitations of
Sections 6.22 and 6.27, a single Specified Equity Contribution may be utilized
for purposes of determining compliance with both Sections 6.22 and 6.27, if
applicable.

Section 6.28. Limitations on Dispositions of Material Registered IP.
Notwithstanding anything to the contrary in this Agreement, (i) no Loan Party
shall lease, sell or otherwise dispose of its Material Registered IP to any
Person that is not a Loan Party, (ii) no Non-Guarantor Subsidiary shall lease,
sell or otherwise dispose of its Material Registered IP to any Person that is
not the Borrower or a Subsidiary of the Borrower and (iii) the Borrower and its
Subsidiaries may enter into non-exclusive licenses, sublicenses, leases or
subleases of Material Registered IP entered into in the ordinary course of
business that do not materially impair their use in the operation of the
business of the Borrower and the Subsidiaries in accordance with
Section 6.18(l).

ARTICLE 7

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

Section 7.01. Representation or Warranty. Any representation or warranty made or
deemed made by or on behalf of the Borrower or any of the Subsidiaries to the
Lenders or the Administrative Agent under or in connection with any Loan
Document, any Credit Extension, or any certificate or information required to be
delivered under any Loan Document shall be materially false on the date as of
which made; provided that any breach of the representation and warranty in
Section 5.20 shall not constitute a Default with respect to the Term Loans until
the date on which any Revolving Loans have been declared to be due and payable
pursuant to Section 8.01.

Section 7.02. Non-Payment. Nonpayment of principal of any Loan when due,
nonpayment of any reimbursement obligation in respect of any LC Disbursement
within three Business Days after the same becomes due and the Borrower has
received written notice of such fact, or nonpayment of interest upon any Loan or
of any commitment fee, LC Fee or other obligations under any of the Loan
Documents within three Business Days after the same becomes due.

Section 7.03. Specific Defaults. The breach by any Loan Party of any of the
terms or provisions of Section 6.02(b), Section 6.03, Section 6.13 through and
including Section 6.28; provided that any Default with respect to Section 6.22
shall not constitute a Default with respect to the Term Loans until the date on
which any Revolving Loans have been declared to be due and payable pursuant to
Section 8.01; provided, further, that any Default with respect to Section 6.27
shall not constitute a Default with respect to the Revolving Loans until the
date on which any Term Loans have been declared to be due and payable pursuant
to Section 8.01.

Section 7.04. Other Defaults. The breach by any Loan Party (other than a breach
which constitutes a Default under Section 7.02 or 7.03 of this Article 7) of any
of the terms or provisions of this Agreement or any other Loan Document which is
not remedied within thirty days after written notice thereof from the
Administrative Agent to the Borrower.

 

98



--------------------------------------------------------------------------------

Section 7.05. Cross-Default. Failure of the Borrower or any of its Subsidiaries
to pay when due any Material Indebtedness; or the default by the Borrower or any
of its Subsidiaries in the performance (beyond the applicable grace period with
respect thereto, if any, and provided that such default has not been cured or
waived) of any term, provision or condition contained in any Material
Indebtedness Agreement, or any other event shall occur or condition exist, the
effect of which default, event or condition is to cause, or to permit the
holder(s) of such Material Indebtedness or the lender(s) under any Material
Indebtedness Agreement to cause, such Material Indebtedness to become due prior
to its stated maturity; or any Material Indebtedness of the Borrower or any of
its Subsidiaries shall be declared to be due and payable or required to be
prepaid or repurchased (other than by a regularly scheduled payment) prior to
the stated maturity thereof.

Section 7.06. Insolvency; Voluntary Proceedings. The Borrower or any of its
Subsidiaries shall (a) have an order for relief entered with respect to it under
the Federal or state bankruptcy laws as now or hereafter in effect, (b) make a
general assignment for the benefit of creditors, (c) apply for, seek, consent
to, or acquiesce in, the appointment of a receiver, custodian, trustee,
examiner, liquidator or similar official for it or any Substantial Portion of
its Property, (d) institute any proceeding seeking an order for relief under the
Federal or state bankruptcy laws as now or hereafter in effect or seeking to
adjudicate it a bankrupt or insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (e) take any
corporate or partnership action to authorize or effect any of the foregoing
actions set forth in this Section 7.06, (f) fail to contest in good faith any
appointment or proceeding described in Section 7.07 or (g) not pay, or admit in
writing its inability to pay, its debts generally as they become due.

Section 7.07. Involuntary Proceedings. Without the application, approval or
consent of the Borrower or any of its Subsidiaries, a receiver, trustee,
examiner, liquidator or similar official shall be appointed for the Borrower or
any of its Subsidiaries or any Substantial Portion of its Property, or a
proceeding described in Section 7.06(d) shall be instituted against the Borrower
or any of its Subsidiaries and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of 45 consecutive
days.

Section 7.08. Judgments. The Borrower or any of its Subsidiaries shall fail
within 30 days to pay, bond or otherwise discharge one or more final,
non-appealable judgments or orders for the payment of money in excess of
$25,000,000 (or the equivalent thereof in currencies other than Dollars) in the
aggregate.

Section 7.09. Reportable Event; ERISA Event. (a) Any Reportable Event shall
occur in connection with any Single Employer Plan , and, 30 days after notice
thereof shall have been given to the Borrower, such Reportable Event shall not
have been corrected and shall have created and caused to be continuing a
material risk of Plan termination or liability for withdrawal from the Plan as a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA), which
termination or liability for withdrawal could reasonably be expected to have a
Material Adverse Effect or (b) any ERISA Event shall occur which, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

Section 7.10. Change in Control. Any Change in Control shall occur.

Section 7.11. Withdrawal Liability. The Borrower or any other member of the
Controlled Group shall have been notified by the sponsor of a Multiemployer Plan
that it has incurred withdrawal liability to such Multiemployer Plan in an
amount which, when aggregated with all other amounts required to be paid to
Multiemployer Plans by the Borrower or any other member of the Controlled Group
as withdrawal liability (determined as of the date of such notification) could
reasonably be expected to have a Material Adverse Effect.

 

99



--------------------------------------------------------------------------------

Section 7.12. Loan Document. Any Loan Document shall fail to remain in full
force or effect (other than by reason of a release of a Loan Party in accordance
with the terms hereof and thereof) or any Loan Party shall assert in writing the
invalidity or unenforceability of any Loan Document, or any Loan Party shall
deny in writing that it has any further liability under any guaranty of the
Obligations to which it is a party, or shall give notice to such effect.

ARTICLE 8

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

Section 8.01. Acceleration. If any Default described in Section 7.06 or 7.07
occurs with respect to the Borrower, the obligations of the Lenders to make
Loans hereunder and the obligation and power of the LC Issuer to issue Letters
of Credit shall automatically terminate and the Obligations shall immediately
become due and payable without any election or action on the part of the
Administrative Agent, the LC Issuer or any Lender. If (i) a Revolver Financial
Covenant Default occurs, the Majority Revolving Credit Facility Lenders (or the
Administrative Agent with the consent of the Majority Revolving Credit Facility
Lenders) may terminate or suspend the obligations of the Revolving Lenders to
make Revolving Loans hereunder, or declare the Obligations with respect to the
Revolving Loans to be due and payable, or both, (ii) if a Term Financial
Covenant Default occurs, the Required Term Lenders (or the Administrative Agent
with the consent of the Required Term Lenders) may declare the Obligations with
respect to the Term Loans to be due and payable, and (iii) any other Default
occurs, subject to Section 8.02 below, the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders) may terminate or
suspend the obligations of the Lenders to make Loans hereunder and the
obligation and power of the LC Issuer to issue Letters of Credit, or declare the
Obligations to be due and payable, or both, whereupon, in the case of each of
(i), (ii) and (ii) above, the Obligations shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which the Borrower hereby expressly waives.

Section 8.02. Amendments. Subject to the provisions of Section 3.07(c), this
Section 8.02 and Sections 8.03 and 8.04 below and the acknowledgement of the
Administrative Agent, the Required Lenders (or the Administrative Agent with the
consent in writing of the Required Lenders) and the Borrower may enter into
agreements supplemental hereto for the purpose of adding or modifying any
provisions to the Loan Documents or changing in any manner the rights of the
Lenders or the Borrower hereunder or waiving any Default or Unmatured Default
hereunder; provided, however, that the portion of any Loans held by Specified
Debt Funds in the aggregate in excess of 49.9% of the Required Amount of Loans
shall be disregarded in determining Required Lenders at any time and provided
further that no such supplemental agreement shall, without the consent of all of
the Lenders adversely affected thereby (or in the case of subsections 8.02(b),
(d), (e) and (f), all of the Lenders):

(a) Extend the final maturity of any Loan, or extend the expiry date of any
Letter of Credit to a date after the Maturity Date or forgive all or any portion
of the principal amount thereof or any LC Disbursements, or reduce the rate or
extend the time of payment of interest or fees hereunder or LC Disbursements (it
being understood that the waiver of default interest pursuant to Section 2.14
shall only require the consent of Required Lenders), or amend Section 2.24;

(b) Reduce the percentage specified in the definition of Required Lenders;

(c) Increase or extend any Commitment of any Lender hereunder (it being
understood that any change to or waivers or modifications of conditions
precedent, covenants, Defaults or Unmatured Defaults or of a mandatory
prepayment shall not constitute an increase or extension of the Commitments of
any Lender);

 

100



--------------------------------------------------------------------------------

(d) Permit the Borrower to assign its rights under this Agreement (it being
understood that any modification to Section 6.15 or 6.16 shall only require
approval of the Required Lenders);

(e) Amend this Section 8.02 or Section 11.02 (it being understood that with the
consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement (including pursuant to Section 2.25) may be included in the
determination of the Required Lenders on substantially the same basis as the
Commitments and extensions of credit thereunder on the Closing Date and this
Section 8.02 may be amended by the Required Lenders to reflect such extensions
of credit); or

(f) Release all or substantially all of the Collateral or release all or
substantially all of the Guarantors from their obligations under the Guaranty,
except, in either case, as contemplated by Section 10.10.

Without limiting the foregoing and notwithstanding anything herein or in
Section 2.25 to the contrary: the consent of the Required Term Lenders shall be
required with respect to any amendment that (A) extends the scheduled date of
payment of the principal amount of any Term Loan, (B) alters the amount or
application of any prepayment pursuant to Section 2.10 in a manner adverse to
the interests of the Term Lenders or (C) amends Section 6.27.

Notwithstanding anything to the contrary set forth herein or in any other Loan
Document but subject to the proviso in Section 7.03, (i) no Term Lender shall
have any right to exercise, or direct the Administrative Agent to exercise or
refrain from exercising, any right or remedy arising or available hereunder or
under any other Loan Document upon the occurrence or during the continuance of
an Unmatured Default or a Default if the only such Unmatured Default or Default
that shall have occurred and be continuing is a Revolver Financial Covenant
Default, (ii) no Term Lender shall have any right to approve or disapprove
(x) any amendment or modification to Section 6.22, (y) any waiver of a Revolver
Financial Covenant Default or (z) any waiver or amendment of any requirement
under Section 4.02 or any other provision that impacts only the Revolving
Lenders or the Revolving Credit Commitments and (iii) it is understood and
agreed that any Term Loans held by any Term Lender shall be excluded from any
vote of the Lenders (and shall be deemed to not be outstanding) for the purposes
described in clause (i) above and clause (ii) above, including in determining
whether the “Required Lenders” have directed the Administrative Agent to
exercise or refrain from exercising any such rights or remedies or to approve or
disapprove any such amendment, modification or waiver. For the avoidance of
doubt, nothing in this paragraph shall in any way limit or restrict the rights
or remedies of the Term Lenders in connection with any Unmatured Default or
Default other than a Revolver Financial Covenant Default (whether arising before
or after the occurrence of the Revolver Financial Covenant Default) or the right
of any Term Lenders to approve or disapprove any amendment or modification to
any other provision hereof or of any other Loan Document or to waive any
Unmatured Default or Default other than a Revolver Financial Covenant Default.

Notwithstanding anything to the contrary set forth herein or in any other Loan
Document but subject to the proviso in Section 7.03, (i) no Revolving Lender
shall have any right to exercise, or direct the Administrative Agent to exercise
or refrain from exercising, any right or remedy arising or available hereunder
or under any other Loan Document upon the occurrence or during the continuance
of an Unmatured Default or a Default if the only such Unmatured Default or
Default that shall have occurred and be continuing is a Term Financial Covenant
Default, (ii) no Revolving Lender shall have any right to approve or disapprove
(x) any amendment or modification to Section 6.27, (y) any waiver of a Term
Financial Covenant Default or (z) any waiver or amendment of any requirement
under any other provision

 

101



--------------------------------------------------------------------------------

that impacts only the Term Lenders or the Term Loans and (iii) it is understood
and agreed that any Revolving Loans held by any Revolving Lender shall be
excluded from any vote of the Lenders (and shall be deemed to not be
outstanding) for the purposes described in clause (i) above and clause
(ii) above, including in determining whether the “Required Lenders” have
directed the Administrative Agent to exercise or refrain from exercising any
such rights or remedies or to approve or disapprove any such amendment,
modification or waiver. For the avoidance of doubt, nothing in this paragraph
shall in any way limit or restrict the rights or remedies of the Revolving
Lenders in connection with any Unmatured Default or Default other than a Term
Financial Covenant Default (whether arising before or after the occurrence of
the Term Financial Covenant Default) or the right of any Revolving Lenders to
approve or disapprove any amendment or modification to any other provision
hereof or of any other Loan Document or to waive any Unmatured Default or
Default other than a Term Financial Covenant Default.

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, and no amendment of any provision relating to the LC Issuer shall be
effective without the written consent of the LC Issuer. No amendment of any
provision of this Agreement relating to the Swing Line Lender or any Swing Line
Loan made by such Swing Line Lender shall be effective without the written
consent of the Swing Line Lender. The Administrative Agent may waive payment of
the fee required under Section 12.01(b)(iv) without obtaining the consent of any
other party to this Agreement. Notwithstanding anything to the contrary herein,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the consent of each such
Lender directly affected thereby shall be required to (i) increase or extend the
Commitment of such Lender, (ii) extend the final maturity of any Loan,
(iii) forgive all or any portion of the principal amount thereof or any LC
Disbursements or (iv) amend Section 2.24. Notwithstanding anything to the
contrary contained herein, (x) the definition of “Revolver Financial Covenant
Default” may not be amended without the written consent of the Majority
Revolving Credit Facility Lenders and (y) the definition of “Term Financial
Covenant Default” may not be amended without the written consent of the Required
Term Lenders.

At the request of the Administrative Agent, the Borrower shall identify from the
list of Lenders maintained by the Administrative Agent, to the best of
Borrower’s knowledge, those Lenders that are Affiliated Lenders.

Section 8.03. Replacement Loans. In addition, subject to Section 2.10 and 2.25,
this Agreement and the other Loan Documents may be amended (or amended and
restated) with the written consent of the Administrative Agent, the Borrower and
the Lenders providing the relevant Replacement Term Loans to permit the
refinancing of all of the outstanding Term Loans (the “Refinanced Term Loans”)
or the replacement of the Aggregate Revolving Credit Commitment (the “Refinanced
Commitment”) with one or more replacement term loan tranches hereunder which
shall be Loans hereunder (“Replacement Term Loans”) or one or more new revolving
commitments (the “Replacement Commitments”); provided that (a) the aggregate
principal amount of such Replacement Term Loans shall not exceed the aggregate
principal amount of such Refinanced Term Loans, (b) the Applicable Margin for
such Replacement Term Loans shall not be higher than the Applicable Margin for
such Refinanced Term Loans, respectively, (c) the Weighted Average Life to
Maturity of such Replacement Term Loans shall not be shorter than the Weighted
Average Life to Maturity of such Refinanced Term Loans, respectively, at the
time of such refinancing, (d) the aggregate amount of the Replacement Commitment
shall not exceed the Refinanced Commitment, (e) the Applicable Margin for such
Replacement Commitment shall not exceed the Applicable Margin for the Refinanced
Commitment, (f) the borrower of such Replacement Term Loans or Replacement
Commitment shall be the Borrower and (g) all other terms applicable to such
Replacement Term Loans or Replacement Commitments shall be substantially
identical to, or not materially more favorable to the Lenders providing such
Replacement Loans or Replacement Commitments than, those applicable to such
Refinanced Term Loans or Refinanced Commitments, except to the extent necessary
to provide for covenants and other terms applicable to any period after the
latest final maturity of the Term Loans, as applicable, in effect immediately
prior to such refinancing.

 

102



--------------------------------------------------------------------------------

Section 8.04. Errors. Further, notwithstanding anything to the contrary
contained in Section 8.02, if following the Closing Date, the Administrative
Agent and the Borrower shall have agreed in their sole and absolute discretion
that there is an ambiguity, inconsistency, manifest error or any error or
omission of a technical or immaterial nature, in each case, in any provision of
the Loan Documents, then the Administrative Agent and the Borrower shall be
permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Loan Documents
if the same is not objected to in writing by the Required Lenders within ten
Business Days following receipt of notice thereof (it being understood that the
Administrative Agent has no obligation to agree to any such amendment).

Section 8.05. Preservation of Rights. No delay or omission of the Lenders, the
LC Issuer or the Administrative Agent to exercise any right under the Loan
Documents shall impair such right or be construed to be a waiver of any Default
or an acquiescence therein, and a Credit Extension notwithstanding the existence
of a Default or the inability of the Borrower to satisfy the conditions
precedent to such Credit Extension shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 8.02 or as otherwise provided
in Section 8.03 or 8.04, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Administrative
Agent, the LC Issuer and the Lenders until the Obligations have been paid in
full.

ARTICLE 9

GENERAL PROVISIONS

Section 9.01. Survival of Representations. All representations and warranties of
the Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.

Section 9.02. Governmental Regulation. Anything contained in this Agreement to
the contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.

Section 9.03. Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

Section 9.04. Entire Agreement. Other than the Fee Letter, the Loan Documents
embody the entire agreement and understanding among the Borrower, the
Administrative Agent, the LC Issuer and the Lenders and supersede all prior
agreements and understandings among the Borrower, the Administrative Agent, the
LC Issuer and the Lenders relating to the subject matter thereof which shall
survive and remain in full force and effect during the term of this Agreement.

Section 9.05. Several Obligations; Benefits of This Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such). The failure of any Lender to
perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder. This Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns, provided, however, that
the parties hereto expressly agree that the Arranger shall enjoy the benefits of
the provisions of Sections 9.06 and 9.08 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement.

 

103



--------------------------------------------------------------------------------

Section 9.06. Expenses; Indemnification; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates (including the reasonable fees,
charges and disbursements of one counsel for the Administrative Agent and, if
reasonably necessary, of one local counsel in any relevant jurisdiction), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the LC Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
LC Issuer) in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
LC Issuer (including the reasonable fees, charges and disbursements of one
counsel for the Administrative Agent, Lenders and LC Issuer and, if reasonably
necessary, of one local counsel in any relevant jurisdiction and, in the event
of an actual or perceived conflict of interest, an additional counsel for each
group of similarly affected Persons in each relevant jurisdiction), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Arranger, each Bookrunner, each Lender and the LC Issuer, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of one counsel for the Indemnitees
and, if reasonably necessary, of one local counsel in any relevant jurisdiction
and, in the event of an actual or perceived conflict of interest, an additional
counsel for each group of similarly affected Indemnitees in each relevant
jurisdiction), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the LC
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any liability arising under Environmental Laws
related in any way to the Borrower or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any other Loan Party or
any of the Borrower’s or such Loan Party’s directors, shareholders or creditors,
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of, or material breach
of any Loan Document by, such Indemnitee or (y) arise from disputes solely among
Indemnitees, and in such event solely to the extent that the underlying dispute
does not arise as a result of an action, inaction or representation of, or
information provided by or on behalf of, the Borrower or any of its Subsidiaries
or Affiliates.

 

104



--------------------------------------------------------------------------------

(c) To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under subsection (a) or (b) of this Section to be paid by it to
the Administrative Agent (or any sub-agent thereof), the LC Issuer or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the LC Issuer or such Related
Party, as the case may be, such Lender’s Pro Rata Share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or the LC
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or LC
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 9.05.

(d) To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed to
such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
non-appealable judgment of a court of competent jurisdiction.

(e) All amounts due under this Section shall be payable not later than ten
Business Days after demand therefor.

(f) The agreements in this Section shall survive the resignation of the
Administrative Agent, the LC Issuer and the Swing Line Lender, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

Section 9.07. Severability of Provisions. Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

Section 9.08. Non-Liability of Lenders. The relationship between the Borrower on
the one hand and the Lenders, the LC Issuer and the Administrative Agent on the
other hand shall be solely that of borrower and lender. Neither the
Administrative Agent, the Arrangers, the LC Issuer nor any Lender shall have any
fiduciary responsibilities to the Borrower. Neither the Administrative Agent,
the Arrangers nor any Lender undertakes any responsibility to the Borrower to
review or inform the Borrower of any matter in connection with any phase of the
Borrower’s business or operations. The Borrower agrees that neither the
Administrative Agent, the Arrangers, the LC Issuer nor any Lender shall have
liability to the Borrower (whether sounding in tort, contract or otherwise) for
losses suffered by the Borrower in connection with, arising out of, or in any
way related to, the transactions contemplated and the relationship established
by

 

105



--------------------------------------------------------------------------------

the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such losses resulted from the gross negligence,
bad faith or willful misconduct of, or breach of the Loan Documents by, the
party from which recovery is sought or any dispute solely between or among the
Administrative Agent, the Arrangers, the LC Issuer and/or any Lender and not
involving the Borrower, the Sponsors or their respective Affiliates. Neither the
Administrative Agent, the Arrangers, the LC Issuer nor any Lender shall have any
liability with respect to, and the Borrower hereby waives, releases and agrees
not to sue for, any special, indirect, consequential or punitive damages
suffered by the Borrower in connection with, arising out of, or in any way
related to the Loan Documents or the transactions contemplated thereby.

Section 9.09. Confidentiality. The Administrative Agent and each Lender agrees
to hold any Information (as defined below) which it may receive from the
Borrower in connection with this Agreement in confidence, except for disclosure
(a) to its Affiliates and to the Administrative Agent and any other Lender and
their respective Affiliates for use solely in connection with the performance of
their respective obligations hereunder contemplated hereby, (b) to legal
counsel, accountants, and other professional advisors to such Lender, (c) to
regulatory or self-regulatory officials, (d) to any Person as required by law,
regulation, or legal process, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to the Loan
Documents or the enforcement of rights thereunder, (f) to its direct or indirect
contractual counterparties in swap agreements or to legal counsel, accountants
and other professional advisors to such counterparties, provided that each such
Person agreed to be bound by confidentiality provisions at least as restrictive
as provided under this Section 9.09, (g) permitted by Section 12.02, (h) to
rating agencies if requested or required by such agencies in connection with a
rating relating to the Advances hereunder, (i) on a confidential basis to the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to this Agreement, (j) in connection
with a due diligence defense, (k) to bank market-data collectors and other
similar bank trade publications, such information to consist of deal terms and
other information customarily found in such publications or (l) to the extent
such Information (x) becomes publicly available to the Administrative Agent, any
Lender or any of their respective Affiliates on a non-confidential basis from a
source other than the Borrower and such source is not known by the Person
receiving such Information to be in violation of this Section 9.09. Without
limiting Section 9.04, the Borrower agrees that the terms of this Section 9.09
shall set forth the entire agreement between the Borrower and each Lender
(including the Administrative Agent) with respect to any Information previously
or hereafter received by such Lender in connection with this Agreement, and this
Section 9.09 shall supersede any and all prior confidentiality agreements
entered into by such Lender with respect to such Information. For the purposes
of this Section, “Information” means all information received from the Borrower,
its Subsidiaries or their agents or representatives relating to the Borrower,
its Subsidiaries or their agents or other representatives or its business, other
than any such information that is available to the Administrative Agent, the LC
Issuer or any Lender on a non-confidential basis prior to disclosure by the
Borrower. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THIS SECTION 9.09
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS AFFILIATES, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

106



--------------------------------------------------------------------------------

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS AFFILIATES,
THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

Section 9.10. Non-Reliance. Each Lender hereby represents that it is not relying
on or looking to any margin stock (as defined in Regulation U) for the repayment
of the Credit Extensions provided for herein.

Section 9.11. Disclosure. The Borrower and each Lender hereby acknowledge and
agree that Bank of America and/or its Affiliates from time to time may hold
investments in, make other loans to or have other relationships with the
Borrower and its Affiliates.

Section 9.12. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each Loan Party acknowledge and agree, and
acknowledge their respective Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Lenders and the Arrangers are arm’s-length commercial
transactions between the Borrower, each Loan Party and their respective
Affiliates, on the one hand, and the Administrative Agent, the Lenders and the
Arrangers on the other hand, (B) the Borrower and each Loan Party have consulted
their own legal, accounting, regulatory and tax advisors to the extent they have
deemed appropriate, and (C) the Borrower and each Loan Party are capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Administrative Agent, each Lender and each Arranger are and have been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower, any Loan Party or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent, any
Lender nor any Arranger has any obligation to the Borrower nor any Loan Party
nor any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, each Lender and
each Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
Loan Parties and any of their respective Affiliates, and neither the
Administrative Agent, any Lender nor any Arranger has any obligation to disclose
any of such interests to the Borrower, any Loan Party or any of their respective
Affiliates. To the fullest extent permitted by law, the Borrower and each Loan
Party hereby waive and release any claims that it may have against the
Administrative Agent, the Lenders and the Arrangers with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

Section 9.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, (i) it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act and (ii) to the extent the
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, it is required to obtain a Beneficial Ownership Certification in
relation to the Borrower.

 

107



--------------------------------------------------------------------------------

Section 9.14. Lender ERISA Representations.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified “by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit, the Commitments or this
Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower, that the Administrative Agent is not a fiduciary with respect
to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).

 

108



--------------------------------------------------------------------------------

Section 9.15. Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Swap Obligation or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b) As used in this Section 9.15, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).

ARTICLE 10

THE ADMINISTRATIVE AGENT

Section 10.01. Appointment and Authority.

(a) Each of the Lenders and the LC Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes

 

109



--------------------------------------------------------------------------------

the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the LC Issuer, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.

(b) The Administrative Agent shall also act as the Collateral Agent under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the LC Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the LC Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as Collateral and any co-agents, sub-agents and attorneys-in-fact appointed by
the Administrative Agent pursuant to Section 10.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of Article 8, Article 9 and this Article 10 (including
Section 9.06, as though such co-agents, sub-agents and attorneys-in-fact were
the Collateral Agent under the Loan Documents) as if set forth in full herein
with respect thereto.

Section 10.02. Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

Section 10.03. Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law;

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity;

 

110



--------------------------------------------------------------------------------

(d) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Section 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrower, a Lender or the LC Issuer;

(e) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (v) the satisfaction of any condition
set forth in Article 4 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent; and

(f) shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions of
this Agreement relating to Disqualified Institutions or Affiliated Lenders.
Without limiting the generality of the foregoing, the Administrative Agent shall
not (x) be obligated to ascertain, monitor or inquire as to whether any Lender,
prospective Lender or Participant is a Disqualified Institution or Affiliated
Lender or (y) have any liability with respect to or arising out of any
assignment of Loans, or disclosure of confidential information, to any
Disqualified Institution or Affiliated Lender.

Section 10.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the LC Issuer,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or the LC Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the LC Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Section 10.05. Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

111



--------------------------------------------------------------------------------

Section 10.06. Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the LC Issuer and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States and shall in no event be a Disqualified Institution. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, (or such earlier date as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”) then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the LC Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender or Disqualified
Institution. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to Section 2.23(b)(iv), the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, in consultation with the
Borrower, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents
(except that in the case of any collateral security held by the Administrative
Agent on behalf of the Lenders or the LC Issuer under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(2) except for any indemnity payments or other amounts then owed to the retiring
or removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and the LC Issuer directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 8.02 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as LC Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring LC Issuer and Swing Line
Lender, (ii) the retiring LC Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor LC Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring LC
Issuer to effectively assume the obligations of the retiring LC Issuer with
respect to such Letters of Credit.

 

112



--------------------------------------------------------------------------------

Section 10.07. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the LC Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the LC Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 10.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners or the Arrangers listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the LC Issuer hereunder.

Section 10.09. Administrative Agent May File Proofs of Claim. In case of the
pendency of any Insolvency Proceeding or any other judicial proceeding relative
to any Loan Party, the Administrative Agent (irrespective of whether the
principal of any Loan or LC Exposure shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposures and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the LC Issuer and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the LC Issuer and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the LC Issuer and the Administrative Agent under
Sections 2.08, 2.22(k) and 9.06) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the LC Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the LC Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.08 and 9.06.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the LC
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the LC Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the LC Issuer or in any such proceeding.

Section 10.10. Collateral and Guaranty Matters. Each of the Lenders (including
in its capacities as a potential Cash Management Bank and a potential Hedge
Bank) and the LC Issuer irrevocably authorize the Administrative Agent, at its
option and in its discretion,

 

113



--------------------------------------------------------------------------------

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) Secured Cash Management Obligations and
Secured Hedge Obligations as to which arrangements satisfactory to the
applicable Cash Management Bank or Hedge Bank shall have been made) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Administrative Agent and the
LC Issuer shall have been made), (ii) that is sold or to be sold as part of or
in connection with any sale permitted hereunder or under any other Loan
Document, or (iii) if approved, authorized or ratified in writing in accordance
with Section 8.02;

(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.18(r).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 10.10. In each case as specified in this Section 10.10, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 10.10.

Section 10.11. Intercreditor Agreement. Each Lender hereby authorizes and
directs the Administrative Agent and the Collateral Agent to enter into any
intercreditor agreement that may become necessary in connection with the
incurrence by the Borrower of Indebtedness pursuant to the Second Lien Credit
Agreement (including the First Lien/Second Lien Intercreditor Agreement) and the
issuance by the Borrower of any Pari Passu First Lien Notes pursuant to
Section 2.25 as attorney-in-fact on behalf of such Lender and agrees that in
consideration of the benefits of the security being provided to such Lender in
accordance with the Collateral Documents and any such intercreditor agreement
and by acceptance of those benefits, each Lender (including any Lender which
becomes such by assignment pursuant to Section 12.01 after the date hereof)
shall be bound by the terms and provisions of any such intercreditor agreement
and shall comply (and shall cause any Affiliate thereof which is the holder of
any “first priority obligations” (or similar term) to comply) with such terms
and provisions.

Section 10.12. The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender, any LC Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s, any Loan Party’s or the Administrative Agent’s
transmission of Borrower Materials or notices through the Platform, any other
electronic platform or electronic messaging service, or through the Internet.

 

114



--------------------------------------------------------------------------------

ARTICLE 11

SETOFF; RATABLE PAYMENTS

Section 11.01. Setoff. If a Default shall have occurred and be continuing, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other obligations at any time owing by such Lender or Affiliate to
or for the credit or the account of the Borrower against any of and all the
Obligations of the Borrower now or hereafter existing under this Agreement held
by such Lender or Affiliate, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such Obligations may be
unmatured; provided, that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.26 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the LC Issuer and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender under this Section 11.01 are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.

Section 11.02. Ratable Payments. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or participations in LC Disbursements or
Swing Line Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swing Line Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements and Swing Line Loans of other Lenders to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements and Swing Line Loans; provided that (a) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (b) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant pursuant to Section 12.01.

ARTICLE 12

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

Section 12.01. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Borrower nor any other Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
Section 12.01(b), (ii) by way of participation in accordance with the provisions
of Section 12.01(d), or

 

115



--------------------------------------------------------------------------------

(iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 12.01(f) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the LC Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment(s) and the Loans (including for purposes of this
Section 12.01(b), participations in LC Exposures and in Swing Line Loans) at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“trade date” is specified in the Assignment and Assumption, as of the trade
date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Commitments and Revolving Loans, or $1,000,000,
in the case of any assignment in respect of the Term Loans, unless each of the
Administrative Agent and, so long as no Default has occurred and is continuing,
the Borrower otherwise consents (each such consent not to be unreasonably
withheld); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

(ii) Each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(ii) shall not (A) apply to the Swing Line Lender’s rights and obligations in
respect of Swing Line Loans or (B) prohibit any Lender from assigning all or a
portion of its rights and obligations among separate facilities on a non-pro
rata basis;

(iii) No consent shall be required for any assignment except to the extent
required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld)
shall be required unless (1) a Default has occurred and is continuing at the
time of such assignment, (2) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund (or in the case of an assignment of a Revolving
Commitment, is to a Revolving Lender, an Affiliate of a Revolving Lender or an
Approved Fund in respect of a Revolving Lender) or (3) in the case of
assignments during the primary syndication of the Term Loan Commitments;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof;

 

116



--------------------------------------------------------------------------------

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term Loan Commitment or Revolving Credit Commitment if such assignment is to a
Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (2) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund or the Borrower or any of its Affiliates, an
Affiliated Lender or a Specified Debt Fund;

(C) the consent of the LC Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Commitments.

(iv) The parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption (and such Assignment and
Assumption shall include a representation by any Affiliated Lender party thereto
as to its status as an Affiliated Lender), together with a processing and
recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No such assignment shall be made (x) to the Borrower or any of the
Borrower’s Affiliates (other than Specified Debt Funds, provided no such
assignment in respect of the Revolving Credit Commitments or Revolving Loans
shall be made to a Specified Debt Fund) or Subsidiaries (except with respect to
the assignment of Term Loans in accordance with Section 12.01(h) or 12.01(i)) or
(y) to any person that is a Disqualified Institution at the time of such
assignment.

(vi) No such assignment shall be made to a natural person (or a holding company,
investment vehicle or trust for, or owned and operated by or for the primary
benefit of one or more natural persons).

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the Closing Date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05 and 9.06 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 12.01(d).

 

117



--------------------------------------------------------------------------------

Each Lender hereby agrees that it shall not make an assignment of any of its
rights and obligations under this Agreement with respect to the Loans or the
Commitment to any Disqualified Institution.

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and LC Exposures owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person (or a holding company, investment vehicle or trust for, or
owned and operated by or for the primary benefit of one or more natural persons)
or a Disqualified Institution) (each, a “Participant”) in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in LC Exposures and/or Swing Line Loans) owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the LC Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 12.01 that affects such Participant. Subject to subsection
(e) of this Section, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to
Section 12.01(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.01 as though it were a Lender, provided
such Participant agrees to be subject to Section 11.02 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register in the
United States of America on which it enters the name and address of each
participant and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any participant or any information relating to
a participant’s interest in any commitments, loans, letters of credit or its
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under section 5f.103-1(c) of the United States
Treasury Regulations. Each Lender hereby agrees that it shall not sell any
participations of its rights and obligations under this Agreement with respect
to the Loans or the Commitment to any person who is a Disqualified Institution
at the time of such sale.

(e) A Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.05 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written

 

118



--------------------------------------------------------------------------------

consent. A Participant that would be a foreign lender if it were a Lender shall
not be entitled to the benefits of Section 3.05 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 3.05(d) as though it were a
Lender.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) Notwithstanding anything to the contrary contained herein, if at any time
Bank of America assigns all of its Revolving Credit Commitment and Revolving
Loans pursuant to Section 12.01(b), Bank of America may, (i) upon 30 days’
notice to the Borrower and the Lenders, resign as LC Issuer and/or (ii) upon 30
days’ notice to the Borrower, resign as Swing Line Lender. In the event of any
such resignation as LC Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor LC Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Bank of America as LC Issuer
or Swing Line Lender, as the case may be. If Bank of America resigns as LC
Issuer, it shall retain all the rights, powers, privileges and duties of the LC
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as LC Issuer and all LC Exposures with respect
thereto (including the right to require the Lenders to make Floating Rate
Advances or fund risk participations in unreimbursed amounts pursuant to
Section 2.22(d)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Floating
Rate Advances or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.07. Upon the appointment of a successor LC Issuer and/or
Swing Line Lender, (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring LC Issuer or
Swing Line Lender, as the case may be, and (b) the successor LC Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

(h) Any Lender may, at any time, assign all or a portion of its rights and
obligations under this Agreement in respect of its Term Loans to any Affiliated
Lender on a non-pro rata basis through (x) Dutch Auctions open to all Lenders on
a pro rata basis in accordance with the Auction Procedures or (y) open market
purchases, subject to the following limitations:

(i) [Reserved];

(ii) Affiliated Lenders will not be entitled to receive, and will not receive,
information provided solely to Lenders by the Administrative Agent or any Lender
and will not be permitted to attend or participate in, and will not attend or
participate in, meetings attended solely by the Lenders and the Administrative
Agent, other than the right to receive notices of borrowings hereunder, notices
of prepayments and other administrative notices in respect of its Loans or
Commitments required to be delivered to Lenders pursuant to Article 2; and

(iii) the aggregate principal amount of Term Loans held at any one time by
Affiliated Lenders may not exceed 25% of the aggregate principal amount of all
Term Loans (including any Incremental Term Loans) outstanding at such time under
this Agreement.

 

119



--------------------------------------------------------------------------------

(iv) Notwithstanding anything in Section 12.01 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, or any plan of
reorganization pursuant to the U.S. Bankruptcy Code, (ii) otherwise acted on any
matter related to any Loan Document, or (iii) directed or required the
Administrative Agent, Collateral Agent or any Lender to undertake any action (or
refrain from taking any action) with respect to or under any Loan Document, all
Loans (or Commitments in respect thereof) held by any Affiliated Lenders shall
be deemed to have been voted pro rata in accordance with the votes of all
Lenders other than Affiliated Lenders for all purposes of calculating whether
the Required Lenders have taken any such actions.

(i) If any assignment is made (i) to an Affiliated Lender such that the
aggregate principal amount of Term Loans held at any one time by Affiliated
Lenders described in subsection (h)(iii) above exceeds 25% (a “Disqualified
Affiliated Lender”) or (ii) to a Disqualified Institution (a “Disqualified
Assignee” and, together with the Disqualified Affiliated Lender, the
“Disqualified Assignees”), in each case notwithstanding the restrictions
contained in this Section 12.01(i), such Disqualified Assignee shall be required
immediately (and in any event within five Business Days) to assign all such
Loans and Commitments then-owned by such Disqualified Assignee in violation of
this Section 12.01(i) to another Lender (other than a Defaulting Lender) or
Eligible Assignee (and the Borrower shall be entitled to seek specific
performance in any applicable court of law or equity to enforce this sentence).
The Administrative Agent shall not be responsible for monitoring assignments to,
or reversing payments made to, any Disqualified Assignee following its receipt
of an assignment.

(j) So long as no Default has occurred or is continuing or would result
therefrom, any Lender may, at any time, assign all or a portion of its rights
and obligations under this Agreement in respect of its Term Loans to the
Borrower or any of its Subsidiaries on a non-pro rata basis through (x) Dutch
Auctions open to all Lenders on a pro rata basis in accordance with the Auction
Procedures or (y) open markets purchases, subject to the following limitations
and other provisions:

(i) The Borrower shall represent and warrant as of the date of any such purchase
and assignment that neither the Borrower nor any of its directors or officers
has any material non-public information with respect to the Borrower or any of
its Subsidiaries or securities that has not been disclosed to the assigning
Lender (other than because such assigning Lender does not wish to receive
material non-public information with respect to the Borrower and their
respective Subsidiaries or securities) prior to such date to the extent such
information could reasonably be expected to have a material effect upon, or
otherwise be material, to a Term Lender’s decision to assign Term Loans to the
Borrower as applicable;

(ii) The Borrower will not be entitled to receive, and will not receive,
information provided solely to Lenders by the Administrative Agent or any Lender
and will not be permitted to attend or participate in, and will not attend or
participate in, meetings or conference calls attended solely by the Lenders and
the Administrative Agent;

(iii) borrowings of Revolving Loans shall not be made to directly fund the
purchase or assignment;

(iv) any Term Loans purchased by the Borrower shall be automatically and
permanently cancelled immediately upon acquisition by the Borrower;

 

120



--------------------------------------------------------------------------------

(v) notwithstanding anything to the contrary contained herein (including in the
definitions of “Consolidated Net Income” and “Consolidated EBITDA”) any non-cash
gains in respect of “cancellation of indebtedness” resulting from the
cancellation of any Term Loans purchased by the Borrower or the Borrower shall
be excluded from the determination of Consolidated Net Income and Consolidated
EBITDA; and

(vi) the cancellation of Term Loans in connection with a Dutch Auction shall not
constitute a voluntary or mandatory prepayment for purposes of Section 2.10, but
the face amount of Term Loans cancelled as provided for in above shall be
applied on a pro rata basis to the remaining scheduled installments of principal
due in respect of the Term Loans.

(k) The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders or
(B) provide the DQ List to each Lender requesting the same.

Section 12.02. Dissemination of Information. The Borrower authorizes each Lender
to disclose to any Participant, actual or proposed assignee of an interest in
the Obligations or Loan Documents (each a “Transferee”) and any prospective
Transferee any and all information in such Lender’s possession concerning the
creditworthiness of the Borrower and its Subsidiaries, including without
limitation any information contained in any financial statements delivered
pursuant to Section 6.01 hereof; provided that each Transferee and prospective
Transferee agrees to be bound by an agreement with provisions at least as
restrictive as those provided under Section 9.09 of this Agreement.

Section 12.03. Tax Treatment. If any interest in any Loan Document is
transferred to any Transferee, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.05(d) or (e), as applicable.

ARTICLE 13

NOTICES

Section 13.01. Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:

 

  (i)

if to the Borrower, to it at:

MoneyGram International, Inc.

2828 N. Harwood Street, 15th Floor

Dallas, TX 75201

Attn: John McWilliams, IV

Corporate Treasurer

Telecopier: (214) 999-7696

E-mail: jmcwilliams@moneygram.com

 

121



--------------------------------------------------------------------------------

With a copy to:

MoneyGram International, Inc.

1550 Utica Ave S, Ste. 100

St. Louis Park, MN 55416

Attn: Andrew Soong

Assistant Treasurer, FX & Capital Markets

E-mail: asoong@moneygram.com

With courtesy email copies to:

Lauren Baldwin, Head of Capital Markets

E-mail: lbaldwin@moneygram.com

Mo Yang, Treasury Analyst

E-mail: myang@moneygram.com

Aaron Henry, Executive Vice President and General Counsel

E-mail: ahenry@moneygram.com

Robert Villasenor, Associate General Counsel

E-mail: rvillasenor@moneygram.com

Leesa Mason, Sr. Legal Specialist

E-mail: lmason@moneygram.com

 

  (ii)

if to the Administrative Agent for payments and requests for credit extensions,
to it at:

Bank of America, N.A.

900 W Trade Street

Mail Code: NC1-026-06-04

Charlotte, NC 28255

Attention: Robert Garvey

Telephone: 980-387-9468

Telecopier: 617-310-3288

Electronic Mail: robert.garvey@baml.com

 

  (iii)

if to the Administrative Agent for all other notices, to it at:

Bank of America, N.A.

Agency Management

555 California Street, 4th Floor

Mail Code: CA5-705-04-09

San Francisco, CA 94104

Attention: Kevin Ahart

Telephone: 415-436-2750

Telecopier: 415-503-5000

Electronic Mail: kevin.ahart@baml.com

 

122



--------------------------------------------------------------------------------

  (iv)

if to Bank of America as LC Issuer, to it at:

Bank of America, N.A.

Trade Operations

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA 18507

Attention: Michael Grizzanti

Telephone: 570-496-9621

Telecopier: 800-755-8743

Electronic Mail: michael.a.grizzanti@baml.com;

(v) if to a Lender, to it at its address or telecopier number set forth in its
Administrative Questionnaire provided to the Administrative Agent.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
may be delivered or furnished by electronic communication (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent or as otherwise determined by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article 2 if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication
and, in the case of notice of Default or Unmatured Default, shall permit
notification only by Intralinks or a similar website. The Administrative Agent
or the Borrower may, in its respective discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it or as it otherwise determines, provided that such
determination or approval may be limited to particular notices or
communications. The Borrower agrees to accept notices and other communications
sent to the email addresses set forth above in Section 13.01(a)(i) so long as
such notices are also delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier.

Unless the Administrative Agent otherwise prescribes, (1) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (2) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (a) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

 

123



--------------------------------------------------------------------------------

ARTICLE 14

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION; NO NOVATION

Section 14.01. Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Article 4, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy (or other electronic means) shall be effective as delivery of a
manually executed counterpart of this Agreement.

Section 14.02. Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in, or related to, any document
to be signed in connection with this Agreement and the transactions contemplated
hereby (including without limitation any assignment and assumption agreement,
amendments or other modifications, Borrowing Notice, Swing Line Borrowing
Notice, waivers and consents) shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary, the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by it.

Section 14.03. Amendment and Restatement; No Novation. This Agreement
constitutes for all purposes an amendment and restatement of the Existing Credit
Agreement. The Existing Credit Agreement, as amended and restated hereby,
continues in full force and effect as so amended and restated by this Agreement.
Nothing contained in this Agreement or any other Loan Document shall constitute
or be construed as a novation of any of the Obligations.

Section 14.04. Reaffirmation of Obligations; Amendment and Restatement. The
parties hereto agree that this Agreement is a restatement of, and an extension
of and amendment to, the Existing Credit Agreement. This Agreement does not in
any way constitute a novation of the Existing Credit Agreement, but is an
amendment and restatement of the same. By signing this Agreement, each Loan
Party hereby confirms that (i) its obligations under this Agreement and the
other Loan Documents are entitled to the benefits of the guarantees and the
security interests set forth or created in the Guaranty, the Collateral
Documents and the other Loan Documents, as such Collateral Documents may be
amended, restated, amended and restated or otherwise modified in connection with
the execution and delivery of this Agreement, (ii) notwithstanding the
effectiveness of the terms hereof, the Guaranty, the Collateral Documents and
the other Loan Documents, as such Collateral Documents may be amended, restated,
amended and restated or otherwise modified in connection with the execution and
delivery of this Agreement, are, and shall continue to be, in full force and
effect and are hereby ratified and confirmed in all respects and (iii) all Liens
granted, conveyed, or assigned to the Collateral Agent by such Loan Party
pursuant to each Collateral Document to which it is a party, as such Collateral
Document may be amended, restated, amended and restated or otherwise modified in
connection with the execution and delivery of this Agreement, remain in full
force and effect, are not released or reduced, and continue to secure full
payment and performance of the Obligations as increased hereby.

 

124



--------------------------------------------------------------------------------

ARTICLE 15

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL; ACKNOWLEDGEMENT
AND

CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS

Section 15.01. Choice of Law. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.

Section 15.02. Consent to Jurisdiction. THE BORROWER HEREBY IRREVOCABLY SUBMITS
TO THE NON EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE
COURT SITTING IN NEW YORK COUNTY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE LC ISSUER
OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF ANY
OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR ANY LENDER OR ANY AFFILIATE OF THE
ADMINISTRATIVE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL
BE BROUGHT ONLY IN A COURT IN NEW YORK COUNTY, NEW YORK.

Section 15.03. Waiver of Jury Trial. THE BORROWER, THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT, EACH LC ISSUER AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

Section 15.04. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Lender or LC Issuer that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or LC Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or LC Issuer that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

 

125



--------------------------------------------------------------------------------

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Signature Pages Follow]

 

126



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the undersigned Guarantors, the Lenders and
the Administrative Agent have executed this Agreement as of the date first above
written.

 

BORROWER:     MONEYGRAM INTERNATIONAL, INC.     By:  

/s/ John L. McWilliams, IV

  Name:   John L. McWilliams, IV   Title:  

Senior Vice President and

    Corporate Treasurer

 

GUARANTORS:

MONEYGRAM PAYMENT SYSTEMS WORLDWIDE, INC.

 

MONEYGRAM PAYMENT SYSTEMS, INC.

 

MONEYGRAM INTERNATIONAL PAYMENT SYSTEMS, INC.

    By:  

/s/ John L. McWilliams, IV

  Name:   John L. McWilliams, IV   Title:  

Senior Vice President and

    Corporate Treasurer

[Signature Page to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., individually, as Administrative Agent and Collateral
Agent

By:  

/s/ Kevin L. Ahart

  Name:   Kevin L. Ahart   Title:   Vice President

BANK OF AMERICA, N.A., individually, as Term Lender, Revolving Lender, LC Issuer
and Swing Line Lender

By:  

/s/ John McDowell

  Name:   John McDowell   Title:   Director

[Signature Page to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Revolving Lender By:  

/s/ Tracy Moosbrugger

  Name: Tracy Moosbrugger   Title:   Managing Director

[Signature Page to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

UNITED TEXAS BANK, as a Revolving Lender By:  

/s/ James Huggins

  Name: James Huggins   Title:   President

[Signature Page to Second Amended and Restated Credit Agreement]